Exhibit 10.8

 

 

$975,000,000
AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT

 

Among

 

NORTHWEST AIRLINES CORPORATION

 

NORTHWEST AIRLINES HOLDINGS CORPORATION

 

NWA INC.,
as Guarantors,

 

NORTHWEST AIRLINES, INC.,
as Borrower,

 

The Several Lenders
from Time to Time Parties Hereto,

 

CITICORP USA, INC.,
as Documentation Agent,

 

U.S. BANK NATIONAL ASSOCIATION,
as Co-Documentation Agent,

 

DEUTSCHE BANK SECURITIES INC.,
as Syndication Agent,

 

CALYON NEW YORK BRANCH,
as Co-Syndication Agent

 

ABN AMRO BANK N.V.,

as Agent

 

and

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

Dated as of November 23, 2004

 

 

J.P. MORGAN SECURITIES INC.
DEUTSCHE BANK SECURITIES INC.,
as Tranche A Joint Lead Arrangers and Joint Bookrunners

 

J.P. MORGAN SECURITIES INC.
CITIGROUP GLOBAL MARKETS INC.,
as Tranche B Joint Lead Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION 1   DEFINITIONS

 

 

 

 

 

 

1.1

Defined Terms

 

 

1.2 [a05-3135_1ex10d8.htm#OtherDefinitionalProvisions_092736]

Other Definitional Provisions
[a05-3135_1ex10d8.htm#OtherDefinitionalProvisions_092736]

 

 

 

 

 

SECTION 2   AMOUNT AND TERMS OF COMMITMENTS
[a05-3135_1ex10d8.htm#Section2amountAndTermsOfCommitmen_093009]

 

 

 

 

 

 

2.1 [a05-3135_1ex10d8.htm#TermCommitments_093855]

Term Commitments [a05-3135_1ex10d8.htm#TermCommitments_093855]

 

 

2.2 [a05-3135_1ex10d8.htm#ProcedureForTermLoanBorrowing_093900]

Procedure for Term Loan Borrowing
[a05-3135_1ex10d8.htm#ProcedureForTermLoanBorrowing_093900]

 

 

2.3 [a05-3135_1ex10d8.htm#RepaymentOfTermLoans_093906]

Repayment of Term Loans [a05-3135_1ex10d8.htm#RepaymentOfTermLoans_093906]

 

 

 

 

 

SECTION 3   GENERAL PROVISIONS APPLICABLE TO LOANS
[a05-3135_1ex10d8.htm#Section3generalProvisionsApplicab_093336]

 

 

 

 

 

 

3.1 [a05-3135_1ex10d8.htm#OptionalPrepayments_093924]

Optional Prepayments [a05-3135_1ex10d8.htm#OptionalPrepayments_093924]

 

 

3.2 [a05-3135_1ex10d8.htm#MandatoryPrepayments_093929]

Mandatory Prepayments [a05-3135_1ex10d8.htm#MandatoryPrepayments_093929]

 

 

3.3 [a05-3135_1ex10d8.htm#ConversionAndContinuationOptions_093932]

Conversion and Continuation Options
[a05-3135_1ex10d8.htm#ConversionAndContinuationOptions_093932]

 

 

3.4 [a05-3135_1ex10d8.htm#LimitationsOnEurodollarTranches_093936]

Limitations on Eurodollar Tranches
[a05-3135_1ex10d8.htm#LimitationsOnEurodollarTranches_093936]

 

 

3.5 [a05-3135_1ex10d8.htm#InterestRatesAndPaymentDates_093940]

Interest Rates and Payment Dates
[a05-3135_1ex10d8.htm#InterestRatesAndPaymentDates_093940]

 

 

3.6 [a05-3135_1ex10d8.htm#ComputationOfInterestAndFees_093945]

Computation of Interest and Fees
[a05-3135_1ex10d8.htm#ComputationOfInterestAndFees_093945]

 

 

3.7 [a05-3135_1ex10d8.htm#InabilityToDetermineInterestRate_093949]

Inability to Determine Interest Rate
[a05-3135_1ex10d8.htm#InabilityToDetermineInterestRate_093949]

 

 

3.8 [a05-3135_1ex10d8.htm#ProRataTreatmentAndPayments_094001]

Pro Rata Treatment and Payments
[a05-3135_1ex10d8.htm#ProRataTreatmentAndPayments_094001]

 

 

3.9 [a05-3135_1ex10d8.htm#RequirementsOfLaw_094008]

Requirements of Law [a05-3135_1ex10d8.htm#RequirementsOfLaw_094008]

 

 

3.10 [a05-3135_1ex10d8.htm#Taxes_094015]

Taxes [a05-3135_1ex10d8.htm#Taxes_094015]

 

 

3.11 [a05-3135_1ex10d8.htm#Indemnity_094022]

Indemnity [a05-3135_1ex10d8.htm#Indemnity_094022]

 

 

3.12 [a05-3135_1ex10d8.htm#ChangeOfLendingOffice_094028]

Change of Lending Office [a05-3135_1ex10d8.htm#ChangeOfLendingOffice_094028]

 

 

3.13 [a05-3135_1ex10d8.htm#ReplacementOfLenders_094033]

Replacement of Lenders [a05-3135_1ex10d8.htm#ReplacementOfLenders_094033]

 

 

 

 

 

SECTION 4   REPRESENTATIONS AND WARRANTIES
[a05-3135_1ex10d8.htm#Section4representationsAndWarrant_093832]

 

 

 

 

 

 

4.1 [a05-3135_1ex10d8.htm#FinancialConditionFinancialOutloo_093844]

Financial Condition; Financial Outlook
[a05-3135_1ex10d8.htm#FinancialConditionFinancialOutloo_093844]

 

 

4.2 [a05-3135_1ex10d8.htm#NoChange_094100]

No Change [a05-3135_1ex10d8.htm#NoChange_094100]

 

 

4.3 [a05-3135_1ex10d8.htm#CorporateExistenceComplianceWithL_094104]

Corporate Existence; Compliance with Law
[a05-3135_1ex10d8.htm#CorporateExistenceComplianceWithL_094104]

 

 

4.4 [a05-3135_1ex10d8.htm#CorporatePowerAuthorizationEnforc_094108]

Corporate Power; Authorization; Enforceable Obligations
[a05-3135_1ex10d8.htm#CorporatePowerAuthorizationEnforc_094108]

 

 

4.5 [a05-3135_1ex10d8.htm#NoLegalBar_094142]

No Legal Bar [a05-3135_1ex10d8.htm#NoLegalBar_094142]

 

 

4.6 [a05-3135_1ex10d8.htm#Litigation_094145]

Litigation [a05-3135_1ex10d8.htm#Litigation_094145]

 

 

4.7 [a05-3135_1ex10d8.htm#OwnershipOfThePoolAssets_094149]

Ownership of the Pool Assets
[a05-3135_1ex10d8.htm#OwnershipOfThePoolAssets_094149]

 

 

4.8 [a05-3135_1ex10d8.htm#FederalRegulations_094152]

Federal Regulations [a05-3135_1ex10d8.htm#FederalRegulations_094152]

 

 

4.9 [a05-3135_1ex10d8.htm#Erisa_094155]

ERISA [a05-3135_1ex10d8.htm#Erisa_094155]

 

 

4.10 [a05-3135_1ex10d8.htm#InvestmentCompanyAct_094220]

Investment Company Act [a05-3135_1ex10d8.htm#InvestmentCompanyAct_094220]

 

 

4.11 [a05-3135_1ex10d8.htm#Subsidiaries_102916]

Subsidiaries [a05-3135_1ex10d8.htm#Subsidiaries_102916]

 

 

4.12 [a05-3135_1ex10d8.htm#UseOfProceeds_102919]

Use of Proceeds [a05-3135_1ex10d8.htm#UseOfProceeds_102919]

 

 

4.13 [a05-3135_1ex10d8.htm#TrueAndCompleteDisclosure_102923]

True and Complete Disclosure
[a05-3135_1ex10d8.htm#TrueAndCompleteDisclosure_102923]

 

 

4.14 [a05-3135_1ex10d8.htm#AirCarrier_102926]

Air Carrier [a05-3135_1ex10d8.htm#AirCarrier_102926]

 

 

4.15 [a05-3135_1ex10d8.htm#AircraftCollateral_102929]

Aircraft Collateral [a05-3135_1ex10d8.htm#AircraftCollateral_102929]

 

 

4.16 [a05-3135_1ex10d8.htm#PacificRoutes_103000]

Pacific Routes [a05-3135_1ex10d8.htm#PacificRoutes_103000]

 

 

4.17 [a05-3135_1ex10d8.htm#SlotUtilization_103004]

Slot Utilization [a05-3135_1ex10d8.htm#SlotUtilization_103004]

 

 

4.18 [a05-3135_1ex10d8.htm#ForeignSlotUtilization_103017]

Foreign Slot Utilization [a05-3135_1ex10d8.htm#ForeignSlotUtilization_103017]

 

 

4.19 [a05-3135_1ex10d8.htm#RouteUtilization_103025]

Route Utilization [a05-3135_1ex10d8.htm#RouteUtilization_103025]

 

 

--------------------------------------------------------------------------------


 

 

4.20 [a05-3135_1ex10d8.htm#SecurityDocuments_103136]

Security Documents [a05-3135_1ex10d8.htm#SecurityDocuments_103136]

 

 

 

 

 

SECTION 5   CONDITIONS PRECEDENT
[a05-3135_1ex10d8.htm#Section5conditionsPrecedent_103147]

 

 

 

 

 

SECTION 6   AFFIRMATIVE COVENANTS
[a05-3135_1ex10d8.htm#Section6affirmativeCovenants_103320]

 

 

 

 

 

 

6.1 [a05-3135_1ex10d8.htm#FinancialStatements_103329]

Financial Statements [a05-3135_1ex10d8.htm#FinancialStatements_103329]

 

 

6.2 [a05-3135_1ex10d8.htm#CertificatesOtherInformation_103352]

Certificates; Other Information
[a05-3135_1ex10d8.htm#CertificatesOtherInformation_103352]

 

 

6.3 [a05-3135_1ex10d8.htm#PaymentOfTaxes_103439]

Payment of Taxes [a05-3135_1ex10d8.htm#PaymentOfTaxes_103439]

 

 

6.4 [a05-3135_1ex10d8.htm#MaintenanceOfExistenceCompliance_103442]

Maintenance of Existence; Compliance
[a05-3135_1ex10d8.htm#MaintenanceOfExistenceCompliance_103442]

 

 

6.5 [a05-3135_1ex10d8.htm#MaintenanceOfPropertyInsurance_103446]

Maintenance of Property; Insurance
[a05-3135_1ex10d8.htm#MaintenanceOfPropertyInsurance_103446]

 

 

6.6 [a05-3135_1ex10d8.htm#InspectionOfPropertyBooksAndRecor_103451]

Inspection of Property; Books and Records; Discussions
[a05-3135_1ex10d8.htm#InspectionOfPropertyBooksAndRecor_103451]

 

 

6.7 [a05-3135_1ex10d8.htm#Notices_103454]

Notices [a05-3135_1ex10d8.htm#Notices_103454]

 

 

6.8 [a05-3135_1ex10d8.htm#PerformanceOfObligations_105329]

Performance of Obligations
[a05-3135_1ex10d8.htm#PerformanceOfObligations_105329]

 

 

6.9 [a05-3135_1ex10d8.htm#EndOfFiscalYearsFiscalQuarters_105333]

End of Fiscal Years; Fiscal Quarters
[a05-3135_1ex10d8.htm#EndOfFiscalYearsFiscalQuarters_105333]

 

 

6.10 [a05-3135_1ex10d8.htm#AirCarrier_105335]

Air Carrier [a05-3135_1ex10d8.htm#AirCarrier_105335]

 

 

6.11 [a05-3135_1ex10d8.htm#Erisa_105337]

ERISA [a05-3135_1ex10d8.htm#Erisa_105337]

 

 

6.12 [a05-3135_1ex10d8.htm#SecurityInterestsAdditionalCollat_105343]

Security Interests; Additional Collateral
[a05-3135_1ex10d8.htm#SecurityInterestsAdditionalCollat_105343]

 

 

6.13 [a05-3135_1ex10d8.htm#GateUtilization_105351]

Gate Utilization [a05-3135_1ex10d8.htm#GateUtilization_105351]

 

 

6.14 [a05-3135_1ex10d8.htm#SlotUtilization_105354]

Slot Utilization [a05-3135_1ex10d8.htm#SlotUtilization_105354]

 

 

6.15 [a05-3135_1ex10d8.htm#ForeignSlotUtilization_105420]

Foreign Slot Utilization. [a05-3135_1ex10d8.htm#ForeignSlotUtilization_105420]

 

 

6.16 [a05-3135_1ex10d8.htm#RouteUtilizationRouteReporting_105430]

Route Utilization; Route Reporting.
[a05-3135_1ex10d8.htm#RouteUtilizationRouteReporting_105430]

 

 

 

 

 

SECTION 7   NEGATIVE COVENANTS
[a05-3135_1ex10d8.htm#Section7negativeCovenants_105445]

 

 

 

 

 

 

7.1 [a05-3135_1ex10d8.htm#FinancialCondition_105452]

Financial Condition Covenants [a05-3135_1ex10d8.htm#FinancialCondition_105452]

 

 

7.2 [a05-3135_1ex10d8.htm#Indebtedness_105725]

Indebtedness [a05-3135_1ex10d8.htm#Indebtedness_105725]

 

 

7.3 [a05-3135_1ex10d8.htm#Liens_105740]

Liens [a05-3135_1ex10d8.htm#Liens_105740]

 

 

7.4 [a05-3135_1ex10d8.htm#FundamentalChanges_105752]

Fundamental Changes [a05-3135_1ex10d8.htm#FundamentalChanges_105752]

 

 

7.5 [a05-3135_1ex10d8.htm#DispositionOfPoolAssets_105843]

Disposition of Pool Assets [a05-3135_1ex10d8.htm#DispositionOfPoolAssets_105843]

 

 

7.6 [a05-3135_1ex10d8.htm#RestrictedPayments_105932]

Restricted Payments [a05-3135_1ex10d8.htm#RestrictedPayments_105932]

 

 

7.7 [a05-3135_1ex10d8.htm#TransactionsWithAffiliates_105951]

Transactions with Affiliates
[a05-3135_1ex10d8.htm#TransactionsWithAffiliates_105951]

 

 

7.8 [a05-3135_1ex10d8.htm#LinesOfBusiness_105954]

Lines of Business [a05-3135_1ex10d8.htm#LinesOfBusiness_105954]

 

 

7.9 [a05-3135_1ex10d8.htm#Erisa_105957]

ERISA [a05-3135_1ex10d8.htm#Erisa_105957]

 

 

7.10 [a05-3135_1ex10d8.htm#Investments_110015]

Investments [a05-3135_1ex10d8.htm#Investments_110015]

 

 

7.11 [a05-3135_1ex10d8.htm#Acquisitions_110021]

Acquisitions [a05-3135_1ex10d8.htm#Acquisitions_110021]

 

 

 

 

 

SECTION 8   EVENTS OF DEFAULT
[a05-3135_1ex10d8.htm#Section8eventsOfDefault_110025]

 

 

 

 

 

SECTION 9   GUARANTY [a05-3135_1ex10d8.htm#Section9guaranty_110134]

 

 

 

 

 

 

9.1 [a05-3135_1ex10d8.htm#TheGuaranty_110138]

The Guaranty [a05-3135_1ex10d8.htm#TheGuaranty_110138]

 

 

9.2 [a05-3135_1ex10d8.htm#Bankruptcy_110141]

Bankruptcy [a05-3135_1ex10d8.htm#Bankruptcy_110141]

 

 

9.3 [a05-3135_1ex10d8.htm#NatureOfLiability_111445]

Nature of Liability [a05-3135_1ex10d8.htm#NatureOfLiability_111445]

 

 

9.4 [a05-3135_1ex10d8.htm#IndependentObligation_111447]

Independent Obligation [a05-3135_1ex10d8.htm#IndependentObligation_111447]

 

 

9.5 [a05-3135_1ex10d8.htm#Authorization_111450]

Authorization [a05-3135_1ex10d8.htm#Authorization_111450]

 

 

9.6 [a05-3135_1ex10d8.htm#Reliance_111453]

Reliance [a05-3135_1ex10d8.htm#Reliance_111453]

 

 

9.7 [a05-3135_1ex10d8.htm#Subordination_111455]

Subordination [a05-3135_1ex10d8.htm#Subordination_111455]

 

 

9.8 [a05-3135_1ex10d8.htm#Waiver_111457]

Waiver [a05-3135_1ex10d8.htm#Waiver_111457]

 

 

9.9 [a05-3135_1ex10d8.htm#LimitationOnEnforcement_111538]

Limitation on Enforcement [a05-3135_1ex10d8.htm#LimitationOnEnforcement_111538]

 

 

ii

--------------------------------------------------------------------------------


 

SECTION 10   THE AGENTS [a05-3135_1ex10d8.htm#Section10theAgents_111543]

 

 

 

 

 

 

10.1 [a05-3135_1ex10d8.htm#Appointment_111711]

Appointment [a05-3135_1ex10d8.htm#Appointment_111711]

 

 

10.2 [a05-3135_1ex10d8.htm#DelegationOfDuties_111739]

Delegation of Duties [a05-3135_1ex10d8.htm#DelegationOfDuties_111739]

 

 

10.3 [a05-3135_1ex10d8.htm#ExculpatoryProvisions_111742]

Exculpatory Provisions [a05-3135_1ex10d8.htm#ExculpatoryProvisions_111742]

 

 

10.4 [a05-3135_1ex10d8.htm#RelianceByAgents_111746]

Reliance by Agents [a05-3135_1ex10d8.htm#RelianceByAgents_111746]

 

 

10.5 [a05-3135_1ex10d8.htm#NoticeOfDefault_111749]

Notice of Default [a05-3135_1ex10d8.htm#NoticeOfDefault_111749]

 

 

10.6 [a05-3135_1ex10d8.htm#NonrelianceOnAgentsAndOtherLender_111813]

Non-Reliance on Agents and Other Lenders
[a05-3135_1ex10d8.htm#NonrelianceOnAgentsAndOtherLender_111813]

 

 

10.7 [a05-3135_1ex10d8.htm#Indemnification_111816]

Indemnification [a05-3135_1ex10d8.htm#Indemnification_111816]

 

 

10.8 [a05-3135_1ex10d8.htm#AgentInItsIndividualCapacity_111820]

Agent in Its Individual Capacity
[a05-3135_1ex10d8.htm#AgentInItsIndividualCapacity_111820]

 

 

10.9 [a05-3135_1ex10d8.htm#SuccessorAdministrativeAgent_111839]

Successor Administrative Agent
[a05-3135_1ex10d8.htm#SuccessorAdministrativeAgent_111839]

 

 

10.10 [a05-3135_1ex10d8.htm#OtherAgents_111841]

Other Agents [a05-3135_1ex10d8.htm#OtherAgents_111841]

 

 

 

 

 

SECTION 11   MISCELLANEOUS [a05-3135_1ex10d8.htm#Section11miscellaneous_111843]

 

 

 

 

 

 

11.1 [a05-3135_1ex10d8.htm#AmendmentsAndWaivers_111847]

Amendments and Waivers [a05-3135_1ex10d8.htm#AmendmentsAndWaivers_111847]

 

 

11.2 [a05-3135_1ex10d8.htm#Notices_124218]

Notices [a05-3135_1ex10d8.htm#Notices_124218]

 

 

11.3 [a05-3135_1ex10d8.htm#NoWaiverCumulativeRemedies_124224]

No Waiver; Cumulative Remedies
[a05-3135_1ex10d8.htm#NoWaiverCumulativeRemedies_124224]

 

 

11.4 [a05-3135_1ex10d8.htm#SurvivalOfRepresentationsAndWarra_124228]

Survival of Representations and Warranties
[a05-3135_1ex10d8.htm#SurvivalOfRepresentationsAndWarra_124228]

 

 

11.5 [a05-3135_1ex10d8.htm#PaymentOfExpensesAndTaxes_124231]

Payment of Expenses and Taxes
[a05-3135_1ex10d8.htm#PaymentOfExpensesAndTaxes_124231]

 

 

11.6 [a05-3135_1ex10d8.htm#SuccessorsAndAssignsParticipation_124237]

Successors and Assigns; Participations and Assignments
[a05-3135_1ex10d8.htm#SuccessorsAndAssignsParticipation_124237]

 

 

11.7 [a05-3135_1ex10d8.htm#AdjustmentsSetoff_112726]

Adjustments; Set-off [a05-3135_1ex10d8.htm#AdjustmentsSetoff_112726]

 

 

11.8 [a05-3135_1ex10d8.htm#Counterparts_112751]

Counterparts [a05-3135_1ex10d8.htm#Counterparts_112751]

 

 

11.9 [a05-3135_1ex10d8.htm#Severability_112759]

Severability [a05-3135_1ex10d8.htm#Severability_112759]

 

 

11.10 [a05-3135_1ex10d8.htm#Integration_112801]

Integration [a05-3135_1ex10d8.htm#Integration_112801]

 

 

11.11 [a05-3135_1ex10d8.htm#Governing_112804]

GOVERNING LAW [a05-3135_1ex10d8.htm#Governing_112804]

 

 

11.12 [a05-3135_1ex10d8.htm#SubmissionToJurisdiction_112808]

Submission To Jurisdiction; Waivers
[a05-3135_1ex10d8.htm#SubmissionToJurisdiction_112808]

 

 

11.13 [a05-3135_1ex10d8.htm#Acknowledgements_113120]

Acknowledgements [a05-3135_1ex10d8.htm#Acknowledgements_113120]

 

 

11.14 [a05-3135_1ex10d8.htm#IntercreditorAgreement_113128]

Intercreditor Agreement [a05-3135_1ex10d8.htm#IntercreditorAgreement_113128]

 

 

11.15 [a05-3135_1ex10d8.htm#Confidentiality_113130]

Confidentiality [a05-3135_1ex10d8.htm#Confidentiality_113130]

 

 

11.16 [a05-3135_1ex10d8.htm#WaiversOfJuryTrial_113137]

WAIVERS OF JURY TRIAL [a05-3135_1ex10d8.htm#WaiversOfJuryTrial_113137]

 

 

11.17 [a05-3135_1ex10d8.htm#TerminationReleasesOfGuaranteesAn_113147]

Termination; Releases of Guarantees and Liens
[a05-3135_1ex10d8.htm#TerminationReleasesOfGuaranteesAn_113147]

 

 

11.18 [a05-3135_1ex10d8.htm#EffectOfAmendment_113156]

Effect of Amendment and Restatement of the Existing Credit Agreement.
[a05-3135_1ex10d8.htm#EffectOfAmendment_113156]

 

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES:

 

 

1.1A

Commitments

4.4

Consents, Authorizations, Filings and Notices

4.12

Subsidiaries

7.2(c)

Existing Indebtedness

7.5

Pool Assets

 

 

 

 

EXHIBITS:

 

 

A

Form of Closing Certificate

B

Form of Assignment and Acceptance

C-1

Form of Legal Opinion of Thaddeus J. Marciniak, Esq.

C-2

Form of Legal Opinion of Simpson Thacher & Bartlett LLP

C-3

Form of Legal Opinion of Dorsey & Whitney LLP

C-4

Form of Legal Opinion of Daugherty, Fowler, Peregrin & Haught

D

Form of Exemption Certificate

E

Form of Compliance Certificate

F

Form of Prepayment Option Notice

G

Form of Certificate of Chief Financial Officer

 

iv

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT, dated as of November 23,
2004, among NORTHWEST AIRLINES CORPORATION, a Delaware corporation (“Holdings”),
NORTHWEST AIRLINES HOLDINGS CORPORATION, a Delaware corporation (“NWAC”), NWA
INC., a Delaware corporation (“NWA”), NORTHWEST AIRLINES, INC., a Minnesota
corporation (the “Borrower”), the several banks and other financial institutions
or entities from time to time parties to this Agreement (the “Lenders”),
DEUTSCHE BANK SECURITIES INC., as Syndication Agent (in such capacity, the
“Syndication Agent”), CITICORP USA, INC., as Documentation Agent (in such
capacity, the “Documentation Agent”), CALYON NEW YORK BRANCH, as Co-Syndication
Agent (in such capacity, the “Co-Syndication Agent”), U.S. BANK NATIONAL
ASSOCIATION, as Co-Documentation Agent (in such capacity, the “Co-Documentation
Agent”), ABN AMRO BANK N.V., as Agent (in such capacity, the “Agent”), JPMORGAN
CHASE BANK, N.A. (formerly known as JPMorgan Chase Bank), as Administrative
Agent (in such capacity, the “Administrative Agent”), J.P. MORGAN SECURITIES
INC. and DEUTSCHE BANK SECURITIES INC., as Joint Lead Arrangers and Joint
Bookrunners for the Tranche A Term Facility (as defined herein) (collectively,
in such capacities, the “Tranche A Joint Lead Arrangers”), and J.P. MORGAN
SECURITIES INC. and CITIGROUP GLOBAL MARKETS INC., as Joint Lead Arrangers and
Joint Bookrunners for the Tranche B Term Facility (as defined herein)
(collectively, in such capacities, the “Tranche B Joint Lead Arrangers”, and
collectively with the Tranche A Joint Lead Arrangers, the “Joint Lead
Arrangers”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, certain of the Lenders and the Administrative Agent are
parties to the Credit and Guarantee Agreement, dated as of October 24, 2000 (as
amended prior to the date hereof, the “Existing Credit Agreement”);

 

WHEREAS, pursuant to the Existing Credit Agreement, certain of the Lenders have
made loans to the Borrower (collectively, the “Existing Loans”) which are
secured pursuant to the Security Documents (as hereinafter defined);

 

WHEREAS, the Borrower has requested that the Existing Credit Agreement be
amended and restated in the manner provided for herein; and

 

WHEREAS, the security interests granted and guarantees issued pursuant to the
Existing Credit Agreement and the Security Documents will continue to provide
collateral security for the obligations of the Borrower under this Agreement:

 

NOW, THEREFORE, the parties hereto hereby agree that, subject to the
satisfaction or waiver of the conditions set forth in Section 5, the Existing
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

 

SECTION 1  DEFINITIONS

 

1.1           Defined Terms.  As used in this Agreement, the terms listed in
this Section 1.1 shall have the respective meanings set forth in this Section
1.1.

 

“ABR”:  for any day, a rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to the greater of (a) the Prime Rate in effect on such
day and (b) the Federal Funds Effective Rate in effect on such day plus ½ of
1%.  For the purposes hereof:  “Prime Rate” shall

 

--------------------------------------------------------------------------------


 

mean the rate of interest per annum publicly announced from time to time by the
Reference Lender as its prime rate in effect at its principal office in New York
City (the Prime Rate not being intended to be the lowest rate of interest
charged by the Reference Lender in connection with extensions of credit to
debtors).  Any change in the ABR due to a change in the Prime Rate or the
Federal Funds Effective Rate shall be effective as of the opening of business on
the effective day of such change in the Prime Rate or the Federal Funds
Effective Rate, respectively.

 

“ABR Loans”:  Loans the rate of interest applicable to which is based upon the
ABR.

 

“Acquisition”:  an acquisition, the consideration for which is paid (in whole or
in part) in cash (it being understood that any deferred purchase price or
assumed Indebtedness due within one year after any such acquisition shall be
treated as paid in cash as of the date of such acquisition), by any Person of
(a) the Capital Stock of any other Person which, upon consummation of such
acquisition, becomes a Subsidiary of such Person, (b) assets constituting all or
substantially all of the assets of any other Person, (c) assets constituting an
operating unit or division of any other Person, (d) one or more Routes in a
single transaction or series of related transactions to the extent that the cash
consideration for the acquisition of such Routes exceeds $50,000,000, (e)
Intellectual Property used in connection with the operation of an air passenger
or cargo business by any other Person purchased outside the ordinary course of
business from any such Person in a single transaction or series of related
transactions to the extent that the cash consideration for the acquisition of
such Intellectual Property exceeds $25,000,000 and (f) Flight Equipment from any
other Person (other than a manufacturer) in a single transaction or series of
related transactions to the extent the cash consideration for the acquisition of
such Flight Equipment exceeds $100,000,000, including any such acquisition in
connection with the establishment of a low cost air passenger business.

 

“Administrative Agent”:  as defined in the preamble to this Agreement.

 

“Affiliate”:  as to any Person, any other Person that, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of this definition, “control” of a Person means the power,
directly or indirectly, either to (a) vote 10% or more of the securities having
ordinary voting power for the election of directors (or persons performing
similar functions) of such Person or (b) direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.

 

“Agent”:  as defined in the preamble to this Agreement.

 

“Agents”:  the collective reference to the Syndication Agent, the Documentation
Agent, the Co-Syndication Agent, the Co-Documentation Agent, the Agent, the
Joint Lead Arrangers and the Administrative Agent.

 

“Aggregate Exposure”:  with respect to any Lender at any time, an amount equal
to (a) until the Closing Date, the aggregate amount of such Lender’s Commitments
at such time and (b) thereafter, the aggregate then unpaid principal amount of
such Lender’s Loans.

 

“Aggregate Exposure Percentage”:  with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

 

2

--------------------------------------------------------------------------------


 

“Agreement”:  this Amended and Restated Credit and Guarantee Agreement, as
amended, supplemented or otherwise modified from time to time.

 

“Aircraft Collateral”:  all “Collateral” as defined in the Aircraft Mortgage
Agreement.

 

“Aircraft Mortgage Agreement”:  the Aircraft Mortgage and Security Agreement
dated as of October 23, 2001, executed and delivered by the Borrower in favor of
the Collateral Agent, as amended, supplemented or otherwise modified from time
to time.

 

“Applicable Rate”:  (a) with respect to Tranche A Term Loans, (i) 4.25%, in the
case of ABR Loans, and (ii) 5.25%, in the case of Eurodollar Loans, and (b) with
respect to Tranche B Term Loans, (i) 5.75%, in the case of ABR Loans, and (ii)
6.75%, in the case of Eurodollar Loans.

 

“Allocable Prepayment Percentage”:  at any time, the ratio (expressed as a
percentage) of (a) the aggregate outstanding principal amount of the Loans to
(b) the sum of the aggregate outstanding principal amount of the Loans plus the
aggregate outstanding principal amount of any Pari Passu Obligations at such
time.

 

“Applicable Appraisal Discount Rate”:  on the date of any valuation done in
connection with an Appraisal, 11.5% for purposes of determining compliance with
the Coverage Test; provided that, to the extent the Treasury Rate as determined
immediately prior to such Appraisal is greater than 8%, the Applicable Appraisal
Discount Rate will be increased by an amount equal to the difference between
such Treasury Rate and 8%; and provided further that, to the extent the Treasury
Rate as determined immediately prior to such Appraisal is less than 3%, the
Applicable Appraisal Discount Rate will be decreased by an amount equal to the
difference between 3% and such Treasury Rate.

 

“Appraisal”:  an appraisal, dated the date of delivery thereof to the Lenders
pursuant to the terms of this Agreement, by BK Associates Inc. (as to any
aircraft included in the Pool Assets), Simat, Helliesen & Eichner, Inc. (as to
the Pacific Routes or any aircraft included in the Pool Assets), or another
independent appraisal firm satisfactory at the time of such Appraisal to the
Borrower and the Administrative Agent, setting forth (i) in the case of the
aircraft included in the Pool Assets, the fair market value thereof, as
determined in accordance with the definition of “fair market value” promulgated
by the International Society of Transport Aircraft Trading on a basis consistent
with the Appraisal delivered in accordance with Section 5(h), and (ii) in the
case of the Pacific Routes (as described in the Appraisal), the current fair
market value thereof utilizing the Applicable Appraisal Discount Rate, in each
case as of the date of such appraisal of each Pool Asset or proposed Pool Asset,
as the case may be.

 

“Appraised Value”:  as of any date of determination, the value as of such date
of each Pool Asset or proposed Pool Asset, as the case may be, as set forth in
the most recently delivered Appraisal.

 

“Assignee”:  as defined in Section 11.6(c).

 

“Assignment and Acceptance”:  an Assignment and Acceptance, substantially in the
form of Exhibit B.

 

“Assignor”:  as defined in Section 11.6(c).

 

3

--------------------------------------------------------------------------------


 

“Authorized Officer”:  as to any Loan Party, the Chief Executive Officer, the
Chief Financial Officer or any Vice President and above who reports directly or
indirectly to the Chief Financial Officer of such Loan Party.

 

“Base Number of Japanese Foreign Slots”: at any time, the sum of (a) the total
number of Japanese Foreign Slots owned by the Borrower as of the Closing Date,
plus (b) any Japanese Foreign Slots acquired by the Borrower after the Closing
Date.

 

“Benefited Lender”:  as defined in Section 11.7(a).

 

“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Borrower”:  as defined in the preamble to this Agreement.

 

“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in New York City or Minneapolis, Minnesota are authorized or
required by law to close, provided, that with respect to notices and
determinations in connection with, and payments of principal and interest on,
Eurodollar Loans, such day is also a day for trading by and between banks in
Dollar deposits in the interbank eurodollar market.

 

“Capital Lease Obligations”:  as to any Person, the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

 

“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

“Cash Liquidity”:  at any time, the sum of (a) unrestricted cash and cash
equivalents of Holdings and its Subsidiaries at such time and (b) unrestricted
short term investments of Holdings and its Subsidiaries at such time.

 

“Certificated Air Carrier”:  a Citizen of the United States holding a carrier
operating certificate issued by the Secretary of Transportation pursuant to
Chapter 447 of Title 49, for aircraft capable of carrying ten or more
individuals or 6,000 pounds or more of cargo.

 

“Citizen of the United States”:  shall have the meaning provided in
Section 40102(a)(15) of Title 49.

 

“Closing Date”:  the date on which the conditions precedent set forth in
Section 5 shall have been satisfied, which date is November 23, 2004.

 

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

 

“Co-Documentation Agent”:  as defined in the preamble to this Agreement.

 

4

--------------------------------------------------------------------------------


 

“Co-Syndication Agent”:  as defined in the preamble to this Agreement.

 

“Collateral”:  any of the Pool Assets upon which a Lien is purported to be
created by any Security Document including, without limitation, all Aircraft
Collateral and all Route Collateral.

 

“Collateral Agent”:  JPMorgan Chase, in its capacity as Collateral Agent.

 

“Commitment”:  as to any Lender, the sum of the Tranche A Term Commitment and
the Tranche B Term Commitment of such Lender.

 

“Commonly Controlled Entity”:  an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.

 

“Compliance Certificate”:  a certificate substantially in the form of Exhibit E
(with such changes as may be approved by the Administrative Agent).

 

“Confidential Information Memorandum”:  the Confidential Information Memorandum
dated November 2004 and furnished to the Lenders.

 

“Consolidated EBITDAR”:  for any period, without duplication, the consolidated
operating income of Holdings and its Subsidiaries for such period (calculated on
a consolidated basis in accordance with GAAP and in a manner consistent with the
consolidated financial statements of Holdings and its Subsidiaries for the
period ended September 30, 2004) plus (i) consolidated aircraft operating rental
expenses of Holdings and its Subsidiaries that were deducted in arriving at the
amount of such consolidated operating income for such period plus (ii)
amortization and depreciation that were deducted in arriving at the amount of
such consolidated operating income for such period plus (iii) interest income of
Holdings and its Subsidiaries during such period plus (iv) all government
reimbursements in cash for losses incurred as a result of developments affecting
the aviation industry (including, without limitation, terrorist acts and
epidemic diseases) plus (v) any non-recurring non-cash charges of Holdings and
its Subsidiaries recorded during such period (excluding any such charge incurred
in the ordinary course of business that constitutes an accrual of or a reserve
for cash charges for any future period), all as determined on a consolidated
basis in accordance with GAAP, provided, however, that cash payments made in
such period or in any future period in respect of such noncash charges
(excluding any such charge incurred in the ordinary course of business that
constitutes an accrual of or a reserve for cash charges for any future period)
shall be subtracted in calculating Consolidated EBITDAR in the period when such
payments are made, and provided further that Consolidated EBITDAR shall be
calculated without giving effect to any acceleration of flight equipment rental
expense after the Closing Date required as a result of the Borrower’s decision
to remove an aircraft or aircraft class from the operating fleet of the
Borrower.

 

“Consolidated Fixed Charges”:  for any period, the total consolidated interest
expense of Holdings and its Subsidiaries for such period (calculated without
regard to any limitations on the payment thereof) plus, without duplication,
that portion of Capital Lease Obligations of Holdings and its Subsidiaries
representing the interest factor for such period, plus the total consolidated
aircraft operating rental expenses of Holdings and its Subsidiaries for such
period, all as determined on a consolidated basis in accordance with GAAP,
provided that Consolidated Fixed Charges shall be calculated without giving
effect to any acceleration of flight equipment rental

 

5

--------------------------------------------------------------------------------


 

expense after the Closing Date required as a result of the Borrower’s decision
to remove an aircraft or aircraft class from the operating fleet of the
Borrower.

 

“Contingent Obligation”:  as to any Person, any obligation of such Person
guaranteeing or intended to guarantee any Indebtedness, leases, dividends or
other obligations (“primary obligations”) of any other Person (other than
Holdings or any of its Subsidiaries) (the “primary obligor”), in any manner,
whether directly or indirectly, including any obligation of such Person, whether
or not contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (x) for the purchase or payment of any such primary obligation or (y) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the holder of such primary obligation against loss in respect thereof; provided,
however, that the term Contingent Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business.  The
amount of any Contingent Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
Contingent Obligation is made (or, if less, the maximum amount of such primary
obligation for which such Person may be liable pursuant to the terms of the
instrument evidencing such Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) as determined by such
person in good faith.

 

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Coverage Test”:  at any time, the Total Appraised Value Ratio shall not be less
than 175% at such time, or, if Cash Liquidity is less than $1,000,000,000 at
such time, the Total Appraised Value Ratio shall not be less than 200% at such
time.

 

“Default”:  any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Disposed Japanese Foreign Slots”: at any time, the Japanese Foreign Slots sold,
transferred, leased (so long as such lease remains in effect and conveys to
another Person the right to utilize the relevant Japanese Foreign Slot) or
otherwise disposed of by the Borrower after the Closing Date.

 

“Disposition”:  with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof
(excluding, however, the creation or imposition of any Lien).  The terms
“Dispose” and “Disposed of” shall have correlative meanings.

 

“Documentation Agent”:  as defined in the preamble to this Agreement.

 

“Dollars” and “$”:  dollars in lawful currency of the United States.

 

“DOT”:  the United States Department of Transportation.

 

6

--------------------------------------------------------------------------------


 

“Eligible Transferee”:  a commercial bank, financial institution, other
“accredited investor” (as defined in Regulation D of the Securities Act of 1933,
as amended), any Person that is engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit in the
ordinary course of its business, or any Lender Affiliate, other than an airline,
a commercial air carrier, an air freight forwarder, an entity engaged in the
business of parcel transport by air or other similar Person or a corporation or
other entity controlling, controlled by or under common control with such an
airline, commercial air carrier, air freight forwarder, entity engaged in the
business of parcel transport by air or other similar Person.

 

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

 

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“ERISA Affiliate”:  each person (as defined in Section 3(9) of ERISA) which
together with Holdings or any of its Subsidiaries would be deemed to be a
“single employer” within the meaning of Section 414(b), (c) or (o) of the Code.

 

“Eurocurrency Reserve Requirements”:  for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves under any regulations of
the Board) dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

 

“Eurodollar Base Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on Page 3750 of
the Telerate Service screen as of 11:00 a.m., London time, two Business Days
prior to the beginning of such Interest Period.  In the event that such rate
does not appear on Page 3750 of the Telerate Service screen (or otherwise on
such screen), the “Eurodollar Base Rate” shall be determined by reference to
such other comparable publicly available service for displaying eurodollar rates
as may be selected by the Administrative Agent with the consent of the Borrower,
or in the absence of such availability or consent, by reference to the rate at
which the Administrative Agent is offered Dollar deposits at or about 11:00
a.m., New York City time, two Business Days prior to the beginning of such
Interest Period in the interbank eurodollar market where its eurodollar and
foreign currency and exchange operations are then being conducted for delivery
on the first day of such Interest Period for the number of days comprised
therein.

 

“Eurodollar Loans”:  Loans the rate of interest applicable to which is based
upon the Eurodollar Rate.

 

“Eurodollar Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th
of 1%):

 

7

--------------------------------------------------------------------------------


 

Eurodollar Base Rate

1.00 – Eurocurrency Reserve Requirements

 

“Eurodollar Tranche”:  the collective reference to Eurodollar Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).

 

“Event of Default”:  any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Existing Credit Agreement”:  as defined in the recitals to this Agreement.

 

“Existing Route Security Agreement”:  the Route Security Agreement dated as of
October 23, 2001, executed and delivered by the Borrower in favor of the
Collateral Agent, as the same may be amended, supplemented or otherwise modified
from time to time.

 

“Existing Loans”:  as defined in the recitals to this Agreement.

 

“Facility”:  each of (a) the Tranche A Term Facility and (b) the Tranche B Term
Facility.

 

“FAA”:  the Federal Aviation Administration.

 

“Federal Funds Effective Rate”:  for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Reference Lender from three federal
funds brokers of recognized standing selected by it.

 

“Fifth Freedom Rights”:  the operational right pursuant to a bilateral treaty
between the United States and a foreign country to enplane passenger traffic and
cargo in such foreign country and deplane it in another foreign country.

 

“Financial Outlook”:  the multi-year financial outlook for Holdings and its
consolidated Subsidiaries dated November 3, 2004.

 

“Flight”: (a) the completion of a non-stop passenger and/or cargo flight
utilizing the Pacific Routes from a point of origin in the United States of
America to a destination in Japan or China and from a point of origin in Japan
or China to a destination in the United States of America and (b) the completion
of a non-stop passenger and/or cargo flight utilizing the Pacific Routes (other
than a flight described in clause (a) of this definition).

 

“Flight Equipment”:  any aircraft, airframes or engines and all parts
incorporated or installed in or attached or made a part of the aircraft,
airframes or engines.

 

“Foreign Aviation Authorities”: foreign or governmental, regulatory or other
agency or agencies which exercise jurisdiction over the issuance or
authorization to serve any foreign point

 

8

--------------------------------------------------------------------------------


 

on each of the Pacific Routes and/or operations related to the Pacific Routes
and Supporting Route Facilities.

 

“Foreign Slot”: all of the rights and operational authority, now held or
hereafter acquired, of the Borrower to conduct one landing or takeoff operation
during a specific hour or other period at each non-U.S. airport necessary to
operate a Pacific Route, whether or not utilized by the Borrower.

 

“Funding Office”:  the office of the Administrative Agent specified in
Section 11.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

 

“GAAP”:  generally accepted accounting principles in the United States as in
effect from time to time.

 

“Gate Leaseholds”:  at any time, all of the right, title, privilege, interest,
and authority now or hereafter acquired or held by the Borrower in connection
with the right to use, operate or occupy space in an airport terminal at which
the Borrower conducts scheduled operations for direct non-stop flights (or
flights originating at a Northwest Hub) to and within Asia using the Pacific
Routes to the extent such Gate Leasehold is utilized in connection with the
Pacific Routes at such time.  To the extent that the Borrower ceases to use any
Gate Leasehold in connection with the Pacific Routes, such Gate Leasehold shall
automatically cease to be a Gate Leasehold hereunder, including, without
limitation, for purposes of Section 7.5.

 

“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).

 

“Guarantors”:  the collective reference to Holdings, NWAC and NWA.

 

“Hedging Obligations”:  as to any Person, all obligations and liabilities of
such Person under any Interest Rate Protection Agreement, which are payable upon
the termination of such agreement.

 

“Holdings”:  as defined in the preamble to this Agreement.

 

“Indebtedness”:  as to any Person, without duplication, (i) all indebtedness
(including principal, interest, fees and charges) of such Person for borrowed
money or for the deferred purchase price of property or services but excluding
trade accounts payable and accrued expenses incurred in the ordinary course of
business, (ii) the maximum amount available to be drawn under all letters of
credit issued for the account of such Person and all unpaid drawings in respect
of such letters of credit, (iii) all Indebtedness of the types described in
clause (i), (ii), (iv), (v), (vi) or (vii) of this definition secured by any
Lien on any property owned by such Person, whether or not such Indebtedness has
been assumed by such Person (to the extent of the value of the respective
property), (iv) Capital Lease Obligations, (v) all obligations of such person to
pay a specified purchase price for goods or services, whether or not delivered
or accepted, i.e., take-or-pay and similar obligations, (vi) all Contingent
Obligations of such Person and (vii) all Hedging Obligations under any Interest
Rate Protection Agreement.

 

9

--------------------------------------------------------------------------------


 

“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for infringement or other impairment thereof, including the right to receive all
proceeds and damages therefrom.

 

“Intercreditor Agreement”:  the Second Amended and Restated Intercreditor
Agreement dated as of July 31, 2003 among the Administrative Agent, U.S. Bank
National Association, the PBGC, the Borrower and the Guarantors, as the same may
be amended, supplemented or otherwise modified from time to time.

 

“Interest Payment Date”:  (a) as to any ABR Loan, the fifteenth day of each
March, June, September and December to occur while such Loan is outstanding and
the final maturity date of such Loan, (b) as to any Eurodollar Loan having an
Interest Period of three months or less, the last day of such Interest Period,
(c) as to any Eurodollar Loan having an Interest Period longer than three
months, each day that is three months, or a whole multiple thereof, after the
first day of such Interest Period and the last day of such Interest Period and
(d) as to any Loan, the date of any repayment or prepayment made in respect
thereof.

 

“Interest Period”:  as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three, six or (if available to all
Lenders under the relevant Facility) nine or twelve months thereafter, as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three, six or (if available to all
Lenders under the relevant Facility) nine or twelve months thereafter, as
selected by the Borrower by irrevocable notice to the Administrative Agent not
less than three Business Days prior to the last day of the then current Interest
Period with respect thereto; provided that, all of the foregoing provisions
relating to Interest Periods are subject to the following:

 

(A)          if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

 

(B)           the Borrower may not select an Interest Period for a particular
Facility that would extend beyond the anticipated final maturity date of the
relevant Loan;

 

(C)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

 

(D)          the Borrower shall select Interest Periods so as not to require a
payment or prepayment of any Eurodollar Loan during an Interest Period for such
Loan.

 

10

--------------------------------------------------------------------------------


 

“Interest Rate Protection Agreement”:  any interest rate swap agreement,
interest rate cap agreement, interest collar agreement, interest rate hedging
agreement or other similar agreement or arrangement.

 

“Investments” as defined in Section 7.10.

 

“Japanese Foreign Slots”: any Foreign Slot in Japan.

 

“JFK”:  New York’s John F. Kennedy (JFK) International Airport.

 

“Joint Lead Arrangers”:  as defined in the preamble to this Agreement.

 

“JPMorgan Chase”:  JPMorgan Chase Bank, N.A., a New York banking corporation.

 

“Lax Two”:  LAX TWO CORP., a non-profit California mutual benefit corporation.

 

“Lease”:  any operating lease entered into by any Loan Party or any of its
Subsidiaries as lessee thereunder.

 

“Lenders”:  as defined in the preamble to this Agreement.

 

“Lender Affiliate”:  (a) any Affiliate of any Lender, (b) any Person that is
administered or managed by any Lender and that is engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business and (c) with respect to any Lender
which is a fund that invests in commercial loans and similar extensions of
credit, any other fund that invests in commercial loans and similar extensions
of credit and is managed or advised by the same investment advisor as such
Lender or by an Affiliate of such Lender or investment advisor.

 

“Lien”:  any mortgage, pledge, hypothecation, assignment, security deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or security agreement of any kind or nature whatsoever (including,
without limitation, any conditional sale or other title retention agreement and
any capital lease having substantially the same economic effect as any of the
foregoing).

 

“Loan”:  any loan made by any Lender pursuant to this Agreement.

 

“Loan Documents”:  this Agreement, each Security Document and any Notes.

 

“Loan Parties”:  the Borrower and the Guarantors.

 

“Majority Facility Lenders”:  with respect to any Facility, the holders of more
than 50% of (a) until the Closing Date, the Commitments then in effect for such
Facility and (b) thereafter, the aggregate unpaid principal amount of the Loans
then outstanding under such Facility.

 

“Material Adverse Effect”:  a material adverse effect on the financial condition
or results of operations of the Borrower and its Subsidiaries taken as a whole.

 

“Moody’s”:  Moody’s Investors Service, Inc.

 

11

--------------------------------------------------------------------------------


 

“Multiemployer Plan”:  a Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA with respect to which the Borrower or any of its ERISA
Affiliates is an “employer” as defined in Section 3(5) of ERISA.

 

“Non-Excluded Taxes”:  as defined in Section 3.10(a).

 

“Non-U.S. Lender”:  as defined in Section 3.10(d).

 

“Northwest Hub”:  as of the Closing Date, the airports in Detroit, Michigan,
Minneapolis, Minnesota, Memphis, Tennessee and Narita Airport in Japan, and any
other airport which becomes a central connection point through which the
Borrower coordinates flights utilizing the Pacific Routes.

 

“Notes”:  the collective reference to any promissory note evidencing Loans.

 

“NWA”:  as defined in the preamble to this Agreement.

 

“NWAC”:  as defined in the preamble to this Agreement.

 

“Obligations”:  the unpaid principal of and interest on (including interest,
fees and costs accruing after the maturity of the Loans and interest, fees and
costs accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest,
fees or cost is allowed in such proceeding) the Loans and all other obligations
and liabilities of the Borrower to any Agent or Lender (or, in the case of
Specified Interest Rate Protection Agreements, any affiliate of any Lender),
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which arise under, out of, or in connection
with, this Agreement, any other Loan Document, any Specified Interest Rate
Protection Agreement entered into with any Lender or any affiliate of any Lender
or any other document made, delivered or given in connection herewith or
therewith, whether on account of principal, interest, reimbursement obligations,
fees, indemnities, costs, expenses (including all fees, charges and
disbursements of counsel to any Agent or Lender that are required to be paid by
the Borrower pursuant hereto) or otherwise.

 

“Other Taxes”:  any and all present or future stamp or documentary taxes or any
other property taxes, charges or similar levies arising from any payment made
hereunder or from the execution, delivery or enforcement of, this Agreement or
any other Loan Document.

 

“Pacific Countries”: (i) countries bordering the Pacific Ocean in Asia, North
America, Australia and New Zealand, (ii) islands surrounded by the Pacific Ocean
and (iii) Thailand, Myanmar (Burma), Laos and Cambodia.

 

“Pacific Routes”: the Routes described on Schedule 7.5 and any other Routes to
the Pacific Countries that are acquired by or granted to the Borrower.

 

“Pari Passu Commitments”:  at any time, the amount of unfunded lending
commitments under the Pari Passu Obligations at such time.

 

“Pari Passu Obligations”:  as defined in the Intercreditor Agreement.

 

12

--------------------------------------------------------------------------------


 

“Participant”:  as defined in Section 11.6(b).

 

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

 

“Pension Plan”: any plan (other than a Multiemployer Plan) described in
Section 4021(a) of ERISA, and not excluded pursuant to Section 4021(b) of ERISA,
with respect to which any Loan Party or any of its ERISA Affiliates is a
“contributing sponsor” as defined in Section 4001(a)(13) of ERISA and each such
plan for the five year period immediately following the last date on which the
Borrower or any of its ERISA Affiliates contributed or had an obligation to
contribute to such plan.

 

“Permitted Liens”:  as defined in Section 7.3.

 

“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Pool Assets”:  the assets of the Borrower listed on Schedule 7.5 (as modified
pursuant to Section 7.5) and together with all the engines necessary to comply
with Section 7.5(c) and any Pacific Routes and related Slots and Gate Leaseholds
acquired by the Borrower.

 

“Rating Agency”:  S&P or Moody’s, as the case may be.

 

“Reference Lender”:  JPMorgan Chase.

 

“Register”:  as defined in Section 11.6(d).

 

“Regulation U”:  Regulation U of the Board as in effect from time to time.

 

“Removed Pool Assets”: assets which are no longer Pool Assets as a result of
such assets either (a) having been removed from the Pool Assets in accordance
with Section 7.5(a)(ii) hereof or (b) having been involuntarily disposed of
(whether by loss of property due to theft, destruction, confiscation,
prohibition or use, any similar event or otherwise).

 

“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Replaced Lender”:  as defined in Section 3.13.

 

“Replacement Airframe”: an aircraft (except Engines (as defined in the Aircraft
Mortgage Agreement) or engines from time to time installed thereon) which shall
have been made subject to the Lien of the Aircraft Mortgage Agreement pursuant
to Section 3.4 or 3.5 thereof.

 

“Replacement Engine”: an aircraft engine suitable for installation and use on
the relevant Airframe (as defined in the Aircraft Mortgage Agreement) and which
has a value, utility and remaining useful life (except for maintenance cycle
condition) at least equal to the Engine (as defined in the Aircraft Mortgage
Agreement) which it is replacing, assuming such Engine was of the value, utility
and remaining useful life (except for maintenance cycle condition) required by
the

 

13

--------------------------------------------------------------------------------


 

terms of the Aircraft Mortgage Agreement, and which shall have been made subject
to the Lien of the Aircraft Mortgage Agreement pursuant to Section 3.4 or 3.5
thereof.

 

“Replacement Facility”:  a term loan facility or facilities in an aggregate
amount at any time outstanding not in excess of the aggregate principal amount
of the Loans theretofore or concurrently paid or prepaid.

 

“Replacement Lender”:  as defined in Section 3.13.

 

“Replacement Route”: a Route which has a value at least equal to the Route which
it is replacing and which shall have been made subject to the pledge of the
Route Security Agreement pursuant to Section 1 thereof, subject to the
satisfactory review and approval of the Administrative Agent.

 

“Required Lenders”:  at any time, the holders of more than 50% of (a) until the
Closing Date, the Commitments then in effect and (b) thereafter, the aggregate
unpaid principal amount of the Loans then outstanding.

 

“Requirement of Law”:  as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Responsible Officer”:  as to any Loan Party, the chief executive officer,
president, chief financial officer, treasurer or chief accounting officer of
such Loan Party, but in any event, with respect to financial matters, the chief
financial officer, treasurer or chief accounting officer of such Loan Party.

 

“Restricted Payments”:  as defined in Section 7.6.

 

“Route Collateral”: all of the “Collateral” as defined in the Route Security
Agreements.

 

“Route Security Agreement”:  the Route Security Agreement dated as of the date
hereof, executed and delivered by the Borrower in favor of the Collateral Agent,
as the same may be amended, supplemented or otherwise modified from time to
time, and collectively with the Existing Route Security Agreement, the “Route
Security Agreements”.

 

“Routes”:  the route authorities which the Borrower holds or hereafter acquires
the requisite authority to operate pursuant to Title 49 including without
limitation, applicable frequencies, exemption and certificate authorities,
Fifth-Freedom Rights and “behind/beyond rights”, whether or not utilized by the
Borrower.

 

“S&P”:  Standard & Poor’s Ratings Services, a division of the McGraw-Hill
Companies, Inc.

 

“SEC”:  the Securities and Exchange Commission.

 

“Secured Creditors”: the Lenders, the Administrative Agent and the Collateral
Agent.

 

14

--------------------------------------------------------------------------------


 

“Security Documents”:  the collective reference to the Aircraft Mortgage
Agreement, the Route Security Agreements, the Intercreditor Agreement and all
other security documents hereafter delivered to the Administrative Agent
granting a Lien on any property of any Person to secure the obligations and
liabilities of any Loan Party under any Loan Document.

 

“Significant Subsidiary”:  any Subsidiary that would be a “significant
subsidiary” of any of the Loan Parties within the meaning of the SEC’s
Regulation S-X.

 

“Slot”:  at any time, all of the rights and operational authority of the
Borrower now held or hereafter acquired, to conduct one Instrument Flight Rule
(as defined under the FAA regulations) landing or takeoff operation during a
specific hour or half-hour period at JFK (or at any other slot-constrained
airport in the U.S.) pursuant to FAA regulations, including Title 14, to the
extent that any such slot is used to operate direct non-stop flights to Asia
using a Pacific Route and all take-off and landing rights and operational
authority of the Borrower at a Northwest Hub in the U.S. or other airport in the
U.S. which is an origination or destination point for flights utilizing the
Pacific Routes, in each case, at such time.  To the extent that the Borrower
ceases to use any Slot in connection with the Pacific Routes, such Slot shall
automatically cease to be a Slot hereunder, including, without limitation, for
purposes of Section 7.5.

 

“Specified Interest Rate Protection Agreement”:  any Interest Rate Protection
Agreement entered into by the Borrower and any Lender or Lender Affiliate
designated by the relevant Lender and the Borrower, by written notice to the
Administrative Agent, as a Specified Interest Rate Protection Agreement.

 

“Stage III Aircraft”: aircraft owned by the Borrower certified as Stage III
aircraft, as set forth in Federal Aviation Regulation 36.1(f)(6), 14 C.F.R. §
36.1(f)(6) or any successor regulation, as amended.

 

“Subsidiary”:  (i) any corporation more than 50% of whose stock having by the
terms thereof ordinary voting power to elect a majority of the directors of such
corporation (irrespective of whether or not at the time stock of any other class
or classes of such corporation shall have or might have voting power by reason
of the happening of any contingency) is at the time owned by such Person and/or
one or more Subsidiaries of such Person and (ii) any partnership, limited
liability company, association, joint venture or other entity in which such
Person and/or one or more Subsidiaries of such Person has more than a 50% equity
interest at the time; provided, however, that (a) LAX Two and its Subsidiaries
shall be deemed not to be Subsidiaries of Holdings or any of its Subsidiaries
for all purposes of this Agreement (including the calculation of the financial
covenants and the definitions relating thereto) and the other Loan Documents.

 

“Supporting Route Facilities”: the Borrower’s gates, ticket counters, office
space and baggage claim areas at each airport necessary to operate a Pacific
Route.

 

“Syndication Agent”:  as defined in the preamble to this Agreement.

 

“Title 14”:  Title 14 of the U.S. Code of Federal Regulations, Part 93, Subparts
K and S, as amended from time to time or any successor or recodified regulation.

 

“Title 49”:  Title 49 of the United States Code, which, among other things,
recodified and replaced the U.S. Federal Aviation Act of 1958, and the
regulations promulgated pursuant thereto or any subsequent legislation that
amends, supplements or supercedes such provisions.

 

15

--------------------------------------------------------------------------------


“Termination Event”:  means a “reportable event” described in Section 4043 of
ERISA or in the regulations thereunder (excluding events for which the
requirement for notice of such reportable event has been waived under
subsection .22, .23, .25, .27, or .28 of PBGC Regulation Section 4043 and any
event described in subsection .33 of PBGC Regulation Section 4043).

 

“Total Appraised Value”: as of any date of determination, the Appraised Value as
of such date of all Pool Assets other than the Removed Pool Assets.

 

“Total Appraised Value Ratio”: at any time, the ratio of (a) Total Appraised
Value (determined as of the then most recent Appraisal of the Pool Assets) to
(b) the sum of the aggregate unpaid principal amount of the Loans then
outstanding and any Pari Passu Obligations (for purposes of this definition,
Pari Passu Obligations shall include any Pari Passu Commitments).

 

“Tranche A Term Commitment”: as to any Lender, the obligation of such Lender, if
any, to make a Tranche A Term Loan in an aggregate principal amount not to
exceed the amount set forth under the heading “Tranche A Term Commitment”
opposite such Lender’s name on Schedule 1.1A or in the Assignment and Acceptance
pursuant to which such Lender become a party hereto, as the same may be changed
from time to time pursuant to the terms hereof.  The original aggregate amount
of the Tranche A Term Commitments is $575,000,000.

 

“Tranche A Term Facility”:  the Tranche A Term Commitments and the Tranche A
Term Loans made thereunder.

 

“Tranche A Term Lender”:  each Lender that has a Tranche A Term Commitment or
that holds a Tranche A Term Loan.

 

“Tranche A Term Loan”:  as defined in Section 2.1.

 

“Tranche A Term Percentage”:  as to any Tranche A Term Lender at any time, the
percentage which such Lender’s Tranche A Term Commitment then constitutes of the
total Tranche A Term Commitments (or, at any time after the Closing Date, the
percentage which the aggregate principal amount of such Lender’s Tranche A Term
Loans then outstanding constitutes of the aggregate principal amount of the
Tranche A Term Loans then outstanding).

 

“Tranche A Termination Date”:  November 23, 2009.

 

“Tranche B Term Commitment”:  as to any Lender, the obligation of such Lender,
if any, to make a Tranche B Term Loan in an aggregate principal amount not to
exceed the amount set forth under the heading “Tranche B Term Commitment”
opposite such Lender’s name on Schedule 1.1A or in the Assignment and Acceptance
pursuant to which such Lender became a party hereto, as the same may be changed
from time to time pursuant to the terms hereof.  The original aggregate amount
of the Tranche B Term Commitments is $400,000,000.

 

“Tranche B Term Facility”:  the Tranche B Term Commitments and the Tranche B
Term Loans made thereunder.

 

“Tranche B Term Lender”:  each Lender that has a Tranche B Term Commitment or
that holds Tranche B Term Loans.

 

“Tranche B Term Loans”:  as defined in Section 2.1.

 

16

--------------------------------------------------------------------------------


 

“Tranche B Term Percentage”:  as to any Tranche B Term Lender at any time, the
percentage which such Lender’s Tranche B Term Commitment then constitutes of the
total Tranche B Term Commitments (or, at any time after the Closing Date, the
percentage which the aggregate principal amount of such Lender’s Tranche B Term
Loans then outstanding constitutes of the aggregate principal amount of the
Tranche B Term Loans then outstanding).

 

“Tranche B Termination Date”:  November 23, 2010.

 

“Treasury Rate”: as of the date which is 10 Business Days prior to the date on
which an Appraisal is to be delivered in accordance with Section 6.2(f), the
effective yield of (x) direct obligations of the United States maturing on the
tenth anniversary of such date or (y) if there are no such obligations, the
effective yield determined by linear interpolation between the effective yield
borne by the two direct obligations of the United States maturing closest to,
but straddling, the tenth anniversary of such date, in each case as appearing on
the relevant Telerate service screen on such date.  In the event that such
screen is not available, the “Treasury Rate” shall be determined by reference to
such other comparable publicly available service selected by the Administrative
Agent for displaying such effective yield.

 

“Transferee”:  any Assignee or Participant.

 

“Type”:  as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

 

“Unavailable Japanese Foreign Slots”: at any time, any Japanese Foreign Slot
with respect to which the Borrower has lost its rights (including as a result of
any action of an applicable Governmental Authority revoking or suspending
(whether temporarily or permanently) such rights but excluding any failure to
utilize the relevant Japanese Foreign Slot which has been approved by all
applicable Governmental Authorities and as to which no revocation or suspension
has occurred).

 

“United States”:  the United States of America.

 

“Use or Lose Rule”:  with respect to the Slots, the terms of 14 C.F.R.
Section 93.227.

 

1.2                                 Other Definitional Provisions.  (a)  Unless
otherwise specified therein, all terms defined in this Agreement shall have the
defined meanings when used in the other Loan Documents or any certificate or
other document made or delivered pursuant hereto or thereto.

 


(B)  AS USED HEREIN AND IN THE OTHER LOAN DOCUMENTS, AND ANY CERTIFICATE OR
OTHER DOCUMENT MADE OR DELIVERED PURSUANT HERETO OR THERETO, (I) ACCOUNTING
TERMS RELATING TO HOLDINGS AND ITS SUBSIDIARIES NOT DEFINED IN SECTION 1.1 SHALL
HAVE THE RESPECTIVE MEANINGS GIVEN TO THEM UNDER GAAP, (II) THE WORDS “INCLUDE,”
“INCLUDES” AND “INCLUDING” SHALL BE DEEMED TO BE FOLLOWED BY THE PHRASE “WITHOUT
LIMITATION,” AND (III) THE WORDS “ASSET” AND “PROPERTY” SHALL BE CONSTRUED TO
HAVE THE SAME MEANING AND EFFECT AND TO REFER TO ANY AND ALL TANGIBLE AND
INTANGIBLE ASSETS AND PROPERTIES, INCLUDING CASH, CAPITAL STOCK, SECURITIES,
REVENUES, ACCOUNTS, LEASEHOLD INTERESTS AND CONTRACT RIGHTS.


 


(C)  THE WORDS “HEREOF,” “HEREIN” AND “HEREUNDER” AND WORDS OF SIMILAR IMPORT
WHEN USED IN THIS AGREEMENT SHALL REFER TO THIS AGREEMENT AS A WHOLE AND NOT TO
ANY PARTICULAR PROVISION OF THIS AGREEMENT, AND SECTION, SCHEDULE AND EXHIBIT
REFERENCES ARE TO THIS AGREEMENT UNLESS OTHERWISE SPECIFIED.

 

17

--------------------------------------------------------------------------------


 


(D)  THE MEANINGS GIVEN TO TERMS DEFINED HEREIN SHALL BE EQUALLY APPLICABLE TO
BOTH THE SINGULAR AND PLURAL FORMS OF SUCH TERMS.

 


(E)  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, ALL TERMS OF AN ACCOUNTING
OR FINANCIAL NATURE SHALL BE CONSTRUED IN ACCORDANCE WITH GAAP; PROVIDED THAT,
IF THE BORROWER NOTIFIES THE ADMINISTRATIVE AGENT THAT THE BORROWER REQUESTS AN
AMENDMENT TO ANY PROVISION HEREOF TO ELIMINATE THE EFFECT OF ANY CHANGE
OCCURRING AFTER THE DATE HEREOF IN GAAP OR IN THE APPLICATION THEREOF ON THE
OPERATION OF SUCH PROVISION (OR IF THE ADMINISTRATIVE AGENT NOTIFIES THE
BORROWER THAT THE REQUIRED LENDERS REQUEST AN AMENDMENT TO ANY PROVISION HEREOF
FOR SUCH PURPOSE), REGARDLESS OF WHETHER ANY SUCH NOTICE IS GIVEN BEFORE OR
AFTER SUCH CHANGE IN GAAP OR IN THE APPLICATION THEREOF, THEN SUCH PROVISION
SHALL BE INTERPRETED ON THE BASIS OF GAAP AS IN EFFECT AND APPLIED IMMEDIATELY
BEFORE SUCH CHANGE SHALL HAVE BECOME EFFECTIVE UNTIL SUCH NOTICE SHALL HAVE BEEN
WITHDRAWN OR SUCH PROVISION AMENDED IN ACCORDANCE HEREWITH.


 

SECTION 2  AMOUNT AND TERMS OF COMMITMENTS

 

2.1                                 Term Commitments.  Subject to the terms and
conditions hereof, (a) each Tranche A Term Lender severally agrees to make a
term loan (a “Tranche A Term Loan”) to the Borrower on the Closing Date in an
amount equal to the amount of the Tranche A Term Commitment of such Lender and
(b) each Tranche B Term Lender severally agrees to make a term loan (a “Tranche
B Term Loan”) to the Borrower on the Closing Date in an amount equal to the
amount of the Tranche B Term Commitment of such Lender.  The Loans may from time
to time be Eurodollar Loans or ABR Loans, as determined by the Borrower and
notified to the Administrative Agent in accordance with Sections 2.2 and 3.3.

 

2.2                                 Procedure for Term Loan Borrowing.  The
Borrower shall give the Administrative Agent irrevocable notice (which notice
must be received by the Administrative Agent prior to 10:00 A.M., New York City
time, (a) three Business Days prior to the anticipated Closing Date in the case
of Eurodollar Loans and (b) one Business Day prior to the anticipated Closing
Date in the case of ABR Loans) requesting that the Lenders make the Loans on the
Closing Date and specifying the amount to be borrowed.  Upon receipt of such
notice the Administrative Agent shall promptly notify each Lender thereof.  Not
later than 12:00 Noon, New York City time, on the Closing Date each Lender shall
make available to the Administrative Agent at the Funding Office an amount in
immediately available funds equal to the Loan or Loans to be made by such
Lender; provided, however, that, at the option of any Lender that is a lender
under the Existing Credit Agreement immediately prior to the satisfaction of the
conditions in Section 5, all or a portion of the aggregate amount of the
Existing Loans of such Lender may be deemed to satisfy the foregoing funding
requirement by written notice to the Administrative Agent to such effect given
prior to the Closing Date.  Subject to the immediately preceding sentence, the
Administrative Agent shall use the amounts made available to the Administrative
Agent by the Lenders to repay the principal amounts outstanding under the
Existing Credit Agreement.

 

2.3                                 Repayment of Term Loans.  (a)  The Borrower
hereby agrees to repay the Tranche A Term Loan of each Tranche A Term Lender in
five consecutive annual installments on each anniversary of the Closing Date,
each of which shall be in an amount equal to such Lender’s Tranche A Term
Percentage multiplied by the amount set forth below opposite such installment:

 

18

--------------------------------------------------------------------------------


 

Installment

 

Principal Amount

 

 

 

 

 

 

 

1

 

$

143,750,000

 

 

2

 

$

71,875,000

 

 

3

 

$

71,875,000

 

 

4

 

$

0

 

 

5

 

$

287,500,000

 


 


(B)  THE BORROWER HEREBY AGREES TO REPAY THE TRANCHE B TERM LOAN OF EACH TRANCHE
B TERM LENDER IN SIX CONSECUTIVE ANNUAL INSTALLMENTS ON EACH ANNIVERSARY OF THE
CLOSING DATE, EACH OF WHICH SHALL BE IN AN AMOUNT EQUAL TO SUCH LENDER’S TRANCHE
B TERM PERCENTAGE MULTIPLIED BY THE AMOUNT SET FORTH BELOW OPPOSITE SUCH
INSTALLMENT:

 

Installment

 

Principal Amount

 

 

 

 

 

 

 

1

 

$

4,000,000

 

 

2

 

$

4,000,000

 

 

3

 

$

4,000,000

 

 

4

 

$

4,000,000

 

 

5

 

$

4,000,000

 

 

6

 

$

380,000,000

 

 

Once repaid, the Loans may not be reborrowed.

 

SECTION 3  GENERAL PROVISIONS APPLICABLE TO LOANS

 

3.1                                 Optional Prepayments.  (a)  The Borrower may
at any time and from time to time prepay the Loans, in whole or in part, without
premium or penalty (except as provided for in Section 3.8(e)), upon irrevocable
notice (which may be given by telephone if confirmed promptly in writing)
delivered to the Administrative Agent at least one Business Day prior thereto,
which notice shall specify the date and amount of prepayment and whether the
prepayment is of Eurodollar Loans or ABR Loans; provided, that if a Eurodollar
Loan is prepaid on any day other than the last day of the Interest Period
applicable thereto, the Borrower shall also pay any amounts owing pursuant to
Section 3.11.  Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.  If any such notice is given, the
amount specified in such notice shall be due and payable on the date specified
therein, together with accrued interest to such date on the amount prepaid. 
Partial prepayments of Loans shall be in an aggregate principal amount of
$1,000,000 or a whole multiple thereof.  Once prepaid, Loans may not be
reborrowed.

 

(b)                                 Notwithstanding anything to the contrary in
Section 3.1(a) or 3.8, with respect to the amount of any optional prepayment
described in Section 3.1(a) that is allocated to Tranche B Term Loans (such
amount, the “Tranche B Prepayment Amount”), at any time when Tranche A Term
Loans remain outstanding, the Borrower will, in lieu of applying such amount to
the prepayment of Tranche B Term Loans as provided in paragraph (a) above, on
the date specified in Section 3.1(a) for such prepayment, give the
Administrative Agent telephonic notice (promptly confirmed in writing)
requesting that the Administrative Agent prepare and provide to each Tranche B
Term Lender a notice (each, a “Prepayment Option Notice”) as described below. 
As promptly as

 

19

--------------------------------------------------------------------------------


 

practicable after receiving such notice from the Borrower, the Administrative
Agent will send to each Tranche B Term Lender a Prepayment Option Notice, which
shall be in the form of Exhibit F, and shall include an offer by the Borrower to
prepay on the date (each a “Prepayment Date”) that is 10 Business Days after the
date of the Prepayment Option Notice, the relevant Loans of such Lender by an
amount equal to the portion of the Prepayment Amount indicated in such Lender’s
Prepayment Option Notice as being applicable to such Lender’s Tranche B Term
Loans.  On the Prepayment Date, (i) the Borrower shall pay to the relevant
Tranche B Term Lenders the aggregate amount necessary to prepay that portion of
the outstanding relevant Loans in respect of which such Lenders have accepted
prepayment as described above in accordance with the terms of the Prepayment
Option Notice, and (ii) the Borrower shall be entitled to retain the portion of
the Tranche B Prepayment Amount not accepted by the relevant Lenders.

 

3.2                                 Mandatory Prepayments.  The Borrower shall
prepay the Loans as set forth in this Section 3.2 to the extent necessary to
maintain compliance with Section 7.5(a).  Amounts to be applied in connection
with prepayments made pursuant to this Section shall be applied to prepay any
outstanding Tranche A Term Loans and Tranche B Term Loans, ratably to the
remaining scheduled installments thereof.

 

3.3                                 Conversion and Continuation Options.  (a) 
The Borrower may elect from time to time to convert Eurodollar Loans to ABR
Loans by giving the Administrative Agent at least two Business Days’ prior
irrevocable notice (which may be given by telephone if promptly confirmed by
writing) of such election, provided that any such conversion of Eurodollar Loans
may only be made on the last day of an Interest Period with respect thereto. 
The Borrower may elect from time to time to convert ABR Loans to Eurodollar
Loans by giving the Administrative Agent at least three Business Days’ prior
irrevocable notice (which may be by telephone if promptly confirmed by writing)
of such election (which notice shall specify the length of the initial Interest
Period therefor), provided that no ABR Loan under a particular Facility may be
converted into a Eurodollar Loan when any Event of Default has occurred and is
continuing and the Administrative Agent has or the Majority Facility Lenders in
respect of such Facility have determined in its or their sole discretion not to
permit such conversions.  Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof.

 


(B)  ANY EURODOLLAR LOAN MAY BE CONTINUED AS SUCH UPON THE EXPIRATION OF THE
THEN CURRENT INTEREST PERIOD WITH RESPECT THERETO BY THE BORROWER GIVING
IRREVOCABLE NOTICE (WHICH MAY BE GIVEN BY TELEPHONE IF PROMPTLY CONFIRMED IN
WRITING) TO THE ADMINISTRATIVE AGENT, IN ACCORDANCE WITH THE APPLICABLE
PROVISIONS OF THE TERM “INTEREST PERIOD” SET FORTH IN SECTION 1.1, OF THE LENGTH
OF THE NEXT INTEREST PERIOD TO BE APPLICABLE TO SUCH LOANS, PROVIDED THAT NO
EURODOLLAR LOAN UNDER A PARTICULAR FACILITY MAY BE CONTINUED AS SUCH WHEN ANY
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND THE ADMINISTRATIVE AGENT HAS
OR THE MAJORITY FACILITY LENDERS IN RESPECT OF SUCH FACILITY HAVE DETERMINED IN
ITS OR THEIR SOLE DISCRETION NOT TO PERMIT SUCH CONTINUATIONS, AND PROVIDED,
FURTHER, THAT IF THE BORROWER SHALL FAIL TO GIVE ANY REQUIRED NOTICE AS
DESCRIBED ABOVE IN THIS PARAGRAPH OR IF SUCH CONTINUATION IS NOT PERMITTED
PURSUANT TO THE PRECEDING PROVISO SUCH LOANS SHALL BE AUTOMATICALLY CONVERTED TO
ABR LOANS ON THE LAST DAY OF SUCH THEN EXPIRING INTEREST PERIOD.  UPON RECEIPT
OF ANY SUCH NOTICE THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH RELEVANT
LENDER THEREOF.


 

3.4                                 Limitations on Eurodollar Tranches. 
Notwithstanding anything to the contrary in this Agreement, all borrowings,
conversions and continuations of Eurodollar Loans hereunder and all selections
of Interest Periods hereunder shall be in such amounts and be made

 

20

--------------------------------------------------------------------------------


 

pursuant to such elections so that, (a) after giving effect thereto, the
aggregate principal amount of the Eurodollar Loans comprising each Eurodollar
Tranche shall be equal to at least $10,000,000 and (b) no more than fifteen
Eurodollar Tranches under all Facilities shall be outstanding at any one time.

 

3.5                                 Interest Rates and Payment Dates.  (a)  Each
Eurodollar Loan shall bear interest for each day during each Interest Period
with respect thereto at a rate per annum equal to the Eurodollar Rate determined
for such day plus the Applicable Rate.

 


(B)  EACH ABR LOAN SHALL BEAR INTEREST AT A RATE PER ANNUM EQUAL TO THE ABR PLUS
THE APPLICABLE RATE.


 


(C)  (I) IF ALL OR A PORTION OF THE PRINCIPAL AMOUNT OF ANY LOAN SHALL NOT BE
PAID WHEN DUE (WHETHER AT THE STATED MATURITY, BY ACCELERATION OR OTHERWISE),
SUCH OVERDUE AMOUNT SHALL BEAR INTEREST AT A RATE PER ANNUM EQUAL TO THE RATE
THAT WOULD OTHERWISE BE APPLICABLE THERETO PURSUANT TO THE FOREGOING PROVISIONS
OF THIS SECTION PLUS 2%, AND (II) IF ALL OR A PORTION OF ANY INTEREST PAYABLE ON
ANY LOAN OR OTHER AMOUNT PAYABLE HEREUNDER SHALL NOT BE PAID WHEN DUE (WHETHER
AT THE STATED MATURITY, BY ACCELERATION OR OTHERWISE), SUCH OVERDUE AMOUNT SHALL
BEAR INTEREST AT A RATE PER ANNUM EQUAL TO THE RATE THEN APPLICABLE TO ABR LOANS
PLUS 2%, IN EACH CASE, WITH RESPECT TO CLAUSES (I) AND (II) ABOVE, FROM THE DATE
OF SUCH NON-PAYMENT UNTIL SUCH AMOUNT IS PAID IN FULL (AS WELL AFTER AS BEFORE
JUDGMENT).


 


(D)  INTEREST SHALL BE PAYABLE IN ARREARS ON EACH INTEREST PAYMENT DATE,
PROVIDED THAT INTEREST ACCRUING PURSUANT TO PARAGRAPH (C) OF THIS SECTION SHALL
BE PAYABLE FROM TIME TO TIME ON DEMAND.


 

3.6                                 Computation of Interest and Fees.  (a) 
Interest and fees payable pursuant hereto shall be calculated on the basis of a
360-day year for the actual days elapsed, except that, with respect to ABR Loans
the rate of interest on which is calculated on the basis of the Prime Rate, the
interest thereon shall be calculated on the basis of a 365- (or 366-, as the
case may be) day year for the actual days elapsed.  The Administrative Agent
shall as soon as practicable notify the Borrower and the relevant Lenders of
each determination of a Eurodollar Rate.  Any change in the interest rate on a
Loan resulting from a change in the ABR or the Eurocurrency Reserve Requirements
shall become effective as of the opening of business on the day on which such
change becomes effective.  The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of the effective date and the
amount of each such change in interest rate.

 


(B)  EACH DETERMINATION OF AN INTEREST RATE BY THE ADMINISTRATIVE AGENT PURSUANT
TO ANY PROVISION OF THIS AGREEMENT SHALL BE CONCLUSIVE AND BINDING ON THE
BORROWER AND THE LENDERS IN THE ABSENCE OF MANIFEST ERROR.  THE ADMINISTRATIVE
AGENT SHALL, AT THE REQUEST OF THE BORROWER, DELIVER TO THE BORROWER A STATEMENT
SHOWING THE QUOTATIONS USED BY THE ADMINISTRATIVE AGENT IN DETERMINING ANY
INTEREST RATE PURSUANT TO SECTION 3.5(A).


 

3.7                                 Inability to Determine Interest Rate.  If
prior to the first day of any Interest Period:

 


(A)  THE ADMINISTRATIVE AGENT SHALL HAVE DETERMINED THAT, BY REASON OF
CIRCUMSTANCES AFFECTING THE RELEVANT MARKET, ADEQUATE AND REASONABLE MEANS DO
NOT EXIST FOR ASCERTAINING THE EURODOLLAR RATE FOR SUCH INTEREST PERIOD, OR

 

21

--------------------------------------------------------------------------------


 


(B)  THE ADMINISTRATIVE AGENT SHALL HAVE DETERMINED THAT THE MAKING OR
CONTINUATION OF ANY EURODOLLAR LOAN HAS BECOME (X) UNLAWFUL BY ANY LAW OR
GOVERNMENTAL RULE, REGULATION OR ORDER, (Y) IMPOSSIBLE BY COMPLIANCE BY ANY
LENDER IN GOOD FAITH WITH ANY GOVERNMENTAL REQUEST (WHETHER OR NOT HAVING FORCE
OF LAW) OR (Z) IMPRACTICABLE AS A RESULT OF A CONTINGENCY OCCURRING AFTER THE
DATE OF THIS AGREEMENT WHICH MATERIALLY AND ADVERSELY AFFECTS THE INTERBANK
EURODOLLAR MARKET,


 

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter.  If such
notice is given (x) any Eurodollar Loans under the relevant Facility requested
to be made on the first day of such Interest Period shall be made as ABR Loans,
(y) any Loans under the relevant Facility that were to have been converted on
the first day of such Interest Period to Eurodollar Loans shall be continued as
ABR Loans and (z) any outstanding Eurodollar Loans under the relevant Facility
shall be converted, on the last day of the then-current Interest Period, to ABR
Loans.  Until such notice has been withdrawn by the Administrative Agent, no
further Eurodollar Loans under the relevant Facility shall be made or continued
as such, nor shall the Borrower have the right to convert Loans under the
relevant Facility to Eurodollar Loans.  Upon the cessation of the circumstances
giving rise to the delivery of such notice, the Administrative Agent or the
Majority Facility Lenders, as the case may be, shall promptly withdraw such
notice.

 

3.8                                 Pro Rata Treatment and Payments.  (a) 
Except as provided in Section 11.1, each borrowing by the Borrower from the
Lenders hereunder and each payment, including each prepayment, by the Borrower
on account of principal of and interest on the Loans shall be made pro rata
according to the respective outstanding principal amounts of the Tranche A Term
Loans or the Tranche B Term Loans, as the case may be, held by the Lenders. 
Except as otherwise provided in Section 3.1(b) and Section 3.2, the amount of
each principal prepayment of the Loans shall be applied to reduce the then
remaining installments of the Tranche A Term Loans and the Tranche B Term Loans,
as the case may be, (i) in the chronological order of maturity with respect to
scheduled repayments which mature within twelve months following the date of
such prepayment and (ii) pro rata with respect to scheduled repayments which
mature thereafter.

 


(B)  ALL PAYMENTS (INCLUDING PREPAYMENTS) TO BE MADE BY THE BORROWER HEREUNDER,
WHETHER ON ACCOUNT OF PRINCIPAL, INTEREST, FEES OR OTHERWISE, SHALL BE MADE
WITHOUT SETOFF OR COUNTERCLAIM AND SHALL BE MADE PRIOR TO 2:00 P.M., NEW YORK
CITY TIME, ON THE DUE DATE THEREOF TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT
OF THE LENDERS, AT THE FUNDING OFFICE, IN DOLLARS AND IN IMMEDIATELY AVAILABLE
FUNDS.  THE ADMINISTRATIVE AGENT SHALL DISTRIBUTE SUCH PAYMENTS TO THE LENDERS
PROMPTLY UPON RECEIPT IN LIKE FUNDS AS RECEIVED.  IF ANY PAYMENT HEREUNDER
(OTHER THAN PAYMENTS ON THE EURODOLLAR LOANS) BECOMES DUE AND PAYABLE ON A DAY
OTHER THAN A BUSINESS DAY, SUCH PAYMENT SHALL BE EXTENDED TO THE NEXT SUCCEEDING
BUSINESS DAY.  IF ANY PAYMENT ON A EURODOLLAR LOAN BECOMES DUE AND PAYABLE ON A
DAY OTHER THAN A BUSINESS DAY, THE MATURITY THEREOF SHALL BE EXTENDED TO THE
NEXT SUCCEEDING BUSINESS DAY UNLESS THE RESULT OF SUCH EXTENSION WOULD BE TO
EXTEND SUCH PAYMENT INTO ANOTHER CALENDAR MONTH, IN WHICH EVENT SUCH PAYMENT
SHALL BE MADE ON THE IMMEDIATELY PRECEDING BUSINESS DAY.  IN THE CASE OF ANY
EXTENSION OF ANY PAYMENT OF PRINCIPAL PURSUANT TO THE PRECEDING TWO SENTENCES,
INTEREST THEREON SHALL BE PAYABLE AT THE THEN APPLICABLE RATE DURING SUCH
EXTENSION.


 


(C)  UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED IN WRITING BY ANY
LENDER PRIOR TO THE CLOSING DATE THAT SUCH LENDER WILL NOT MAKE THE AMOUNT THAT
WOULD CONSTITUTE ITS COMMITMENT (OR ANY PORTION THEREOF) AVAILABLE TO THE
ADMINISTRATIVE AGENT, THE

 

22

--------------------------------------------------------------------------------


 


ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER IS MAKING SUCH AMOUNT AVAILABLE
TO THE ADMINISTRATIVE AGENT, AND THE ADMINISTRATIVE AGENT MAY, IN RELIANCE UPON
SUCH ASSUMPTION, MAKE AVAILABLE TO THE BORROWER A CORRESPONDING AMOUNT.  IF SUCH
AMOUNT IS NOT MADE AVAILABLE TO THE ADMINISTRATIVE AGENT BY THE REQUIRED TIME ON
THE CLOSING DATE, SUCH LENDER SHALL PAY TO THE ADMINISTRATIVE AGENT, ON DEMAND,
SUCH AMOUNT WITH INTEREST THEREON AT A RATE EQUAL TO THE DAILY AVERAGE FEDERAL
FUNDS EFFECTIVE RATE FOR THE PERIOD UNTIL SUCH LENDER MAKES SUCH AMOUNT
IMMEDIATELY AVAILABLE TO THE ADMINISTRATIVE AGENT.  A CERTIFICATE OF THE
ADMINISTRATIVE AGENT SUBMITTED TO ANY LENDER WITH RESPECT TO ANY AMOUNTS OWING
UNDER THIS PARAGRAPH SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR.  IF
SUCH LENDER’S COMMITMENT (OR ANY PORTION THEREOF) IS NOT MADE AVAILABLE TO THE
ADMINISTRATIVE AGENT BY SUCH LENDER WITHIN THREE BUSINESS DAYS OF THE CLOSING
DATE, THE ADMINISTRATIVE AGENT SHALL ALSO BE ENTITLED TO RECOVER SUCH AMOUNT
WITH INTEREST THEREON AT THE RATE PER ANNUM APPLICABLE TO ABR LOANS UNDER THE
RELEVANT FACILITY, ON DEMAND, FROM THE BORROWER.


 


(D)  UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED IN WRITING BY THE
BORROWER PRIOR TO THE DATE OF ANY PAYMENT REQUIRED TO BE MADE HEREUNDER THAT THE
BORROWER WILL NOT MAKE SUCH PAYMENT TO THE ADMINISTRATIVE AGENT, THE
ADMINISTRATIVE AGENT MAY ASSUME THAT THE BORROWER IS MAKING SUCH PAYMENT, AND
THE ADMINISTRATIVE AGENT MAY, BUT SHALL NOT BE REQUIRED TO, IN RELIANCE UPON
SUCH ASSUMPTION, MAKE AVAILABLE TO THE LENDERS THEIR RESPECTIVE PRO RATA SHARES
OF A CORRESPONDING AMOUNT.  IF SUCH PAYMENT IS NOT MADE TO THE ADMINISTRATIVE
AGENT BY THE BORROWER WITHIN THREE BUSINESS DAYS OF SUCH REQUIRED DATE, THE
ADMINISTRATIVE AGENT SHALL BE ENTITLED TO RECOVER, ON DEMAND, FROM EACH LENDER
TO WHICH ANY AMOUNT WHICH WAS MADE AVAILABLE PURSUANT TO THE PRECEDING SENTENCE,
SUCH AMOUNT WITH INTEREST THEREON AT THE RATE PER ANNUM EQUAL TO THE DAILY
AVERAGE FEDERAL FUNDS EFFECTIVE RATE.  NOTHING HEREIN SHALL BE DEEMED TO LIMIT
THE RIGHTS OF THE ADMINISTRATIVE AGENT OR ANY LENDER AGAINST THE BORROWER.


 


(E)  ALL VOLUNTARY PREPAYMENTS OF THE LOANS MADE PURSUANT TO SECTION 3.1 SHALL
BE ACCOMPANIED BY A PREPAYMENT FEE EQUAL TO: (I) IF SUCH PREPAYMENT IS EFFECTED
ON ANY DATE THAT IS ON OR PRIOR TO THE FIRST ANNIVERSARY OF THE CLOSING DATE,
3.00% OF THE AGGREGATE AMOUNT OF SUCH PREPAYMENT, (II) IF SUCH PREPAYMENT IS
EFFECTED ON ANY DATE AFTER THE FIRST ANNIVERSARY OF THE CLOSING DATE THROUGH AND
INCLUDING THE SECOND ANNIVERSARY THEREOF, 2.00% OF THE AGGREGATE AMOUNT OF SUCH
PREPAYMENT, AND (III) IF SUCH PREPAYMENT IS EFFECTED ON ANY DATE AFTER THE
SECOND ANNIVERSARY OF THE CLOSING DATE THROUGH AND INCLUDING THE THIRD
ANNIVERSARY THEREOF, 1% OF THE AGGREGATE AMOUNT OF SUCH PREPAYMENT.


 

3.9                                 Requirements of Law.  (a)  If the adoption
of or any change in any Requirement of Law or in the interpretation or
application thereof after the date hereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof:

 

(I)                                     SHALL SUBJECT ANY LENDER TO ANY TAX OF
ANY KIND WHATSOEVER WITH RESPECT TO ANY EURODOLLAR LOAN MADE BY IT, OR CHANGE
THE BASIS OF TAXATION OF PAYMENTS TO SUCH LENDER IN RESPECT THEREOF (EXCEPT FOR
NON-EXCLUDED TAXES COVERED BY SECTION 3.10 AND CHANGES IN THE RATE OF TAX ON THE
OVERALL NET INCOME OR PROFITS OF SUCH LENDER);

 

(II)                                  SHALL IMPOSE, MODIFY OR HOLD APPLICABLE
ANY RESERVE, SPECIAL DEPOSIT, COMPULSORY LOAN OR SIMILAR REQUIREMENT AGAINST
ASSETS HELD BY, DEPOSITS OR OTHER LIABILITIES IN OR FOR THE ACCOUNT OF,
ADVANCES, LOANS OR OTHER EXTENSIONS OF CREDIT BY, OR ANY OTHER

 

23

--------------------------------------------------------------------------------


 

ACQUISITION OF FUNDS BY, ANY OFFICE OF SUCH LENDER THAT IS NOT OTHERWISE
INCLUDED IN THE DETERMINATION OF THE EURODOLLAR RATE HEREUNDER; OR

 

(III)                               SHALL IMPOSE ANY OTHER CONDITION AFFECTING
THE INTERBANK EURODOLLAR MARKET;

 

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans, or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, the Borrower shall
promptly pay such Lender, upon its demand, any additional amounts necessary to
compensate such Lender for such increased cost or reduced amount receivable.  If
any Lender becomes entitled to claim any additional amounts pursuant to this
paragraph, it shall promptly notify the Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled.

 


(B)  IF ANY LENDER SHALL HAVE DETERMINED THAT THE ADOPTION OF OR ANY CHANGE IN
ANY REQUIREMENT OF LAW REGARDING CAPITAL ADEQUACY OR IN THE INTERPRETATION OR
APPLICATION THEREOF AFTER THE DATE HEREOF OR COMPLIANCE BY SUCH LENDER OR ANY
CORPORATION CONTROLLING SUCH LENDER WITH ANY REQUEST OR DIRECTIVE REGARDING
CAPITAL ADEQUACY (WHETHER OR NOT HAVING THE FORCE OF LAW) FROM ANY GOVERNMENTAL
AUTHORITY MADE SUBSEQUENT TO THE DATE HEREOF SHALL HAVE THE EFFECT OF REDUCING
THE RATE OF RETURN ON SUCH LENDER’S OR SUCH CORPORATION’S CAPITAL AS A
CONSEQUENCE OF ITS OBLIGATIONS HEREUNDER TO A LEVEL BELOW THAT WHICH SUCH LENDER
OR SUCH CORPORATION COULD HAVE ACHIEVED BUT FOR SUCH ADOPTION, CHANGE OR
COMPLIANCE (TAKING INTO CONSIDERATION SUCH LENDER’S OR SUCH CORPORATION’S
POLICIES WITH RESPECT TO CAPITAL ADEQUACY) BY AN AMOUNT DEEMED BY SUCH LENDER TO
BE MATERIAL, THEN FROM TIME TO TIME, AFTER SUBMISSION BY SUCH LENDER TO THE
BORROWER (WITH A COPY TO THE ADMINISTRATIVE AGENT) OF A WRITTEN REQUEST
THEREFOR, THE BORROWER SHALL PAY TO SUCH LENDER SUCH ADDITIONAL AMOUNT OR
AMOUNTS AS WILL COMPENSATE SUCH LENDER FOR SUCH REDUCTION.  IN DETERMINING SUCH
ADDITIONAL AMOUNTS, SUCH LENDER WILL ACT REASONABLY AND IN GOOD FAITH AND WILL
USE AVERAGING AND ATTRIBUTION METHODS WHICH ARE REASONABLE.


 


(C)  A CERTIFICATE AS TO ANY ADDITIONAL AMOUNTS PAYABLE PURSUANT TO THIS
SECTION SUBMITTED BY ANY LENDER TO THE BORROWER (WITH A COPY TO THE
ADMINISTRATIVE AGENT) SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR.  THE
OBLIGATIONS OF THE BORROWER PURSUANT TO THIS SECTION SHALL SURVIVE THE
TERMINATION OF THIS AGREEMENT AND THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER, PROVIDED THAT THE BORROWER SHALL NOT BE REQUIRED TO
COMPENSATE A LENDER PURSUANT TO THIS SECTION FOR ANY AMOUNTS INCURRED MORE THAN
SIX MONTHS PRIOR TO THE DATE THAT SUCH LENDER NOTIFIES THE BORROWER OF SUCH
LENDER’S INTENTION TO CLAIM COMPENSATION THEREFOR; AND PROVIDED FURTHER THAT, IF
THE CIRCUMSTANCES GIVING RISE TO SUCH CLAIM HAVE A RETROACTIVE EFFECT, THEN SUCH
180 DAYS PERIOD SHALL BE EXTENDED TO INCLUDE THE PERIOD OF SUCH RETROACTIVE
EFFECT.


 

3.10                           Taxes.  (a)  Except as otherwise provided herein
all payments made by the Borrower under this Agreement shall be made free and
clear of, and without deduction or withholding for or on account of, any taxes,
levies, imposts, duties, charges, fees, deductions or withholdings, now or
hereafter imposed, levied, collected, withheld or assessed by any Governmental
Authority, excluding net income or profits taxes and franchise taxes (based on
the net income or profits of an Agent or Lender or imposed in lieu of net income
taxes) imposed on any Agent or any Lender as a result of a present or former
connection between such Agent or such Lender and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising solely from

 

24

--------------------------------------------------------------------------------


 

such Agent or such Lender having executed, delivered or performed its
obligations or received a payment under, or enforced, this Agreement or any
other Loan Document).  If any such non-excluded taxes, levies, imposts, duties,
charges, fees, deductions or withholdings (“Non-Excluded Taxes”) or Other Taxes
are required to be withheld from any amounts payable to any Agent or any Lender
hereunder, the amounts so payable to such Agent or such Lender shall be
increased to the extent necessary to yield to such Agent or such Lender (after
payment of all Non-Excluded Taxes and Other Taxes) interest or any such other
amounts payable hereunder at the rates or in the amounts specified in this
Agreement, provided, however, that the Borrower shall not be required to
increase any such amounts payable to any Lender with respect to any Non-Excluded
Taxes (i) that are attributable to such Lender’s failure to comply with the
requirements of paragraph (d) or (e) of this Section or (ii) that are United
States withholding taxes unless such withholding results from a change in
applicable law or treaty after such Lender becomes a party to this Agreement.

 


(B)  IN ADDITION, THE BORROWER SHALL PAY ANY PROPERLY IMPOSED OTHER TAXES TO THE
RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


 


(C)  WHENEVER ANY NON-EXCLUDED TAXES OR OTHER TAXES ARE PAYABLE BY THE BORROWER,
THE BORROWER SHALL PROMPTLY SEND TO THE ADMINISTRATIVE AGENT FOR ITS OWN ACCOUNT
OR FOR THE ACCOUNT OF THE RELEVANT AGENT OR LENDER, AS THE CASE MAY BE, A
CERTIFIED COPY OF AN ORIGINAL OFFICIAL RECEIPT RECEIVED BY THE BORROWER SHOWING
PAYMENT THEREOF OR, IF NOT AVAILABLE, OTHER DOCUMENTATION EVIDENCING SUCH
PAYMENT.  IF THE BORROWER FAILS TO PAY ANY NON-EXCLUDED TAXES OR OTHER TAXES
WHEN DUE TO THE APPROPRIATE TAXING AUTHORITY OR FAILS TO REMIT TO THE
ADMINISTRATIVE AGENT THE REQUIRED RECEIPTS OR OTHER REQUIRED DOCUMENTARY
EVIDENCE, THE BORROWER SHALL INDEMNIFY THE AGENTS AND THE LENDERS FOR ANY
INCREMENTAL TAXES, INTEREST OR PENALTIES THAT MAY BECOME PAYABLE BY ANY AGENT OR
ANY LENDER AS A RESULT OF ANY SUCH FAILURE.


 


(D)  EACH LENDER (OR TRANSFEREE) THAT IS NOT A “U.S. PERSON” AS DEFINED IN
SECTION 7701(A)(30) OF THE CODE (A “NON-U.S. LENDER”) SHALL DELIVER TO THE
BORROWER AND THE ADMINISTRATIVE AGENT (OR, IN THE CASE OF A PARTICIPANT, TO THE
LENDER FROM WHICH THE RELATED PARTICIPATION SHALL HAVE BEEN PURCHASED WHO SHALL
IN TURN DELIVER TO THE BORROWER AND THE ADMINISTRATIVE AGENT ) TWO COPIES OF
EITHER U.S. INTERNAL REVENUE SERVICE FORM W-8BEN OR FORM W-8ECI, OR, IN THE CASE
OF A NON-U.S. LENDER CLAIMING EXEMPTION FROM U.S. FEDERAL WITHHOLDING TAX UNDER
SECTION 871(H) OR 881(C) OF THE CODE WITH RESPECT TO PAYMENTS OF “PORTFOLIO
INTEREST,” A STATEMENT SUBSTANTIALLY IN THE FORM OF EXHIBIT D AND A FORM W-8BEN,
OR ANY SUBSEQUENT VERSIONS THEREOF OR SUCCESSORS THERETO, PROPERLY COMPLETED AND
DULY EXECUTED BY SUCH NON-U.S. LENDER CLAIMING COMPLETE EXEMPTION FROM, OR A
REDUCED RATE OF, U.S. FEDERAL WITHHOLDING TAX ON ALL PAYMENTS BY THE BORROWER
UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.  SUCH FORMS SHALL BE
DELIVERED BY EACH NON-U.S. LENDER ON OR BEFORE THE DATE IT BECOMES A PARTY TO
THIS AGREEMENT (OR, IN THE CASE OF ANY PARTICIPANT, ON OR BEFORE THE DATE SUCH
PARTICIPANT PURCHASES THE RELATED PARTICIPATION).  IN ADDITION, EACH NON-U.S.
LENDER SHALL DELIVER SUCH FORMS PROMPTLY UPON THE OBSOLESCENCE OR INVALIDITY OF
ANY FORM PREVIOUSLY DELIVERED BY SUCH NON-U.S. LENDER.  EACH NON-U.S. LENDER
SHALL PROMPTLY NOTIFY THE BORROWER AT ANY TIME IT DETERMINES THAT IT IS NO
LONGER IN A POSITION TO PROVIDE ANY PREVIOUSLY DELIVERED CERTIFICATE TO THE
BORROWER (OR ANY OTHER FORM OF CERTIFICATION ADOPTED BY THE U.S. TAXING
AUTHORITIES FOR SUCH PURPOSE).  NOTWITHSTANDING ANY OTHER PROVISION OF THIS
PARAGRAPH, A NON-U.S. LENDER SHALL NOT BE REQUIRED TO DELIVER ANY FORM PURSUANT
TO THIS PARAGRAPH THAT SUCH NON-U.S. LENDER IS NOT LEGALLY ABLE TO DELIVER.


 


(E)  A LENDER THAT IS ENTITLED TO AN EXEMPTION FROM OR REDUCTION OF NON-U.S.
WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION IN WHICH THE BORROWER IS
LOCATED, OR ANY TREATY TO

 

25

--------------------------------------------------------------------------------


 


WHICH SUCH JURISDICTION IS A PARTY, WITH RESPECT TO PAYMENTS UNDER THIS
AGREEMENT SHALL DELIVER TO THE BORROWER (WITH A COPY TO THE ADMINISTRATIVE
AGENT), AT THE TIME OR TIMES PRESCRIBED BY APPLICABLE LAW OR REASONABLY
REQUESTED BY THE BORROWER, SUCH PROPERLY COMPLETED AND EXECUTED DOCUMENTATION
PRESCRIBED BY APPLICABLE LAW AS WILL PERMIT SUCH PAYMENTS TO BE MADE WITHOUT
WITHHOLDING OR AT A REDUCED RATE, PROVIDED THAT SUCH LENDER IS LEGALLY ENTITLED
TO COMPLETE, EXECUTE AND DELIVER SUCH DOCUMENTATION AND IN SUCH LENDER’S
REASONABLE JUDGMENT SUCH COMPLETION, EXECUTION OR SUBMISSION WOULD NOT
MATERIALLY PREJUDICE THE LEGAL POSITION OF SUCH LENDER.


 


(F)  THE AGREEMENTS IN THIS SECTION SHALL SURVIVE THE TERMINATION OF THIS
AGREEMENT AND THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER.


 


(G)  THE BORROWER SHALL BE ENTITLED TO CONTEST, OR, UPON WRITTEN REQUEST OF THE
BORROWER, TO REQUIRE A LENDER TO TAKE REASONABLE MEASURES TO CONTEST, AT THE
BORROWER’S COST AND EXPENSE, THE IMPOSITION OF ANY NON-EXCLUDED TAX OR OTHER
TAX.  NOTWITHSTANDING THIS PARAGRAPH (G), THE BORROWER STILL MUST SATISFY ITS
OBLIGATIONS TO PAY ADDITIONAL AMOUNTS OR INDEMNIFY THE LENDER IF SUCH TAX HAS
ALREADY BEEN WITHHELD, PAID, OR DEDUCTED.


 

3.11                           Indemnity.  The Borrower agrees to indemnify each
Lender and to hold each Lender harmless from any loss or expense that such
Lender may sustain or incur as a consequence of (a) default by the Borrower in
making a borrowing of, conversion into or continuation of Eurodollar Loans after
the Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Borrower in making any
prepayment of or conversion from Eurodollar Loans after the Borrower has given a
notice thereof in accordance with the provisions of this Agreement or (c) the
making of a payment or prepayment of Eurodollar Loans on a day that is not the
last day of an Interest Period with respect thereto.  Such indemnification may
include (but shall in no event exceed) an amount equal to the excess, if any, of
(i) the amount of interest that would have accrued on the amount so prepaid, or
not so borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, convert or continue to the last day of
such Interest Period (or, in the case of a failure to borrow, convert or
continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Loans provided
for herein (excluding, however, the Applicable Rate included therein, if any)
over (ii) the amount of interest (as reasonably determined by such Lender) that
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank eurodollar
market.  A certificate as to any amounts payable pursuant to this
Section submitted to the Borrower by any Lender shall be conclusive in the
absence of manifest error.  No Lender shall be deemed to have any loss, expense
or liability incurred by the reason of the liquidation or reemployment of
deposits as a result of the repayment of Eurodollar Loans prior to the end of an
Interest Period unless the Eurodollar Rate which would be applicable to the
Eurodollar Loan being repaid if such Eurodollar Rate were being determined on
the date of repayment (assuming for purposes of this determination that the
Interest Period or the maturity utilized in making such determination is the
Interest Period originally applicable to such Eurodollar Loan) is less than the
Eurodollar Rate actually applicable to the Eurodollar Loan being repaid.  This
covenant shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.

 

3.12                           Change of Lending Office.  Each Lender agrees
that, upon the occurrence of any event giving rise to the operation of
Section 3.9 or 3.10(a) with respect to such Lender, it will, if requested by the
Borrower, use reasonable efforts (subject to overall policy considerations of
such Lender) to designate another lending office for any Loans affected by such
event with the object of

 

26

--------------------------------------------------------------------------------


 

avoiding the consequences of such event, provided that such designation is made
on terms that, in the reasonable judgment of such Lender, cause such Lender and
its lending office(s) to suffer no material economic, legal or regulatory
disadvantage.

 

3.13                           Replacement of Lenders.  If (x) any Lender
defaults in its obligations to make Loans, (y) any Lender refuses to give timely
consents to proposed changes, waivers, discharges or terminations with respect
to this Agreement which have been approved by the Required Lenders as provided
in Section 11.1 but which requires the approval of one or more additional
Lenders to become effective in accordance with such Section or (z) any Lender is
owed increased costs under Sections 3.9 or 3.10 which in the judgment of the
Borrower are material in amount and which are not otherwise requested by Lenders
constituting at least the Required Lenders (assuming for this purpose that the
percentage in such definition was 80%), the Borrower shall have the right, if no
Event of Default then exists and, in the case of a Lender described in clause
(z) above, such Lender has not withdrawn its request for such compensation or
changed its applicable lending office with the effect of eliminating or
substantially decreasing (to a level which in the judgment of the Borrower is
not material) such increased cost, to replace such Lender (the “Replaced
Lender”) with one or more other Eligible Transferee or Transferees
(collectively, the “Replacement Lender”) with the consent of the Administrative
Agent, which consent shall not be unreasonably withheld or delayed, provided
that (i) at the time of any replacement pursuant to this Section, the
Replacement Lender shall enter into an Assignment and Acceptance pursuant to
which the Replacement Lender shall acquire all of the Commitments and
outstanding Loans of, the Replaced Lender and, in connection therewith, shall
pay to the Replaced Lender in respect thereof an amount equal to the principal
of, and all accrued interest on, all outstanding Loans of the Replaced Lender
and the Borrower or Replacement Lender shall pay any fees payable in connection
with such assignment pursuant to Section 11.6, (ii) all obligations of the
Borrower owing to the Replaced Lender (other than those specifically described
in clause (i) above in respect of which the assignment purchase price has been,
or is concurrently being, paid) shall be paid in full to such Replaced Lender
concurrently with such replacement and (iii) and in the case of any replacement
pursuant to clause (y) above, the Replacement Lender shall approve the proposed
changes, waivers, discharges or terminations at the time of such replacement.
Upon the execution of the respective assignment documentation, the payment of
amounts referred to in clauses (i) and (ii) above and, if so requested by the
Replacement Lender, delivery to the Replacement Lender of the appropriate Notes
executed by the Borrower, the Replacement Lender shall become a Lender hereunder
and the Replaced Lender shall cease to constitute a Lender hereunder, except
with respect to indemnification provisions under this Agreement, which shall
survive as to such Replaced Lender.

 

SECTION 4  REPRESENTATIONS AND WARRANTIES

 

To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans, each of Holdings, NWAC, NWA and the Borrower hereby jointly and
severally represent and warrant to each Agent and Lender that:

 

4.1                                 Financial Condition; Financial Outlook. 
(a)  The audited consolidated balance sheets of Holdings and its Subsidiaries
and the Borrower and its Subsidiaries as at December 31, 2003, and the related
consolidated statements of operations, of common stockholders’ equity (deficit,
in the case of Holdings and its Subsidiaries) and of cash flows for the fiscal
year ended on such date, reported on by and accompanied by an unqualified report
from Ernst & Young LLP, present fairly in all material respects the consolidated
financial condition of such entities as at such date, and the consolidated
results of their operations and their consolidated cash flows for the

 

27

--------------------------------------------------------------------------------


 

respective fiscal years then ended.  The unaudited condensed consolidated
balance sheets of Holdings and its Subsidiaries and the Borrower and its
Subsidiaries as at September 30, 2004, and the related unaudited condensed
consolidated statements of income and cash flows for the nine-month period ended
on such date, present fairly in all material respects the consolidated financial
condition of such entities as at such date and the consolidated results of their
operations and their consolidated cash flows for the nine-month period then
ended (subject to normal year-end audit adjustments).  All such financial
statements, including the related schedules and notes thereto (in the case of
such annual statements), have been prepared in accordance with GAAP applied
consistently throughout the periods involved (except as disclosed therein).

 


(B)  ON AND AS OF THE CLOSING DATE, THE FINANCIAL OUTLOOK, PREVIOUSLY DELIVERED
TO THE AGENTS AND THE LENDERS, WAS PREPARED ON A BASIS CONSISTENT IN ALL
MATERIAL RESPECTS WITH THE FINANCIAL STATEMENTS REFERRED TO IN SECTION 4.1(A)
(OTHER THAN AS SET FORTH OR PRESENTED IN SUCH FINANCIAL OUTLOOK), AND THERE ARE
NO STATEMENTS OR CONCLUSIONS IN THE FINANCIAL OUTLOOK WHICH ARE BASED UPON OR
INCLUDE INFORMATION KNOWN TO ANY LOAN PARTY TO BE MISLEADING IN ANY MATERIAL
RESPECT OR WHICH FAIL TO TAKE INTO ACCOUNT MATERIAL INFORMATION REGARDING THE
MATTERS REPORTED THEREIN.  THE FINANCIAL OUTLOOK IS BASED ON GOOD FAITH
ESTIMATES AND ASSUMPTIONS BELIEVED BY THE LOAN PARTIES TO BE REASONABLE AT THE
TIME MADE, IT BEING RECOGNIZED BY THE LENDERS THAT THE FINANCIAL OUTLOOK AS TO
FUTURE EVENTS IS NOT TO BE VIEWED AS FACTS AND THAT ACTUAL RESULTS DURING THE
PERIOD OR PERIODS COVERED BY THE FINANCIAL OUTLOOK MAY DIFFER FROM THE RESULTS
SET FORTH IN THE FINANCIAL OUTLOOK.


 

4.2                                 No Change.  Since December 31, 2003, there
has been no material adverse change in the financial condition or results of
operations of any Loan Party.

 

4.3                                 Corporate Existence; Compliance with Law. 
Holdings and each of its Subsidiaries (a) is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization,
(b) has the power and authority, and the legal right, to own and operate its
property, to lease the property it operates as lessee and to conduct the
business in which it is currently engaged and presently proposes to engage in,
(c) is duly qualified as a foreign corporation and in good standing under the
laws of each jurisdiction where it is required to be so qualified and where the
failure to be so qualified would have a Material Adverse Effect, and (d) is in
compliance with all Requirements of Law (including, without limitation,
Environmental Laws) except to the extent that the failure to comply therewith
would not, in the aggregate, have a Material Adverse Effect.

 

4.4                                 Corporate Power; Authorization; Enforceable
Obligations.  Each Loan Party has the corporate power and authority, and the
legal right, to make, deliver and perform the Loan Documents to which it is a
party and, in the case of the Borrower, to obtain extensions of credit
hereunder.  Each Loan Party has taken all necessary corporate action to
authorize the execution, delivery and performance of the Loan Documents to which
it is a party and, in the case of the Borrower, to authorize the extensions of
credit on the terms and conditions of this Agreement.  No material consent or
authorization of, filing with, notice to or other act by or in respect of, any
Governmental Authority or any other Person, including, without limitation, U.S.
Bank and the PBGC under the Intercreditor Agreement, is required in connection
with the extensions of credit hereunder or with the execution, delivery,
performance, validity or enforceability of this Agreement or any of the Loan
Documents, except consents, authorizations, filings and notices described in
Schedule 4.4, which consents, authorizations, filings and notices have been
obtained or made and are in full force and effect and any such other consent,
authorization, filing, notice or other act required to be made or obtained after
the Closing Date in the ordinary course of business.  Each Loan Document has
been

 

28

--------------------------------------------------------------------------------


 

duly executed and delivered on behalf of each Loan Party party thereto.  This
Agreement constitutes, and each other Loan Document upon execution will
constitute, a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against each such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

4.5                                 No Legal Bar.  The execution, delivery and
performance of this Agreement and the other Loan Documents, the borrowings
hereunder and the use of the proceeds thereof will not violate in any material
respect any material Requirement of Law or any material Contractual Obligation
of Holdings and its Subsidiaries and will not result in, or require, the
creation or imposition of any Lien on any of their respective properties or
revenues pursuant to any such Requirement of Law or Contractual Obligation.

 

4.6                                 Litigation.  There are no actions, suits or
proceedings pending or threatened with respect to any Loan Party or any of its
Subsidiaries (i) that have had a material adverse affect on the financial
condition or results of operations of any Loan Party or (ii) that affect the
legality, validity, binding effect or enforceability of any Loan Document.

 

4.7                                 Ownership of the Pool Assets.  The Pool
Assets are owned by the Borrower and are not subject to any Lien except as
permitted by Section 7.3.

 

4.8                                 Federal Regulations.  Not more than 25% of
the value of the assets of the Borrower, or of Holdings and its Subsidiaries on
a consolidated basis, constitutes “margin stock” within the meaning of such term
under Regulation U.  Neither the making of any Loan nor the use of the proceeds
of any thereof will violate or be inconsistent with the provisions of Regulation
T, U or X of the Board.

 

4.9                                 ERISA.  Each Pension Plan has been operated
and administered in compliance with all applicable requirements of ERISA and, if
intended to qualify under Section 401(a) or 403(a) of the Code, in compliance
with all applicable requirements of such provision except where the failure to
so comply would not result in, taking all instances in the aggregate, liability
in excess of $2,000,000.  Full payment has been made by each Loan Party or any
of its ERISA Affiliates of all amounts which such Persons are required under the
terms of each Pension Plan and Multiemployer Plan to have paid as contributions
to such Pension Plan and Multiemployer Plan except where the failure to so
comply, taking all instances in the aggregate, would not result in liability in
excess of $2,000,000.  None of the Pension Plans had an accumulated funding
deficiency as (defined in Section 302 of ERISA and Section 412 of the Code),
whether or not waived, as of the last day of the most recent plan year of such
Pension Plan.  No Termination Event has occurred or, to the best knowledge of
any Loan Party, is expected by such Loan Party to occur with respect to any
Pension Plan or Multiemployer Plan such that any Loan Party or any of its ERISA
Affiliates would incur, taking all instances in the aggregate, liabilities in
excess of $10,000,000 (such liability to include, without limitation, any
liability to the PBGC or to any other party under Section 4062, 4063 and 4064 of
ERISA or to any Multiemployer Plan determined under Section 4201 et seq. of
ERISA) resulting from or associated with all such Termination Events.  No Loan
Party nor any of its ERISA Affiliates has engaged in any transaction in
connection with which any such entity has been or could be subjected to either a
tax imposed by Section 4975 of the Code or the corresponding civil penalty
assessed pursuant to Sections 502(i) and 502(l) of ERISA, which penalties and
taxes for all such

 

29

--------------------------------------------------------------------------------


 

transactions are in an aggregate amount in excess of $2,500,000.  Using
actuarial assumptions and computation methods consistent with Part 1 of subtitle
E of Title IV of ERISA, the aggregate liabilities of Holdings and its
Subsidiaries, the Borrower and its Subsidiaries and their ERISA Affiliates to
all Multiemployer Plans in the event of a complete withdrawal therefrom, as of
the close of the most recent fiscal year of each such Multiemployer Plan ended
prior to the Closing Date, would not have a material adverse effect upon the
results of operation or financial condition of any Loan Party.  No Loan Party
nor any of its Subsidiaries maintains or contributes to any employee welfare
benefit plan (as defined in Section 3(1) of ERISA) which provides benefits to
retired employees or other former employees (other than as required by
Section 601 of ERISA or any employee pension benefit plan (as defined in
Section 3(2) of ERISA) the obligations with respect to which would have a
material adverse effect on the ability of any Loan Party to perform its
respective obligations under this Agreement.

 

4.10                           Investment Company Act.  No Loan Party is an
“investment company,” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.

 

4.11                           Subsidiaries.  As of the Closing Date,
Schedule 4.12 correctly sets forth the percentage ownership (direct and
indirect) of Holdings, NWAC, NWA and the Borrower in each of their respective
Subsidiaries.

 

4.12                           Use of Proceeds.  The proceeds of the Loans shall
be used to refinance the Indebtedness of the Borrower under the Existing Credit
Agreement.

 

4.13                           True and Complete Disclosure.  All factual
information (taken as a whole) furnished by or on behalf of any Loan Party in
writing to any Agent or any Lender for purposes of or in connection with this
Agreement, the other Loan Documents or any transaction contemplated herein or
therein is, and all other such factual information (taken as a whole) hereafter
furnished by or on behalf of any such Persons in writing to any Agent or any
Lender will be, true and accurate in all material respects on the date as of
which such information is dated or certified and not incomplete by omitting to
state any fact necessary to make such information (taken as a whole) not
misleading in any material respect at such time in light of the circumstances
under which such information was provided.

 

4.14                           Air Carrier.  The Borrower is a Certificated Air
Carrier.

 

4.15                           Aircraft Collateral.  All aircraft included in
the Collateral are Stage III Aircraft.

 

4.16                           Pacific Routes.  As of the Closing Date,
Schedule 7.5 identifies all of the Routes held by the Borrower in connection
with its route system in the Pacific Countries.

 

4.17                           Slot Utilization. The Borrower is utilizing the
Slots in a manner consistent in all material respects with applicable
regulations and contracts in order to preserve both its right to hold and
operate the Slots, taking into account any waivers or other relief granted to
the Borrower by the FAA. The Borrower has not received any notice from the FAA,
and is not aware of any other event or circumstance, that would be reasonably
likely to impair its right to hold and operate the Slots in any material
respect.

 

30

--------------------------------------------------------------------------------


 

4.18                           Foreign Slot Utilization. The Borrower is
utilizing the Foreign Slots in a manner consistent in all material respects with
applicable regulations, foreign laws, and contracts in order to preserve both
its right to hold and operate the Foreign Slots. The Borrower has not received
any notice from any applicable Foreign Aviation Authorities, nor is the Borrower
aware of any other event or circumstance, that would be reasonably likely to
impair its right to hold and operate the Foreign Slots in any material respect.

 

4.19                           Route Utilization. The Borrower holds the
requisite authority to operate over each of the Pacific Routes pursuant to Title
49, all rules and regulations promulgated thereunder, applicable foreign law,
and the applicable rules and regulations of the FAA, the DOT and any applicable
Foreign Aviation Authorities, and has, at all times after being awarded each
such Pacific Route, complied in all material respects with all of the terms,
conditions and limitations of each such certificate or order issued by the DOT
and the applicable Foreign Aviation Authorities regarding such Pacific Route and
with all applicable provisions of Title 49 or applicable foreign law. There
exists no violation of such terms, conditions or limitations that gives the FAA,
DOT or any applicable Foreign Aviation Authorities the right to terminate,
cancel, withdraw or modify in any material adverse respect the rights of the
Borrower in any such Pacific Route.

 

4.20                           Security Documents.  (a)  The Security Documents
remain in full force and effect, are effective to secure the Obligations under
this Agreement, and are enforceable in accordance with their terms except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

(b)  Except as expressly stated therein, each security interest that is
purported to be granted under the Security Documents constitutes a perfected
first priority security interest in favor of the Collateral Agent for the
benefit of the Lenders in the Collateral subject thereto (to the extent such
perfection and priority can be obtained by, in the case of Collateral subject to
the Route Security Agreements, filing a Uniform Commercial Code financing
statement and any requisite filings with the FAA and, in the case of Collateral
subject to the Aircraft Mortgage Agreement, recording the Aircraft Mortgage
Agreement with the FAA), and such security interests (i) are continuing, valid
and enforceable, (ii) are not subject to any defense, counterclaim or setoff and
(iii) are entitled to the benefits, rights and protections afforded under the
Intercreditor Agreement to the security interests granted in connection with the
Existing Credit Agreement.

 

SECTION 5  CONDITIONS PRECEDENT

 

The effectiveness of this Agreement and the agreement of each Lender to make the
Loan requested to be made by it hereunder is subject to the satisfaction on the
Closing Date of the following conditions precedent:

 


(A)  CREDIT AGREEMENT; SECURITY DOCUMENTS.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED (I) THIS AGREEMENT, EXECUTED AND DELIVERED BY THE ADMINISTRATIVE AGENT,
HOLDINGS, NWAC, NWA, THE BORROWER, THE REQUIRED LENDERS (AS DEFINED IN THE
EXISTING CREDIT AGREEMENT) AND EACH PERSON LISTED ON SCHEDULE 1.1A AND (II) THE
ROUTE SECURITY AGREEMENT, EXECUTED AND DELIVERED BY THE BORROWER.

 

31

--------------------------------------------------------------------------------


 


(B)  APPROVALS.  ALL GOVERNMENTAL AND THIRD PARTY APPROVALS DEEMED REASONABLY
NECESSARY BY THE JOINT LEAD ARRANGERS SHALL HAVE BEEN OBTAINED AND BE IN FULL
FORCE AND EFFECT.


 


(C)  FEES; EXPENSES; ACCRUED INTEREST.  THE LENDERS AND THE AGENTS SHALL HAVE
RECEIVED ALL FEES REQUIRED TO BE PAID AND THEN DUE, ALL EXPENSES PAYABLE BY THE
BORROWER AS SET FORTH HEREIN FOR WHICH INVOICES HAVE BEEN PRESENTED (INCLUDING
THE REASONABLE FEES AND EXPENSES OF LEGAL COUNSEL), ON OR BEFORE THE CLOSING
DATE, AND ALL ACCRUED INTEREST AND FEES AND OTHER OBLIGATIONS OWING WHICH ARE
DUE AND PAYABLE UNDER THE EXISTING CREDIT AGREEMENT THROUGH THE CLOSING DATE.


 


(D)  CLOSING CERTIFICATES.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED, WITH A
COUNTERPART FOR EACH LENDER, A CERTIFICATE OF EACH LOAN PARTY, DATED THE CLOSING
DATE, SUBSTANTIALLY IN THE FORM OF EXHIBIT A, WITH APPROPRIATE INSERTIONS AND
ATTACHMENTS.


 


(E)  LEGAL OPINIONS.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED THE FOLLOWING
LEGAL OPINIONS:


 

(I)                                     THE LEGAL OPINION OF THADDEUS J.
MARCINIAK, ESQ., COUNSEL TO THE BORROWER AND THE GUARANTORS, SUBSTANTIALLY IN
THE FORM OF EXHIBIT C-1;

 

(II)                                  THE LEGAL OPINION OF SIMPSON THACHER &
BARTLETT LLP, COUNSEL TO THE ADMINISTRATIVE AGENT, SUBSTANTIALLY IN THE FORM OF
EXHIBIT C-2;

 

(III)                               THE LEGAL OPINION OF DORSEY & WHITNEY,
SPECIAL COUNSEL TO THE BORROWER AND THE GUARANTORS, SUBSTANTIALLY IN THE FORM OF
EXHIBIT C-3; AND

 

(IV)                              THE LEGAL OPINION OF DAUGHERTY, FOWLER,
PEREGRIN & HAUGHT,  SPECIAL AVIATION COUNSEL FOR THE ADMINISTRATIVE AGENT,
SUBSTANTIALLY IN THE FORM OF EXHIBIT C-4.

 


(F)  RATIFICATION OF AIR LINE PILOTS TENTATIVE AGREEMENT.  THE ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED SATISFACTORY EVIDENCE THAT THE BORROWER’S PILOTS HAVE
RATIFIED THE TENTATIVE AGREEMENT BETWEEN THE BORROWER AND THE NORTHWEST
AIRLINES, INC. UNIT OF THE AIR LINE PILOTS ASSOCIATION INTERNATIONAL ANNOUNCED
ON OCTOBER 14, 2004.


 


(G)  FINANCIAL OUTLOOK.  THE LENDERS SHALL HAVE RECEIVED THE FINANCIAL OUTLOOK
WHICH SHALL BE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE JOINT LEAD
ARRANGERS AND THE REQUIRED LENDERS.


 


(H)  APPRAISAL OF POOL ASSETS.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
APPRAISALS WITH RESPECT TO THE POOL ASSETS AS OF A DATE NOT EARLIER THAN
OCTOBER 25, 2004.  AFTER GIVING EFFECT TO THE EXTENSIONS OF CREDIT ON THE
CLOSING DATE, SUCH APPRAISALS SHALL DEMONSTRATE COMPLIANCE WITH THE COVERAGE
TEST AS OF THE CLOSING DATE.

 


(I)  LIEN SEARCHES.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED THE RESULTS OF
A RECENT LIEN SEARCH AS TO FINANCINGS STATEMENTS ON FILE WITH THE SECRETARY OF
STATE OF MINNESOTA, AND SUCH SEARCH SHALL REVEAL NO LIENS ON THE POOL ASSETS
EXCEPT FOR LIENS PERMITTED UNDER SECTION 7.3.


 


(J)  FILINGS, REGISTRATIONS AND RECORDINGS.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED EACH DOCUMENT (INCLUDING ANY UNIFORM COMMERCIAL CODE FINANCING
STATEMENT) REQUIRED BY THE SECURITY DOCUMENTS OR REASONABLY REQUESTED BY THE
ADMINISTRATIVE AGENT TO BE FILED, REGISTERED OR RECORDED IN ORDER TO CREATE IN
FAVOR OF THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE LENDERS, A

 

32

--------------------------------------------------------------------------------


 


PERFECTED LIEN ON THE COLLATERAL DESCRIBED THEREIN, PRIOR AND SUPERIOR IN RIGHT
TO ANY OTHER PERSON (OTHER THAN WITH RESPECT TO PERMITTED LIENS), WHICH SHALL BE
IN PROPER FORM FOR FILING, REGISTRATION OR RECORDATION.


 

(k)  Letters of Credit.  There shall be no letters of credit outstanding under
the Existing Credit Agreement.

 


(L)  REPRESENTATIONS AND WARRANTIES.  EACH OF THE REPRESENTATIONS AND WARRANTIES
MADE BY ANY LOAN PARTY IN OR PURSUANT TO THE LOAN DOCUMENTS SHALL BE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS WITH THE SAME EFFECT AS THOUGH SUCH
REPRESENTATIONS AND WARRANTIES HAD BEEN MADE ON SUCH DATE (IT BEING UNDERSTOOD
AND AGREED THAT ANY REPRESENTATION OR WARRANTY WHICH BY ITS TERMS IS MADE AS OF
A SPECIFIED DATE SHALL BE REQUIRED TO BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS ONLY AS OF SUCH SPECIFIED DATE).


 


(M)  NO DEFAULT.  NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING ON SUCH DATE.


 

Upon the satisfaction (in the good faith judgment of the Administrative Agent)
of the foregoing conditions, the Administrative Agent shall notify the Borrower
and the Lenders of the satisfaction thereof, and such notice shall be conclusive
and binding.  Upon the receipt of such notice, the Lenders shall make available
to the Administrative Agent an amount equal to the Loan or Loans to be made by
such Lender as contemplated in Section 2.2 and the Administrative Agent shall
use such funds to repay in full the outstanding principal amount of the Existing
Loans under the Existing Credit Agreement (other than the Existing Loans of any
Lender who has requested that all or a portion of the aggregate amount of the
Existing Loans of such Lender be deemed to satisfy the funding requirement as
contemplated by the proviso in Section 2.2) and the Closing Date shall be deemed
to occur when such transfer has been made.

 

SECTION 6  AFFIRMATIVE COVENANTS

 

Each of Holdings, NWAC, NWA and the Borrower hereby agrees that, so long as the
Commitments remain in effect or any Loan or other amount is owing to any Lender
or Agent hereunder, each of Holdings, NWAC, NWA and the Borrower shall and shall
cause each of its Subsidiaries to:

 

6.1                                 Financial Statements.  Furnish to the
Administrative Agent (and the Administrative Agent shall promptly following
receipt thereof furnish to the Lenders):

 


(A)  AS SOON AS AVAILABLE, BUT IN ANY EVENT WITHIN 90 DAYS AFTER THE END OF EACH
FISCAL YEAR OF HOLDINGS, A COPY OF THE SEC FORM 10-K FILED BY HOLDINGS WITH THE
SEC FOR SUCH FISCAL YEAR, OR, IF NO SUCH FORM 10-K WAS SO FILED BY HOLDINGS FOR
SUCH FISCAL YEAR, THE AUDITED CONSOLIDATED BALANCE SHEET OF HOLDINGS AND ITS
SUBSIDIARIES AND WHETHER OR NOT SUCH FORM 10-K WAS FILED, OF THE BORROWER AND
ITS SUBSIDIARIES, AS AT THE END OF SUCH FISCAL YEAR AND THE RELATED AUDITED
CONSOLIDATED STATEMENTS OF OPERATIONS, OF COMMON STOCKHOLDERS’ EQUITY AND OF
CASH FLOWS FOR SUCH YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE
FIGURES FOR THE PREVIOUS YEAR, REPORTED ON WITHOUT A “GOING CONCERN” OR LIKE
QUALIFICATION OR EXCEPTION, OR QUALIFICATION ARISING OUT OF THE SCOPE OF THE
AUDIT, BY ERNST & YOUNG OR OTHER INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF
NATIONALLY RECOGNIZED STANDING; AND

 

33

--------------------------------------------------------------------------------


 


(B)  AS SOON AS AVAILABLE, BUT IN ANY EVENT NOT LATER THAN 45 DAYS AFTER THE END
OF EACH OF THE FIRST THREE QUARTERLY PERIODS OF EACH FISCAL YEAR OF HOLDINGS, A
COPY OF THE SEC FORM 10-Q FILED BY HOLDINGS WITH THE SEC FOR SUCH QUARTERLY
PERIOD, OR, IF NO SUCH FORM 10-Q WAS SO FILED BY HOLDINGS WITH RESPECT TO ANY
SUCH QUARTERLY PERIOD, THE UNAUDITED CONSOLIDATED BALANCE SHEET OF HOLDINGS AND
ITS SUBSIDIARIES, AND WHETHER OR NOT SUCH FORM 10-Q WAS FILED, OF THE BORROWER
AND ITS SUBSIDIARIES AS AT THE END OF SUCH QUARTER AND THE RELATED UNAUDITED
CONSOLIDATED STATEMENTS OF OPERATIONS FOR SUCH QUARTER AND THE PORTION OF THE
FISCAL YEAR THROUGH THE END OF SUCH QUARTER, SETTING FORTH IN EACH CASE IN
COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS YEAR, CERTIFIED BY A RESPONSIBLE
OFFICER OF HOLDINGS, AS THE CASE MAY BE, AS BEING FAIRLY STATED IN ALL MATERIAL
RESPECTS (SUBJECT TO NORMAL YEAR-END AUDIT ADJUSTMENTS).


 

All such financial statements shall be prepared in accordance with GAAP applied
consistently throughout the periods reflected therein and with prior periods
(except as approved by such accountants or officer, as the case may be, and
disclosed therein).  Subject to the next succeeding sentence, information
delivered pursuant to this Section 6.1 to the Administrative Agent may be made
available by the Administrative Agent to the Lenders by posting such information
on the Intralinks website on the Internet at http://www.intralinks.com. 
Information delivered pursuant to this Section 6.1 may also be delivered by
electronic communication pursuant to procedures approved by the Administrative
Agent pursuant to Section 11.2(b) hereto.  Information required to be delivered
pursuant to this Section 6.1 (to the extent not made available as set forth
above) shall be deemed to have been delivered to the Administrative Agent on the
date on which the Borrower provides written notice to the Administrative Agent
that such information has been posted on the Borrower’s website on the Internet
at http://www.nwa.com (to the extent such information has been posted or is
available as described in such notice).  Information required to be delivered
pursuant to this Section 6.1 shall be in a format which is suitable for
transmission.

 

6.2                                 Certificates; Other Information.  Furnish to
the Administrative Agent (and the Administrative Agent shall promptly following
receipt thereof furnish to the Lenders):

 


(A)  CONCURRENTLY WITH THE DELIVERY OF THE FINANCIAL STATEMENTS REFERRED TO IN
SECTION 6.1(A), A CERTIFICATE OF THE INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS
REPORTING ON SUCH FINANCIAL STATEMENTS STATING THAT IN MAKING THE EXAMINATION
NECESSARY THEREFOR NO KNOWLEDGE WAS OBTAINED OF ANY DEFAULT OR EVENT OF DEFAULT,
EXCEPT AS SPECIFIED IN SUCH CERTIFICATE;


 


(B)  CONCURRENTLY WITH THE DELIVERY OF ANY FINANCIAL STATEMENTS PURSUANT TO
SECTION 6.1, (I) A CERTIFICATE OF A RESPONSIBLE OFFICER OF HOLDINGS AND THE
BORROWER STATING THAT SUCH RESPONSIBLE OFFICER HAS OBTAINED NO KNOWLEDGE OF ANY
DEFAULT OR EVENT OF DEFAULT EXCEPT AS SPECIFIED IN SUCH CERTIFICATE AND (II) A
COMPLIANCE CERTIFICATE OF THE LAST DAY OF THE FISCAL QUARTER OR FISCAL YEAR OF
THE BORROWER, AS THE CASE MAY BE;


 


(C)  NOT MORE THAN 75 DAYS FOLLOWING THE COMMENCEMENT OF EACH FISCAL YEAR OF THE
BORROWER, A BUDGET OF THE BORROWER AND ITS SUBSIDIARIES IN REASONABLE DETAIL FOR
EACH FISCAL MONTH OF SUCH FISCAL YEAR AS IS CUSTOMARILY PREPARED BY MANAGEMENT
FOR ITS INTERNAL USE SETTING FORTH, WITH APPROPRIATE DISCUSSION, THE PRINCIPAL
ASSUMPTIONS UPON WHICH SUCH BUDGET IS BASED;


 


(D)  PROMPTLY AFTER ANY SENIOR FINANCIAL OR LEGAL OFFICER OF ANY LOAN PARTY
OBTAINS KNOWLEDGE THEREOF, NOTICE OF ANY CHANGE IN THE RATING ASSIGNED BY EITHER
RATING AGENCY TO THE FACILITIES;

 

34

--------------------------------------------------------------------------------


 


(E)  WITHIN FIVE DAYS AFTER THE SAME ARE SENT, COPIES OF ALL FINANCIAL
STATEMENTS AND REPORTS THAT HOLDINGS SENDS TO THE HOLDERS OF ANY CLASS OF ITS
DEBT SECURITIES OR PUBLIC EQUITY SECURITIES AND, WITHIN FIVE DAYS AFTER THE SAME
ARE FILED, COPIES OF ALL FINANCIAL STATEMENTS AND REPORTS THAT HOLDINGS MAY MAKE
TO, OR FILE WITH, THE SEC (INCLUDING, WITHOUT LIMITATION, ANY FORM 10-K OR FORM
10-Q);


 


(F)  ON THE TWELVE MONTH ANNIVERSARY OF THE CLOSING DATE AND ON EACH ONE YEAR
ANNIVERSARY THEREAFTER, AN APPRAISAL OF THE POOL ASSETS;


 


(G)  WITHIN 45 DAYS AFTER THE CLOSE OF EACH CALENDAR QUARTER, NOTICE OF (I) ANY
ACQUISITION OF ANY ROUTE, SLOT, OR FOREIGN SLOT AND (II) ANY SALE OR TRANSFER OF
ANY ROUTE, SLOT OR FOREIGN SLOT, IN EACH CASE DURING SUCH CALENDAR QUARTER AND
CONFIRMING THE ROUTES, SLOTS AND FOREIGN SLOTS THEN IN EXISTENCE;


 


(H)  WITHIN TEN DAYS AFTER THE END OF EACH FISCAL QUARTER, A CERTIFICATE OF THE
CHIEF FINANCIAL OFFICER OF THE BORROWER (I) STATING THAT THE BORROWER IS
UTILIZING THE PACIFIC ROUTES, THE SLOTS AND THE FOREIGN SLOTS, IN EACH CASE, IN
A MANNER CONSISTENT IN ALL MATERIAL RESPECTS WITH APPLICABLE REGULATIONS AND
CONTRACTS AND WHETHER THE BORROWER HAS SATISFIED ALL APPLICABLE UTILIZATION
REQUIREMENTS SET FORTH IN ANY SUCH REGULATIONS AND CONTRACTS, (II) SHOWING THE
NUMBER OF FLIGHTS BY THE BORROWER DURING SUCH QUARTERLY PERIOD USING THE PACIFIC
ROUTES, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE NUMBER OF FLIGHTS BY
THE BORROWER USING SUCH ROUTES DURING THE CORRESPONDING QUARTERLY PERIOD IN
FISCAL YEAR 2004, AND (III) SHOWING THE AGGREGATE NUMBER OF DISPOSED JAPANESE
FOREIGN SLOTS PLUS UNAVAILABLE JAPANESE FOREIGN SLOTS, WHICH CERTIFICATE SHALL
BE SUBSTANTIALLY IN THE FORM OF EXHIBIT G;


 


(I)  PROMPTLY, SUCH INFORMATION AS TO THE SLOTS, FOREIGN SLOTS, THE PACIFIC
ROUTES AND GATE LEASEHOLDS AS THE ADMINISTRATIVE AGENT MAY FROM TIME TO TIME
REASONABLY REQUEST; AND


 


(J)  PROMPTLY, SUCH ADDITIONAL FINANCIAL AND OTHER INFORMATION AS THE REQUIRED
LENDERS MAY (THROUGH THE ADMINISTRATIVE AGENT) FROM TIME TO TIME REASONABLY
REQUEST.


 

Subject to the next succeeding sentence, information delivered pursuant to this
Section 6.2 to the Administrative Agent may be made available by the
Administrative Agent to the Lenders by posting such information on the
Intralinks website on the Internet at http://www.intralinks.com.  Information
delivered pursuant to this Section 6.2 may also be delivered by electronic
communication pursuant to procedures approved by the Administrative Agent
pursuant to Section 11.2(b) hereto.  Information required to be delivered
pursuant to this Section 6.2 (to the extent not made available as set forth
above) shall be deemed to have been delivered to the Administrative Agent on the
date on which the Borrower provides written notice to the Administrative Agent
that such information has been posted on the Borrower’s website on the Internet
at http://www.nwa.com (to the extent such information has been posted or is
available as described in such notice).  Information required to be delivered
pursuant to this Section 6.2 shall be in a format which is suitable for
transmission.

 

If any notice or other communication delivered pursuant to this Section 6.2, or
otherwise pursuant to this Agreement, contains any material non-public
information, the Borrower, or other Loan Party if applicable, shall, at the time
of such delivery, notify the Administrative Agent that such communication or
notice contains material non-public information.  If a Lender has notified the
Administrative Agent that it does not want to receive material non-public
information, the Administrative Agent will not forward to such Lender any notice
or communication which is

 

35

--------------------------------------------------------------------------------


 

identified by the Borrower as including such information until such Lender
notifies the Administrative Agent otherwise.

 

6.3                                 Payment of Taxes.  Pay, discharge or
otherwise satisfy, all material taxes, assessments and governmental charges or
levies imposed upon it or upon its income or profits, or upon any properties
belonging to it, prior to the date on which material penalties attach thereto,
and all material lawful claims which, if unpaid, might become a Lien or charge
upon any properties of any Loan Party or any of its Subsidiaries, provided that
no Loan Party nor any of its Subsidiaries shall required to pay any such tax,
assessment, charge, levy or claim (i) which is being contested in good faith and
by proper proceedings if it has maintained adequate reserves (in the good faith
judgment of management) with respect thereto in accordance with GAAP or (ii) the
nonpayment of which would not have a Material Adverse Effect.

 

6.4                                 Maintenance of Existence; Compliance.  (a) 
Except as permitted by Section 7.4, do all things necessary to preserve and keep
in full force and effect its existence and material rights, authority and
franchises, unless the failure to keep in full force and effect any such right,
authority or franchise would not have a Material Adverse Effect; and (b) comply
in all material respects with all applicable statutes, regulations and orders
of, and all applicable restrictions impose by, all governmental bodies, domestic
or foreign, in respect of the conduct of its business and the ownership of its
property (including Environmental Laws) other than those the non-compliance with
which would not have a Material Adverse Effect.

 

6.5                                 Maintenance of Property; Insurance.  (a) 
Keep all property useful and necessary in its business in good working order and
condition, ordinary wear and tear excepted and from time to time make in such
properties and equipment all needed and proper repairs, renewals, replacements,
extensions, additions, betterments and improvements thereto, to the extent and
in the manner customary for companies in similar businesses, except where the
failure to keep such properties and equipment in good repair, working order and
condition or to make such repairs, renewals, replacements, extensions,
additions, betterments or improvements would not have a Material Adverse Effect
and (b) maintain in full force and effect insurance in such amounts, covering
such risks and liabilities and with such deductibles or self-insured retentions
as are in accordance with normal industry practice and as is required by law.

 

6.6                                 Inspection of Property; Books and Records;
Discussions.  (a)  Keep proper books of records and account in which full, true
and correct entries in conformity with GAAP and all Requirements of Law shall be
made of all dealings and transactions in relation to its business and activities
and (b) permit, upon reasonable notice given by the Administrative Agent to the
Borrower on behalf of any Lender, officers and designated representatives of any
Lender (including without limitation, appraisers) to visit and inspect the
properties or assets of Holdings and any of its Subsidiaries and to examine the
books of account of Holdings and any of its Subsidiaries and discuss the
affairs, finances and accounts of Holdings and of any of its Subsidiaries with
its and their officers and independent accountants, all at such reasonable times
and intervals and to such reasonable extent as such Lender may desire.

 

6.7                                 Notices.  Promptly give notice to the
Administrative Agent and each Lender of:

 


(A)  (I) THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT AND (II) ANY
LITIGATION OR GOVERNMENTAL PROCEEDING PENDING AGAINST OR AFFECTING HOLDINGS OR
ANY OF ITS SUBSIDIARIES WHICH IS LIKELY TO HAVE A MATERIAL ADVERSE EFFECT;

 

36

--------------------------------------------------------------------------------



(B)  THE FOLLOWING EVENTS, AS SOON AS POSSIBLE AND IN ANY EVENT WITHIN 30 DAYS
AFTER THE BORROWER KNOWS OR HAS REASON TO KNOW THEREOF, IF SUCH EVENTS,
INDIVIDUALLY OR IN THE AGGREGATE HAVE HAD OR WOULD HAVE A MATERIAL ADVERSE
EFFECT:  (I) THE OCCURRENCE OF ANY TERMINATION EVENT WITH RESPECT TO ANY PLAN, A
FAILURE TO MAKE ANY REQUIRED CONTRIBUTION TO A PLAN, THE CREATION OF ANY LIEN IN
FAVOR OF THE PBGC OR A PLAN OR ANY WITHDRAWAL FROM, OR THE TERMINATION,
REORGANIZATION OR INSOLVENCY OF, ANY MULTIEMPLOYER PLAN OR (II) THE INSTITUTION
OF PROCEEDINGS OR THE TAKING OF ANY OTHER ACTION BY THE PBGC OR THE BORROWER OR
ANY COMMONLY CONTROLLED ENTITY OR ANY MULTIEMPLOYER PLAN WITH RESPECT TO THE
WITHDRAWAL FROM, OR THE TERMINATION, REORGANIZATION OR INSOLVENCY OF, ANY PLAN;
AND (C) COPIES OF (I) ANY PROPOSAL FOR A WAIVER OF ANY “REPORTABLE EVENT” SENT
TO THE PBGC CONTEMPORANEOUS THEREWITH AND (II) ANY WAIVER GRANTED BY PBGC
PROMPTLY AFTER THE BORROWER RECEIVES NOTICE THAT SUCH WAIVER HAS BEEN GRANTED BY
PBGC.


 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action Holdings or the relevant Subsidiary proposes to take
with respect thereto.

 

6.8                                 Performance of Obligations.  Perform all of
its obligations under the terms of each mortgage, indenture, security agreement
and other debt instrument by which it is bound, except where the failure to
perform would not have a Material Adverse Effect.

 

6.9                                 End of Fiscal Years; Fiscal Quarters.  For
financial reporting purposes, end Holdings’ and each of its Subsidiaries’ (i)
fiscal years on December 31 of each year and (ii) fiscal quarters on March 31,
June 30, September 30 and December 31 of each year.

 

6.10                           Air Carrier.  The Borrower will at all times be a
Certificated Air Carrier.

 

6.11                           ERISA.  (a)  As soon as practicable and in any
event within fifteen days after any Loan Party or any of its ERISA Affiliates
knows or has reason to know of the occurrence of any (i) Termination Event in
connection with any Pension Plan or Multiemployer Plan, (ii) non-exempt
“prohibited transaction” as described in Section 406 of ERISA or Section 4975 of
the Code, (iii) accumulated funding deficiency or application to the Secretary
of the Treasury for a waiver or modification of the minimum funding standard
(including any required installment payments) or an extension of any
amortization period under Section 412 of the Code, (iv) institution pursuant to
Section 515 of ERISA to collect a delinquent contribution, or (v) material
liability by any Loan Party or any Subsidiary of any Loan Party pursuant to any
employee welfare benefit plan (as defined in Section 3(1) of ERISA) that
provides benefits to retired employees or other former employees (other than as
required by Section 601 of ERISA) or any employee pension benefit plan (as
defined in Section 3(2) of ERISA) in addition to the liability existing on the
Closing Date pursuant to any such welfare or pension plan or plans in connection
with any Pension Plan or Multiemployer Plan or any trust created thereunder, if
as a result of such event or transaction, considered together with other such
events and transactions occurring within the prior two years, the Loan Parties
and their ERISA Affiliates incur or could reasonably expect to incur liabilities
from all such events and transactions in excess of $5,000,000, such Loan Party
shall deliver to each of the Lenders a certificate, signed by an Authorized
Officer of such Loan Party, specifying the nature thereof, what action such Loan
Party or such ERISA Affiliate has taken, is taking or proposes to take with
respect thereto, and any action taken or threatened by the Internal Revenue
Service, Department of Labor, PBGC, Pension Plan or Multiemployer Plan, as
applicable, to be taken with respect thereto (together with copies of all
relevant notices or other communications received from such entity).  For the
purposes of this

 

37

--------------------------------------------------------------------------------


 

Section 6.11, a Loan Party shall be deemed to have knowledge of all facts known
by the plan “administrator”(as defined in Section 3(16)(A) of ERISA) of any
Pension Plan of which such Loan Party or any of its ERISA Affiliates is the
“plan sponsor” (as defined in Section 3(16)(B) of ERISA).

 


(B)  TO THE EXTENT REASONABLY REQUESTED BY ANY LENDER, AS SOON AS PRACTICABLE
AND IN ANY EVENT WITHIN 30 DAYS AFTER THE FILING OF A FORM 5500 SERIES ANNUAL
REPORT BY A LOAN PARTY OR ANY OF ITS ERISA AFFILIATES WITH THE INTERNAL REVENUE
SERVICE WITH RESPECT TO EACH PENSION PLAN, SUCH LOAN PARTY SHALL FURNISH TO SUCH
LENDER A COPY OF SUCH FORM 5500 SERIES ANNUAL REPORT AND THE SCHEDULE B
(ACTUARIAL INFORMATION) THERETO (AND SHALL MAKE AVAILABLE FOR INSPECTION BY SUCH
LENDER AT REASONABLE TIMES COPIES OF THE FULL ANNUAL REPORT WITH RESPECT TO EACH
PENSION PLAN).


 

6.12                           Security Interests; Additional Collateral.  (a) 
Perform any and all acts and execute any and all documents (including, without
limitation, the execution, amendment or supplementation of any financing
statement or continuation statement) for filing under the provisions of the UCC
or the Federal Aviation Act and the rules and regulations thereunder, which are
necessary in order to maintain in favor of the Collateral Agent for the benefit
of the Secured Creditors a valid and perfected Lien on the Collateral, subject
to no other Liens except for Permitted Liens.

 

(b)  With respect to any Route to the Pacific or any related Slot or Foreign
Slot acquired after the Closing Date by the Borrower as to which the
Administrative Agent, for the benefit of the Lenders, does not have a perfected
Lien, promptly (i) execute and deliver to the Administrative Agent such security
agreements (which shall contain substantially the same terms and conditions as
the Route Security Agreements) and other documents as the Administrative Agent
deems necessary or advisable to grant to the Administrative Agent, for the
benefit of the Lenders, a security interest in such property and (ii) take all
actions reasonably requested by the Administrative Agent to grant to the
Administrative Agent, for the benefit of the Lenders, a perfected first priority
security interest in such property, including the filing of Uniform Commercial
Code financing statements in such jurisdictions as may be required by the
security agreement or by law or as may be requested by the Administrative Agent.

 

6.13                           Gate Utilization. Utilize all of its Gate
Leaseholds in a manner sufficient to comply in all material respects with
applicable lease provisions governing such Gate Leaseholds.

 

6.14                           Slot Utilization. (a)  Utilize the Slots in a
manner consistent in all material respects with applicable regulations and
contracts, taking into account any waivers or other relief granted to the
Borrower by the FAA.

 


(B)  CAUSE TO BE DONE ALL THINGS REASONABLY NECESSARY TO PRESERVE AND KEEP IN
FULL FORCE AND EFFECT ITS RIGHTS IN AND USE OF ITS SLOTS, INCLUDING, WITHOUT
LIMITATION, SATISFYING THE USE OR LOSE RULE. WITHOUT IN ANY WAY LIMITING THE
FOREGOING, THE BORROWER SHALL PROMPTLY TAKE ALL SUCH STEPS AS MAY BE REASONABLY
NECESSARY NOW OR IN THE FUTURE TO MAINTAIN, RENEW AND OBTAIN THE RIGHTS,
LICENSES, AUTHORIZATIONS OR CERTIFICATIONS AS ARE NECESSARY TO THE CONTINUED AND
FUTURE HOLDING AND USE BY THE BORROWER OF ITS SLOTS. IT IS UNDERSTOOD AND AGREED
THAT THE BORROWER MAY CEASE USING ANY SLOT IN CONNECTION WITH THE PACIFIC ROUTES
IN THE EVENT THAT THE BORROWER DETERMINES IN GOOD FAITH THAT THE PRESERVATION OF
ITS RIGHTS IN AND/OR USE OF SUCH SLOT IS NO LONGER ADVANTAGEOUS TO THE BORROWER
IN CONNECTION WITH THE CONDUCT OF ITS OPERATIONS UTILIZING THE PACIFIC ROUTES.

 

38

--------------------------------------------------------------------------------


 

6.15                           Foreign Slot Utilization.  (a) Utilize the
Foreign Slots in a manner consistent in all material respects with applicable
regulations and contracts, taking into account any waivers or other relief
granted to the Borrower by any applicable Foreign Aviation Authorities.

 

(b)                                 Cause to be done all things reasonably
necessary to preserve and keep in full force and effect its rights in and use of
its Foreign Slots. Without in any way limiting the foregoing, the Borrower shall
promptly take all such steps as may be reasonably necessary now or in the future
to maintain, renew and obtain the rights, licenses, authorizations or
certifications as are necessary to the continued and future holding and
operation by the Borrower of its Foreign Slots. Notwithstanding the foregoing,
the Borrower may cease using any Foreign Slot in the event the Borrower
determines in good faith that the preservation of its rights in and/or use of
such Foreign Slot is no longer advantageous to the Borrower in connection with
the conduct of its operations utilizing the Pacific Routes.  If, at any time,
the aggregate number of Disposed Japanese Foreign Slots plus Unavailable
Japanese Foreign Slots exceeds 10% of the Base Number of Japanese Foreign Slots
at such time, the Borrower shall immediately notify the Administrative Agent,
and, following receipt of such notice, the Administrative Agent may, or at the
request of the Required Lenders, the Administrative Agent shall, require that
the Borrower deliver to the Administrative Agent an Appraisal of the Pool Assets
within 30 days of such request (except that an additional Appraisal shall not be
requested, if, within 30 days of the delivery of such certificate, the Borrower
is required to deliver an Appraisal pursuant to Section 6.2(f)).

 

6.16                           Route Utilization; Route Reporting.  (a) Utilize
the Pacific Routes in a manner consistent in all material respects with Title
49, rules and regulations promulgated thereunder, and applicable foreign law,
and the applicable rules and regulations of the FAA, DOT and any applicable
Foreign Aviation Authorities, including, without limitation, any operating
authorizations, certificates, bilateral authorizations and bilateral agreements
with any applicable Foreign Aviation Authorities and contracts with respect to
such Pacific Routes.

 

(b)  Cause to be done all things reasonably necessary to preserve and keep in
full force and effect its material rights in and to use its Pacific Routes.
Without in any way limiting the foregoing, the Borrower shall promptly take (i)
all such steps as may be reasonably necessary to obtain renewal of each such
Pacific Route authority from the DOT and any applicable Foreign Aviation
Authorities, within a reasonable time prior to the expiration of such authority
(as prescribed by law or regulation, if any), and notify the Administrative
Agent of the status of such renewal and (ii) all such other steps as may be
necessary to maintain, renew and obtain Supporting Route Facilities as needed
for the continued and future operations of the Borrower over the Pacific Routes
which are now allocated or possessed, or as may hereafter be allocated or
acquired. The Borrower shall further take all actions reasonably necessary or,
in the reasonable judgment of Administrative Agent, advisable in order to
maintain its material rights to use its Pacific Routes (including, without
limitation, protecting the Pacific Routes from dormancy or withdrawal by the
DOT) and Supporting Route Facilities for the Pacific Routes. The Borrower and
any applicable Loan Party shall pay any applicable filing fees and other
expenses related to the submission of applications, renewal requests, and other
filings as may be reasonably necessary to maintain or obtain such entity’s
rights in the Pacific Routes and Supporting Route Facilities for the Pacific
Routes.  It is understood and agreed that the Borrower may cease using its
rights in and/or use of any Supporting Route Facilities in connection with the
Pacific Routes in the event that the Borrower determines in good faith that the
preservation of its rights in and/or use of such Supporting Route Facilities is
no longer advantageous to the Borrower in connection with the conduct of its
operations utilizing the Pacific Routes.

 

39

--------------------------------------------------------------------------------


 

(c)  Subject to any governmental requirement of confidentiality, promptly upon
receipt thereof, deliver to the Administrative Agent copies of (i) each
certificate or order issued by the DOT and the applicable Foreign Aviation
Authorities with respect to Pacific Routes, (ii) all material filings made by
the Borrower with any Governmental Authority or any Foreign Aviation Authorities
related to preserving and maintaining the Pacific Routes and (iii) any notices
received from any Person notifying the Borrower or any applicable Loan Party of
an event which would have a material adverse effect upon the Pacific Routes, or
the failure to preserve such Pacific Routes as required pursuant to this
Section 6.16.

 

(d)  If the number of Flights by the Borrower during any fiscal quarter using
the Pacific Routes has declined by more than 15% from the number of Flights by
the Borrower using the Pacific Routes during the corresponding quarterly period
in the fiscal year ending December 31, 2004 (and calculated in the same manner),
the Borrower shall immediately notify the Administrative Agent and, following
receipt of such notice, the Administrative Agent may, or, at the request of the
Required Lenders, the Administrative Agent shall, require that the Borrower
deliver to the Administrative Agent an Appraisal of the Pool Assets within 30
days of such request (except that an additional Appraisal shall not be
requested, if, within 30 days of the delivery of such certificate, the Borrower
is required to deliver an Appraisal pursuant to Section 6.2(f)).

 


SECTION 7  NEGATIVE COVENANTS


 

Each of Holdings, NWAC, NWA and the Borrower hereby jointly and severally agree
that, so long as the Commitments remain in effect, or any Loan or other amount
is owing to any Lender or Agent hereunder, each of Holdings, NWAC, NWA and the
Borrower shall not, and (other than for purposes of Section 7.4) shall not
permit any of its Subsidiaries to, directly or indirectly:

 

7.1                                 Financial Condition Covenants.  (a)  Cash
Liquidity.  Permit Cash Liquidity to be less than $900,000,000 at any time.

 


(B)  CONSOLIDATED EBITDAR TO CONSOLIDATED FIXED CHARGES.  (I)  PERMIT THE RATIO
OF CONSOLIDATED EBITDAR TO CONSOLIDATED FIXED CHARGES FOR (A) THE NINE-MONTH
PERIOD ENDED DECEMBER 31, 2004 OR (B) THE TWELVE-MONTH PERIOD ENDED MARCH 31,
2005, IN EACH CASE TO BE LESS THAN 0.50 TO 1.0.


 

(II) PERMIT THE RATIO OF CONSOLIDATED EBITDAR TO CONSOLIDATED FIXED CHARGES FOR
ANY PERIOD OF FOUR CONSECUTIVE FISCAL QUARTERS (OR, IF LESS, THE NUMBER OF FULL
FISCAL QUARTERS SUBSEQUENT TO MARCH 31, 2005) ENDING WITH ANY FISCAL QUARTER SET
FORTH BELOW TO BE LESS THAN THE RATIO SET FORTH BELOW OPPOSITE SUCH FISCAL
QUARTER:

 

Fiscal Quarter(s) Ended

 

Consolidated EBITDAR to
Consolidated Fixed Charges

 

 

 

 

 

6/30/05-6/30/06

 

1.00 to 1.0

 

9/30/06

 

1.05 to 1.0

 

12/31/06

 

1.15 to 1.0

 

3/31/07

 

1.30 to 1.0

 

6/30/07

 

1.45 to 1.0

 

9/30/07 and thereafter

 

1.50 to 1.0

 

 

40

--------------------------------------------------------------------------------


 

7.2                                 Indebtedness.  Create, issue, incur, assume,
become liable in respect of or suffer to exist any Indebtedness secured by a
Lien in excess in the aggregate for Holdings and its Subsidiaries of
$1,500,000,000 at any time outstanding except:

 


(A)  INDEBTEDNESS OF ANY LOAN PARTY PURSUANT TO ANY LOAN DOCUMENT;


 


(B)  INTERCOMPANY INDEBTEDNESS AMONG HOLDINGS AND ITS SUBSIDIARIES;


 


(C)  INDEBTEDNESS OUTSTANDING ON THE DATE HEREOF AND LISTED ON SCHEDULE 7.2(C)
AND ANY REFINANCINGS, REFUNDINGS, RENEWALS OR EXTENSIONS THEREOF BUT ONLY TO THE
EXTENT THAT SUCH REFINANCING, REFUNDING, RENEWAL OR EXTENSION DOES NOT INCREASE
THE PRINCIPAL AMOUNT OF SUCH INDEBTEDNESS OUTSTANDING IMMEDIATELY PRIOR TO SUCH
REFINANCING, REFINANCINGS, RENEWAL OR EXTENSIONS (EXCEPT TO THE EXTENT THAT SUCH
INCREASE IS PERMITTED UNDER THE $1,500,000,000 LIMITATION SET FORTH ABOVE IN
THIS SECTION) AND THAT THE LIEN SECURING SUCH INDEBTEDNESS IS NOT SPREAD TO
COVER ANY ADDITIONAL PROPERTIES;


 


(D)  INDEBTEDNESS (INCLUDING INDUSTRIAL REVENUE BONDS) IN RESPECT OF TAX-EXEMPT
GOVERNMENT SPONSORED FINANCINGS RELATING TO THE ACQUISITION, LEASING OR
IMPROVEMENT OF PROPERTY IN CONNECTION WITH ITS BUSINESS AND ANY REFINANCING,
REFUNDING, RENEWAL OR EXTENSION THEREOF BUT ONLY TO THE EXTENT THAT SUCH
REFINANCING, REFUNDING, RENEWAL OR EXTENSION DOES NOT INCREASE THE PRINCIPAL
AMOUNT OF SUCH INDEBTEDNESS OUTSTANDING IMMEDIATELY PRIOR TO SUCH REFINANCING,
REFUNDING, RENEWAL OR EXTENSION (EXCEPT TO THE EXTENT SUCH INCREASE IS PERMITTED
UNDER THE $1,500,000,000 LIMITATION SET FORTH ABOVE IN THIS SECTION) AND THAT
THE LIEN SECURING ANY SUCH INDEBTEDNESS SHALL ONLY COVER THE PROPERTY FINANCED
THEREBY;


 


(E)  INDEBTEDNESS OF HOLDINGS OR ANY OF ITS SUBSIDIARIES INCURRED IN CONNECTION
WITH (I) THE ACQUISITION OF AIRCRAFT (INCLUDING INDEBTEDNESS SECURED BY AIRCRAFT
PURCHASE AGREEMENTS) SO LONG AS SUCH INDEBTEDNESS IS INCURRED NOT LATER THAN 18
MONTHS AFTER THE ACQUISITION THEREOF AND (II) THE ACQUISITION OF OTHER ASSETS SO
LONG AS SUCH INDEBTEDNESS IS INCURRED NOT LATER THAN 120 DAYS AFTER THE
ACQUISITION THEREOF AND ANY REFINANCING, REFUNDING, RENEWAL OR EXTENSION THEREOF
BUT ONLY TO THE EXTENT THAT SUCH REFINANCING, REFUNDING, RENEWAL OR EXTENSION
DOES NOT INCREASE THE PRINCIPAL AMOUNT OF SUCH INDEBTEDNESS OUTSTANDING
IMMEDIATELY PRIOR TO SUCH REFINANCING, REFUNDING, RENEWAL OR EXTENSION (EXCEPT
TO THE EXTENT SUCH INCREASE IS PERMITTED UNDER THE $1,500,000,000 LIMITATION SET
FORTH ABOVE IN THIS SECTION), AND THAT THE LIEN SECURING ANY SUCH INDEBTEDNESS
SHALL ONLY COVER THE PROPERTY FINANCED THEREBY;


 


(F)  INDEBTEDNESS IN RESPECT OF MARGIN REQUIREMENTS UNDER FUEL HEDGING
CONTRACTS, PROVIDED THAT THE LIENS SECURING SUCH INDEBTEDNESS SHALL BE LIMITED
TO SUCH FUEL HEDGING CONTRACTS;


 


(G)  THE PARI PASSU OBLIGATIONS; AND


 


(H)  INDEBTEDNESS OUTSTANDING UNDER ANY REPLACEMENT FACILITY, PROVIDED THAT THE
MATURITY OF SUCH REPLACEMENT FACILITY (THE “REPLACEMENT FACILITY MATURITY DATE”)
SHALL BE ON A DATE THAT IS AFTER THE TRANCHE B TERMINATION DATE AND SUCH
REPLACEMENT FACILITY MATURITY DATE SHALL NOT BE AMENDED TO ANY DATE OTHER THAN A
DATE THAT IS AFTER THE TRANCHE B TERMINATION DATE.

 

41

--------------------------------------------------------------------------------


 

7.3                                 Liens.  Create, incur, assume or suffer to
exist any Lien upon or in respect of any Pool Assets or any Supporting Route
Facilities or any proceeds or income in respect thereof, whether now owned or
hereafter acquired, except for (Liens described below are herein referred to as
“Permitted Liens”):

 


(A)  INCHOATE LIENS FOR TAXES NOT YET DUE OR LIENS FOR TAXES BEING CONTESTED IN
GOOD FAITH AND BY APPROPRIATE PROCEEDINGS FOR WHICH ADEQUATE RESERVES (IN THE
GOOD FAITH JUDGMENT OF THE MANAGEMENT OF THE BORROWER) HAVE BEEN ESTABLISHED IN
ACCORDANCE WITH GAAP;


 


(B)  LIENS (OTHER THAN ANY LIEN IMPOSED BY ERISA) IN RESPECT OF THE POOL ASSETS
OR ANY SUPPORTING ROUTE FACILITIES IMPOSED BY LAW WHICH WERE INCURRED IN THE
ORDINARY COURSE OF BUSINESS AND WHICH HAVE NOT ARISEN TO SECURE INDEBTEDNESS FOR
BORROWED MONEY, SUCH AS CARRIERS’, WAREHOUSEMEN’S AND MECHANICS’ LIENS,
STATUTORY LANDLORD’S LIENS, AND OTHER SIMILAR LIENS AND GOVERNMENTAL CHARGES
ARISING IN THE ORDINARY COURSE OF BUSINESS, AND WHICH EITHER (X) DO NOT IN THE
AGGREGATE MATERIALLY DETRACT FROM THE VALUE OF ANY OF THE POOL ASSETS OR ANY
MATERIAL PORTION OF THE SUPPORTING ROUTE FACILITIES, AS THE CASE MAY BE, OR
MATERIALLY IMPAIR THE USE THEREOF IN THE OPERATION OF THE BUSINESS OF THE
BORROWER OR ANY OF ITS SUBSIDIARIES OR (Y) ARE BEING CONTESTED IN GOOD FAITH BY
APPROPRIATE PROCEEDINGS, WHICH PROCEEDINGS HAVE THE EFFECT OF PREVENTING THE
FORFEITURE OR SALE OF THE PROPERTY OR ASSET SUBJECT TO SUCH LIEN;


 


(C)  LIENS (WHERE THERE HAS BEEN NO EXECUTION OR LEVY AND NO PLEDGE OR DELIVERY
OF POOL ASSETS OR ANY MATERIAL PORTION OF THE SUPPORTING ROUTE FACILITIES AS
SECURITY THEREFOR) ARISING OUT OF JUDGMENTS OR AWARDS AGAINST THE BORROWER OR
ANY OF ITS SUBSIDIARIES WITH RESPECT TO WHICH AN APPEAL OR PROCEEDING FOR REVIEW
IS BEING PROSECUTED IN GOOD FAITH AND WHICH JUDGMENT OR AWARD SHALL BE VACATED,
DISCHARGED, SATISFIED OR STAYED OR BONDED PENDING APPEAL WITHIN 60 DAYS FROM THE
ENTRY THEREOF;


 


(D)  LIENS CREATED PURSUANT TO THE SECURITY DOCUMENTS;


 


(E)  LIENS SECURING THE PARI PASSU OBLIGATIONS;


 


(F)  OTHER LIENS ON THE COLLATERAL, INCLUDING LIENS SECURING ANY REPLACEMENT
FACILITY PERMITTED PURSUANT TO SECTION 7.2(H); PROVIDED THAT PRIOR TO THE
CREATION OF ANY SUCH LIENS, THE INTERCREDITOR AGREEMENT SHALL BE AMENDED IN A
MANNER REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND SHALL PROVIDE
THAT SUCH LIENS SHALL BE JUNIOR AND SUBORDINATE TO THE LIENS IN FAVOR OF THE
ADMINISTRATIVE AGENT CREATED PURSUANT TO THE SECURITY DOCUMENTS AND SHALL BE
SUBJECT TO THE TERMS AND CONDITIONS IN THE INTERCREDITOR AGREEMENT APPLICABLE TO
THE JUNIOR LIEN AND THE PBGC LIEN (AS SUCH TERMS ARE DEFINED IN THE
INTERCREDITOR AGREEMENT); AND


 


(G)  (I) ANY LIENS OR OTHER INTERESTS OF ANY AIRPORT OR AIRPORT AUTHORITY ON ANY
SUPPORTING ROUTE FACILITIES ARISING OUT OF THE BORROWER’S USE OF SUCH SUPPORTING
ROUTE FACILITIES AND (II) ANY LIENS ON ANY SUPPORTING ROUTE FACILITIES OUTSIDE
THE UNITED STATES IMPOSED BY ANY GOVERNMENTAL AUTHORITY OUTSIDE THE UNITED
STATES SO LONG AS THE BORROWER IS CONTESTING THE IMPOSITION OF SUCH LIEN IN GOOD
FAITH BY APPROPRIATE PROCEEDINGS TO THE EXTENT THAT SUCH A CONTEST IS PERMITTED
AND THE BORROWER IS DISPUTING THE IMPOSITION OF SUCH LIEN.


 

7.4                                 Fundamental Changes.  Enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or

 

42

--------------------------------------------------------------------------------


 

Dispose of all or substantially all of its property or business, except that, so
long as (x) no Default or Event of Default exists, or would result therefrom,
and (y) after giving pro forma effect to any such transaction, the Loan Parties
would be in compliance with Section 7.1 of this Agreement as of the most
recently ended fiscal quarter and the Borrower shall have delivered a
certificate of a Responsible Officer to the Administrative Agent setting forth
in reasonable detail the calculations required to determine such compliance, any
Loan Party may merge or consolidate with, or sell or Dispose of all or
substantially all of its assets to, any Person, provided that (i) in the case of
any merger or consolidation, the surviving corporation shall be such Loan Party
or (ii) the surviving corporation, if not such Loan Party (or the successor
corporation, in the case of a Disposition of all or substantially all of a Loan
Party’s assets), (A) is a corporation organized and existing under the laws of
the United States of America or any State thereof, (B) executes and delivers
agreements assuming the obligations of such Loan Party under this Agreement and
the other Loan Documents, which assumption agreements and all related actions
and documentation shall be in form and substance reasonably satisfactory to the
Administrative Agent, and (C) delivers to the Administrative Agent a certificate
signed by a Responsible Officer of such Loan Party and an opinion of counsel to
such Person satisfactory to the Administrative Agent, each stating that such
transaction and such assumption agreement comply with this Section and that all
conditions precedent herein provided for relating to such transaction have been
complied with.

 

7.5                                 Disposition of Pool Assets.  (a)  Convey,
sell, lease, transfer or otherwise dispose of (whether voluntarily or
involuntarily (it being understood that loss of property due to theft,
destruction, confiscation, prohibition on use or similar event shall constitute
a disposal for purposes of this covenant)), or remove or substitute, any Pool
Assets or take any action that could materially diminish the fair market value
of the Pool Assets taken as a whole, or agree to do any of the foregoing at any
future time, except that:

 

(I)                                     SO LONG AS NO DEFAULT OR EVENT OF
DEFAULT EXISTS, THE BORROWER MAY REPLACE AN AIRCRAFT INCLUDED IN THE COLLATERAL
WITH ANOTHER AIRCRAFT OF THE BORROWER (AND SCHEDULE 7.5 SHALL BE MODIFIED TO
REFLECT SUCH REPLACEMENT), PROVIDED THAT (A) SUCH REPLACEMENT SHALL BE MADE ON A
DOLLAR-FOR-DOLLAR BASIS BASED UPON (X) IN THE CASE OF THE AIRCRAFT BEING
REMOVED, THE APPRAISED VALUE OF SUCH AIRCRAFT (AS DETERMINED BY THE MOST
RECENTLY DELIVERED APPRAISAL WITH RESPECT TO SUCH AIRCRAFT), AND (Y) IN THE CASE
OF THE AIRCRAFT BEING ADDED TO THE COLLATERAL, THE APPRAISED VALUE OF SUCH
AIRCRAFT (AS DETERMINED BY AN APPRAISAL PERFORMED AT THE TIME OF SUCH
REPLACEMENT) AND (B) PRIOR TO EFFECTING THE REPLACEMENT, THE BORROWER SHALL HAVE
DELIVERED A CERTIFICATE OF A RESPONSIBLE OFFICER OF THE BORROWER CERTIFYING
COMPLIANCE WITH THIS SECTION AND ATTACHING TO SUCH CERTIFICATE ALL APPRAISALS
NOT PREVIOUSLY DELIVERED TO THE LENDERS;

 

(II)                                  SO LONG AS NO DEFAULT OR EVENT OF DEFAULT
EXISTS, OR WOULD RESULT THEREFROM, THE BORROWER MAY REMOVE ANY AIRFRAME OR
ENGINE (AS SUCH TERMS ARE DEFINED IN THE AIRCRAFT MORTGAGE AGREEMENT) FROM THE
COLLATERAL (AND SCHEDULE 7.5 SHALL BE MODIFIED TO REFLECT SUCH REMOVAL),
PROVIDED THAT (A) EITHER (I) AFTER GIVING EFFECT TO SUCH REMOVAL, THE APPRAISED
VALUE OF THE REMAINING POOL ASSETS (AS DETERMINED BY THE MOST RECENTLY DELIVERED
APPRAISAL OF ALL POOL ASSETS) SHALL SATISFY THE COVERAGE TEST OR (II) THE
BORROWER SHALL PREPAY LOANS IN ACCORDANCE WITH SECTION 3.2 AND THE PARI PASSU
OBLIGATIONS TO THE EXTENT NECESSARY TO COMPLY WITH THE COVERAGE TEST (WITH ANY
SUCH PREPAYMENT OF LOANS BEING IN AN AGGREGATE AMOUNT AT LEAST EQUAL TO THE
ALLOCABLE PREPAYMENT PERCENTAGE OF THE AGGREGATE AMOUNT OF SUCH PREPAYMENTS SO
REQUIRED) AND (B) PRIOR TO EFFECTING THE REMOVAL, THE BORROWER SHALL HAVE
DELIVERED A CERTIFICATE OF AN AUTHORIZED OFFICER OF THE BORROWER CERTIFYING
THAT, AND

 

43

--------------------------------------------------------------------------------


 

PROVIDING CALCULATIONS DEMONSTRATING THAT, AFTER GIVING EFFECT TO SUCH REMOVAL,
THE APPRAISED VALUE OF THE POOL ASSETS SHALL SATISFY THE COVERAGE TEST, AND
OTHERWISE CERTIFYING COMPLIANCE WITH THIS SECTION 7.5;

 

(III)                               IN THE EVENT OF AN INVOLUNTARY DISPOSAL OF
ANY POOL ASSETS (INCLUDING, WITHOUT LIMITATION, IN THE CASE OF AN AIRFRAME OR
ENGINE (AS SUCH TERMS ARE DEFINED IN THE AIRCRAFT MORTGAGE AGREEMENT), AN EVENT
OF LOSS (AS DEFINED IN THE AIRCRAFT MORTGAGE AGREEMENT) FOR SUCH AIRFRAME OR
ENGINE) (WHETHER BY LOSS OF PROPERTY DUE TO THEFT, DESTRUCTION, CONFISCATION,
PROHIBITION OR USE, ANY SIMILAR EVENT OR OTHERWISE), THE BORROWER SHALL, UNLESS
THE BORROWER IS ENTITLED TO EXERCISE AND EXERCISES ITS RIGHT TO REMOVE ANY
AIRFRAME OR ENGINE WHICH IS THE SUBJECT OF SUCH INVOLUNTARY DISPOSAL PURSUANT TO
SECTION 7.5(A)(II), WITHIN 30 DAYS AFTER THE DATE OF SUCH INVOLUNTARY DISPOSAL
(A) EITHER (I) IN THE EVENT THAT SUCH POOL ASSETS SUBJECT TO SUCH INVOLUNTARY
DISPOSAL IS AN AIRFRAME OR ENGINE, CAUSE TO BE SUBJECTED TO THE LIEN OF THE
AIRCRAFT MORTGAGE AGREEMENT A REPLACEMENT AIRFRAME (TOGETHER WITH THE SAME
NUMBER OF REPLACEMENT ENGINES AS THE NUMBER OF ENGINES, IF ANY, INSTALLED ON
SUCH AIRFRAME AT THE TIME SUCH INVOLUNTARY DISPOSAL OCCURRED) OR REPLACEMENT
ENGINE, ALL IN ACCORDANCE WITH THE REQUIREMENTS OF THE AIRCRAFT MORTGAGE
AGREEMENT, OR (II) IN THE EVENT THAT SUCH POOL ASSET SUBJECT TO SUCH INVOLUNTARY
DISPOSAL IS ROUTE COLLATERAL, THEN CAUSE TO BE SUBJECTED TO THE LIEN OF THE
ROUTE SECURITY AGREEMENT A REPLACEMENT ROUTE, SUCH REPLACEMENT ROUTE TO BE FREE
AND CLEAR OF ALL LIENS EXCEPT PERMITTED LIENS AND TO HAVE A VALUE, UTILITY AND
REMAINING USEFUL LIFE AT LEAST EQUAL TO SUCH ROUTE COLLATERAL SO REPLACED AS OF
THE DATE OF SUCH INVOLUNTARY DISPOSAL OR (B) REDUCE THE AGGREGATE OUTSTANDING
PRINCIPAL AMOUNT OF THE LOANS TO AN AMOUNT WHICH SHALL EQUAL OR EXCEED THE
ALLOCABLE PREPAYMENT PERCENTAGE OF THE APPRAISED VALUE OF THE POOL ASSET SUBJECT
TO SUCH INVOLUNTARY DISPOSAL, IN ACCORDANCE WITH SECTION 3.2; AND

 

(IV)                              IN THE EVENT THAT AN APPRAISAL FURNISHED
PURSUANT TO SECTION 6.2(F), SECTION 6.15(B) OR SECTION 6.16(D) DISCLOSES THAT
THE COVERAGE TEST IS NOT SATISFIED, THE BORROWER SHALL WITHIN 30 DAYS AFTER THE
DATE OF SUCH APPRAISAL (A) DESIGNATE ADDITIONAL ASSETS AS POOL ASSETS TO THE
EXTENT THAT, AFTER GIVING EFFECT TO SUCH DESIGNATION, THE TOTAL APPRAISED VALUE
BASED ON THE MOST RECENTLY DELIVERED APPRAISALS WITH RESPECT TO ASSETS ALREADY
CONSTITUTING POOL ASSETS AND BASED ON AN APPRAISAL PERFORMED AT THE TIME OF SUCH
ADDITION WITH RESPECT TO ASSETS BEING ADDED TO POOL ASSETS (AND SCHEDULE 7.5
SHALL BE MODIFIED TO REFLECT SUCH ADDITION), SHALL SATISFY THE COVERAGE TEST,
PROVIDED THAT (1) AT THE TIME OF SUCH ADDITION, THE LENDERS SHALL HAVE RECEIVED
A CERTIFICATE OF A RESPONSIBLE OFFICER OF THE BORROWER CERTIFYING THAT THE
CONDITIONS SET FORTH IN THIS SECTION SHALL HAVE BEEN SATISFIED AFTER GIVING
EFFECT TO SUCH ADDITION AND ATTACHING THERETO ANY APPRAISALS NOT PREVIOUSLY
DELIVERED TO THE LENDERS AND (2) THE ASSET BEING ADDED SHALL CONSTITUTE A
PACIFIC ROUTE OR A STAGE III AIRCRAFT OR (B) REDUCE THE AGGREGATE OUTSTANDING
PRINCIPAL AMOUNT OF THE LOANS IN ACCORDANCE WITH SECTION 3.2 AND REDUCE PARI
PASSU COMMITMENTS AND/OR PREPAY PARI PASSU OBLIGATIONS TO THE EXTENT NECESSARY
TO SATISFY THE COVERAGE TEST.

 


(B)  DIRECTLY OR INDIRECTLY CREATE OR OTHERWISE CAUSE OR SUFFER TO EXIST OR
BECOME EFFECTIVE ANY ENCUMBRANCE OR RESTRICTION ON THE ABILITY OF THE BORROWER
TO CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY LIEN ON ANY POOL ASSETS OR ANY
SUPPORTING ROUTE FACILITIES (OTHER THAN (I) ANY ENCUMBRANCES OR RESTRICTIONS
IMPOSED BY ANY AIRPORT OR AIRPORT AUTHORITY ON ANY SUPPORTING ROUTE FACILITIES
ARISING OUT OF THE BORROWER’S USE OF SUCH SUPPORTING ROUTE FACILITIES AND (II)
ANY ENCUMBRANCES OR RESTRICTIONS ON ANY SUPPORTING ROUTE FACILITIES OUTSIDE THE
UNITED STATES IMPOSED BY A GOVERNMENTAL AUTHORITY OUTSIDE THE UNITED STATES SO
LONG AS THE BORROWER IS CONTESTING THE

 

44

--------------------------------------------------------------------------------


 


IMPOSITION OF SUCH ENCUMBRANCES AND RESTRICTIONS IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS TO THE EXTENT THAT SUCH A CONTEST IS PERMITTED AND THE BORROWER IS
DISPUTING THE IMPOSITION OF SUCH ENCUMBRANCES AND RESTRICTIONS).


 


(C)  FAIL TO CAUSE THE COLLATERAL TO INCLUDE, WITH RESPECT TO EACH AIRFRAME
INCLUDED THEREIN, A SUFFICIENT NUMBER OF APPROPRIATE AIRCRAFT ENGINES TO OPERATE
SUCH AIRFRAME AS AN AIRCRAFT.


 

7.6                                 Restricted Payments.  Declare or pay any
dividend (other than stock dividends on its capital stock with the same or a
junior class of stock with respect to which such stock dividend is being paid)
on, or make any payment on account of, or set apart assets for a sinking or
other analogous fund for, the purchase, redemption, defeasance, retirement or
other acquisition of, any Capital Stock of Holdings, the Borrower or any
Subsidiary, whether now or hereafter outstanding, or make any other distribution
in respect thereof, either directly or indirectly, whether in cash or property
or in obligations of Holdings or any Subsidiary (collectively, “Restricted
Payments”), except that:

 


(A)  ANY SUBSIDIARY OF HOLDINGS MAY MAKE RESTRICTED PAYMENTS TO HOLDINGS OR ANY
SUBSIDIARY OF HOLDINGS;


 


(B)  HOLDINGS OR ANY OF ITS SUBSIDIARIES MAY REPURCHASE OR REDEEM ITS CAPITAL
STOCK SOLELY THROUGH THE ISSUANCE OF ADDITIONAL SHARES OF ITS CAPITAL STOCK
WHICH IS OF THE SAME OR A JUNIOR CLASS OF SUCH CAPITAL STOCK BEING REPURCHASED
OR REDEEMED; AND


 


(C)  SO LONG AS NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING OR WOULD RESULT THEREFROM, HOLDINGS MAY MAKE REQUIRED DIVIDEND AND
REDEMPTION PAYMENTS IN RESPECT OF ITS OUTSTANDING SERIES C PREFERRED STOCK
PURSUANT TO THE CERTIFICATE OF DESIGNATIONS FOR THE SERIES C PREFERRED STOCK AS
IN EFFECT ON THE DATE HEREOF.


 

7.7                                 Transactions with Affiliates.  Enter into
any transaction or series of related transactions with any Affiliate of any Loan
Party or any of their respective Subsidiaries, other than on terms and
conditions substantially as favorable to such Loan Party or such Subsidiary as
would reasonably be obtained by such Loan Party or such subsidiary at that time
in a comparable arm’s-length transaction with a Person other than an Affiliate,
provided that the foregoing restrictions shall not apply to (a) customary fees
paid to members of the Board of Directors (in their capacity as such) of
Holdings and its Subsidiaries and (b) Restricted Payments permitted by
Section 7.6.

 

7.8                                 Lines of Business.  Make any material change
in the lines of business in which it is engaged as of the date hereof.

 

7.9                                 ERISA.  None of the Loan Parties will, or
will permit any of their respective Subsidiaries or its ERISA Affiliates to:

 


(A)  ENGAGE IN ANY TRANSACTION IN CONNECTION WITH WHICH HOLDINGS OR ANY OF ITS
ERISA AFFILIATES COULD BE SUBJECT TO EITHER A TAX IMPOSED BY SECTION 4975(A) OF
THE CODE OR THE CORRESPONDING CIVIL PENALTY ASSESSED PURSUANT TO SECTION 502(I)
OF ERISA, WHICH PENALTIES AND TAXES FOR ALL SUCH TRANSACTIONS COULD BE IN AN
AGGREGATE AMOUNT IN EXCESS OF $2,500,000;


 


(B)  PERMIT TO EXIST ANY ACCUMULATED FUNDING DEFICIENCY, FOR WHICH A WAIVER HAS
NOT BEEN OBTAINED FROM THE INTERNAL REVENUE SERVICE, WITH RESPECT TO ANY PENSION
PLAN IN AN AGGREGATE AMOUNT GREATER THAN $5,000,000; OR

 

45

--------------------------------------------------------------------------------


 


(C)  PERMIT TO EXIST ANY FAILURE TO MAKE CONTRIBUTIONS OR ANY UNFUNDED BENEFITS
LIABILITY WHICH CREATES, OR WITH THE PASSAGE OF TIME WOULD CREATE, A STATUTORY
LIEN OR REQUIREMENT TO PROVIDE SECURITY UNDER ERISA OR THE CODE IN FAVOR OF THE
PBGC OR ANY PENSION PLAN, MULTIEMPLOYER PLAN OR OTHER ENTITY IN AN AGGREGATE
AMOUNT IN EXCESS OF $5,000,000.


 

7.10                           Investments.  Make any advance, loan, extension
of credit (by way of guaranty or otherwise) or capital contribution to, or
purchase any Capital Stock, bonds, notes, debentures or other debt securities
of, or any assets constituting a business unit of, or make any other investment
in, any Person (all of the foregoing, “Investments”), except:

 


(A)  NON-CASH CONSIDERATION RECEIVED IN CONNECTION WITH SALES AND DISPOSITIONS
OF ASSETS;


 


(B)  INVESTMENTS IN CASH, CASH EQUIVALENTS AND SHORT TERM INVESTMENTS; AND


 


(C)  OTHER INVESTMENTS IN AN AGGREGATE PRINCIPAL AMOUNT NOT EXCEEDING
$250,000,000 AT ANY TIME, PROVIDED THAT AFTER GIVING EFFECT TO ANY SUCH
INVESTMENT, NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING.


 

7.11                           Acquisitions.  Make any Acquisition (excluding
any Acquisition permitted as an Investment under Section 7.10) unless, after
giving effect to any such Acquisition, Cash Liquidity is at least $1,500,000,000
and no Default or Event of Default shall have occurred and be continuing.

 


SECTION 8  EVENTS OF DEFAULT


 

If any of the following events shall occur and be continuing:

 


(A)  THE BORROWER SHALL FAIL TO PAY ANY PRINCIPAL OF ANY LOAN WHEN DUE IN
ACCORDANCE WITH THE TERMS HEREOF; OR THE BORROWER SHALL FAIL TO PAY ANY INTEREST
ON ANY LOAN, OR ANY OTHER AMOUNT PAYABLE HEREUNDER OR UNDER ANY OTHER LOAN
DOCUMENT, WITHIN FIVE BUSINESS DAYS AFTER ANY SUCH INTEREST OR OTHER AMOUNT
BECOMES DUE IN ACCORDANCE WITH THE TERMS HEREOF, PROVIDED THAT THE
ADMINISTRATIVE AGENT SHALL HAVE INFORMED THE BORROWER OF THE AMOUNT OWING; OR


 


(B)  ANY REPRESENTATION OR WARRANTY MADE OR DEEMED MADE BY ANY LOAN PARTY HEREIN
OR IN ANY OTHER LOAN DOCUMENT OR THAT IS CONTAINED IN ANY CERTIFICATE FURNISHED
BY IT AT ANY TIME UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY SUCH OTHER
LOAN DOCUMENT SHALL PROVE TO HAVE BEEN INACCURATE IN ANY MATERIAL RESPECT ON OR
AS OF THE DATE MADE OR DEEMED MADE, AND SUCH DEFAULT SHALL CONTINUE UNREMEDIED
FOR A PERIOD OF 30 DAYS AFTER WRITTEN NOTICE TO THE BORROWER BY THE
ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS; OR


 


(C)  ANY LOAN PARTY SHALL DEFAULT IN THE OBSERVANCE OR PERFORMANCE OF ANY
AGREEMENT CONTAINED IN SECTIONS 6.15(B), 6.16(D), 7.3 (OTHER THAN ANY DEFAULT
RESULTING FROM A NONCONSENSUAL LIEN), 7.4, 7.5 OR 7.6; OR


 


(D)  ANY LOAN PARTY SHALL DEFAULT IN THE OBSERVANCE OR PERFORMANCE OF ANY OTHER
AGREEMENT CONTAINED IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (OTHER THAN AS
PROVIDED IN PARAGRAPHS (A) THROUGH (C) OF THIS SECTION), AND SUCH DEFAULT SHALL
CONTINUE UNREMEDIED FOR A PERIOD OF 30 DAYS (OR 15 DAYS IN THE CASE OF
SECTION 7.1) AFTER NOTICE TO THE BORROWER FROM THE ADMINISTRATIVE AGENT OR THE
REQUIRED LENDERS; OR

 

46

--------------------------------------------------------------------------------


 


(E)  (I) HOLDINGS OR ANY OF ITS SUBSIDIARIES SHALL (X) DEFAULT IN MAKING ANY
PAYMENT OF ANY INDEBTEDNESS (EXCLUDING THE OBLIGATIONS) WHICH DEFAULT IS IN
EXCESS OF $10,000,000 BEYOND THE PERIOD OF GRACE, IF ANY, PROVIDED IN THE
INSTRUMENT OR AGREEMENT UNDER WHICH SUCH INDEBTEDNESS WAS CREATED; OR (Y)
DEFAULT IN THE OBSERVANCE OR PERFORMANCE OF ANY OTHER AGREEMENT OR CONDITION
RELATING TO ANY INDEBTEDNESS (EXCLUDING THE OBLIGATIONS) IF SUCH INDEBTEDNESS IS
IN EXCESS OF $25,000,000 IN THE CASE OF ANY ONE ISSUE OF INDEBTEDNESS OR IN
EXCESS OF $50,000,000 IN THE CASE OF ALL SUCH INDEBTEDNESS WHEN AGGREGATED WITH
ALL LEASE CLAIMS DESCRIBED IN CLAUSE (III)(Y) OR CONTAINED IN ANY INSTRUMENT OR
AGREEMENT EVIDENCING, SECURING OR RELATING THERETO, OR ANY OTHER EVENT SHALL
OCCUR OR CONDITION EXIST, THE EFFECT OF WHICH DEFAULT OR OTHER EVENT OR
CONDITION IS TO CAUSE, OR TO PERMIT THE HOLDER OR HOLDERS OF SUCH INDEBTEDNESS
(OR A TRUSTEE OR AGENT ON BEHALF OF SUCH HOLDER OR HOLDERS) TO CAUSE, ANY SUCH
INDEBTEDNESS TO BECOME DUE PRIOR TO ITS STATED MATURITY; OR (II) ANY
INDEBTEDNESS (OTHER THAN THE OBLIGATIONS), INDIVIDUALLY IN EXCESS OF
$25,000,000, OR IN THE AGGREGATE IN EXCESS OF $50,000,000 (WHEN AGGREGATED WITH
ALL LEASE CLAIMS DESCRIBED IN CLAUSE (III)(Y)), OF ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES SHALL BE DECLARED TO BE DUE AND PAYABLE, OR REQUIRED TO BE PREPAID
OTHER THAN BY A REGULARLY SCHEDULED REQUIRED PREPAYMENT, PRIOR TO THE STATED
MATURITY THEREOF; OR (III) ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES SHALL
DEFAULT IN THE OBSERVANCE OR PERFORMANCE OF ANY AGREEMENT OR CONDITION RELATING
TO ANY LEASE IF (X) THE DEFAULT IS WITH RESPECT TO ANY PAYMENT IN EXCESS OF
$10,000,000 BEYOND THE PERIOD OF GRACE (NOT TO EXCEED 10 DAYS), IF ANY, PROVIDED
IN THE LEASE OR (Y) THE EFFECT OF SUCH DEFAULT IS TO GIVE THE LESSOR PURSUANT TO
SUCH LEASE A CLAIM AGAINST ANY LOAN PARTY (AFTER DEDUCTING FROM SUCH CLAIM THE
VALUE OF THE PROPERTY SUBJECT TO SUCH LEASE) IN EXCESS OF $25,000,000 IN THE
CASE OF ANY ONE LEASE OR IN EXCESS OF $50,000,000 IN THE CASE OF ALL LEASES AND
ALL INDEBTEDNESS DESCRIBED IN CLAUSE (I)(Y) OR (II) OF THIS SECTION, OR


 


(F)  (I)  ANY LOAN PARTY OR ANY OF ITS SIGNIFICANT SUBSIDIARIES SHALL COMMENCE
ANY CASE, PROCEEDING OR OTHER ACTION (A) UNDER ANY EXISTING OR FUTURE LAW OF ANY
JURISDICTION, DOMESTIC OR FOREIGN, RELATING TO BANKRUPTCY, INSOLVENCY,
REORGANIZATION OR RELIEF OF DEBTORS, SEEKING TO HAVE AN ORDER FOR RELIEF ENTERED
WITH RESPECT TO IT, OR SEEKING TO ADJUDICATE IT A BANKRUPT OR INSOLVENT, OR
SEEKING REORGANIZATION, ARRANGEMENT, ADJUSTMENT, WINDING-UP, LIQUIDATION,
DISSOLUTION, COMPOSITION OR OTHER RELIEF WITH RESPECT TO IT OR ITS DEBTS, OR (B)
SEEKING APPOINTMENT OF A RECEIVER, TRUSTEE, CONSERVATOR, CUSTODIAN OR OTHER
SIMILAR OFFICIAL FOR ALL OR SUBSTANTIALLY ALL OF ITS ASSETS, OR ANY LOAN PARTY
OR ANY OF ITS SIGNIFICANT SUBSIDIARIES SHALL MAKE A GENERAL ASSIGNMENT FOR THE
BENEFIT OF ITS CREDITORS; OR (II) THERE SHALL BE COMMENCED AGAINST ANY LOAN
PARTY OR ANY OF ITS SIGNIFICANT SUBSIDIARIES ANY CASE, PROCEEDING OR OTHER
ACTION OF A NATURE REFERRED TO IN CLAUSE (I) ABOVE THAT (A) RESULTS IN THE ENTRY
OF AN ORDER FOR RELIEF OR ANY SUCH ADJUDICATION OR APPOINTMENT OR (B) REMAINS
UNDISMISSED, UNDISCHARGED AND UNBONDED FOR A PERIOD OF 60 DAYS; OR (III) THERE
SHALL BE COMMENCED AGAINST ANY LOAN PARTY OR ANY OF ITS SIGNIFICANT SUBSIDIARIES
ANY CASE, PROCEEDING OR OTHER ACTION SEEKING ISSUANCE OF A WARRANT OF
ATTACHMENT, EXECUTION, DISTRAINT OR SIMILAR PROCESS AGAINST ALL OR SUBSTANTIALLY
ALL OF ITS ASSETS THAT RESULTS IN THE ENTRY OF AN ORDER FOR ANY SUCH RELIEF THAT
SHALL NOT HAVE BEEN VACATED, DISCHARGED, STAYED OR BONDED PENDING APPEAL WITHIN
60 DAYS FROM THE ENTRY THEREOF; OR (IV) ANY LOAN PARTY OR ANY OF ITS SIGNIFICANT
SUBSIDIARIES SHALL TAKE ANY ACTION IN FURTHERANCE OF, OR INDICATING ITS CONSENT
TO, APPROVAL OF, OR ACQUIESCENCE IN, ANY OF THE ACTS SET FORTH IN CLAUSE (I),
(II), OR (III) ABOVE; OR (V) ANY LOAN PARTY OR ANY OF ITS SIGNIFICANT
SUBSIDIARIES SHALL GENERALLY NOT, OR SHALL BE UNABLE TO, OR SHALL ADMIT IN
WRITING ITS INABILITY TO, PAY ITS DEBTS AS THEY BECOME DUE; OR


 


(G)  ERISA.  (I)  ANY “REPORTABLE EVENT” AS DESCRIBED IN SECTION 4043 OF ERISA
OR THE REGULATIONS THEREUNDER (EXCLUDING THOSE EVENTS FOR WHICH THE REQUIREMENT
FOR NOTICE HAS BEEN WAIVED BY THE PBGC), OR ANY OTHER EVENT OR CONDITION, WHICH
THE REQUIRED LENDERS DETERMINE CONSTITUTES REASONABLE GROUNDS UNDER SECTION 4042
OF ERISA FOR THE TERMINATION OF ANY PENSION PLAN BY THE

 

47

--------------------------------------------------------------------------------


 


PBGC OR FOR THE APPOINTMENT BY THE APPROPRIATE UNITED STATES DISTRICT COURT OF A
TRUSTEE TO ADMINISTER OR LIQUIDATE ANY PENSION PLAN SHALL HAVE OCCURRED; OR


 

(ii) a trustee shall be appointed by a United States District Court to
administer any Pension Plan; or

 

(iii) the PBGC shall institute proceedings to terminate any Pension Plan or to
appoint a trustee to administer any Pension Plan; or

 

(iv) Holdings or any of its ERISA Affiliates shall become liable to the PBGC or
any other party under Section 4062, 4063 or 4064 of ERISA with respect to any
Pension Plan; or

 

(v) Holdings or any of its ERISA Affiliates shall become liable to any
Multiemployer Plan under Section 4201 et seq. of ERISA; or

 

(vi) any Pension Plan shall fail to satisfy the minimum funding standard
required for any plan year or part thereof unless a waiver of such standard or
extension of any amortization period is granted under Section 412 of the Code;
or

 

(vii) a contribution required to be made to a Pension Plan or a Multiemployer
Plan has not been timely made; or

 

(vii) any Loan Party or any Subsidiary of Holdings or any ERISA Affiliate has
incurred or is likely to incur a liability to or on account of a Plan under
Section 502(i), or 502(l) of ERISA or Section 4975 of the Code; or

 

(ix) any Loan Party or any Subsidiary of any Loan Party has incurred or is
likely to incur liabilities pursuant to one or more employee welfare benefit
plans (as defined in Section 3(1) of ERISA) that provide benefits to retired
employees or other former employees (other than as required by Section 601 of
ERISA) or employee pension benefit plans (as defined in Section 3(2) of ERISA)
other than Pension Plans;

 

if as of the date thereof or any subsequent date, the sum of each Loan Party’s
and its ERISA Affiliates’ various liabilities (such liabilities to include,
without limitation, any liability to the PBGC or to any other party under
Section 4062, 4063 or 4064 of ERISA with respect to any Pension Plan, or to any
Multiemployer Plan under Section 4201 et seq. of ERISA, and to be calculated
after giving effect to the tax consequences thereof) as a result of such events
listed in subclauses (i) through (ix) above exceeds $100,000,000; or

 


(H)  ONE OR MORE JUDGMENTS OR DECREES SHALL BE ENTERED AGAINST ANY LOAN PARTY OR
ANY OF ITS SUBSIDIARIES INVOLVING A LIABILITY OF $25,000,000 OR MORE IN THE CASE
OF ANY ONE SUCH JUDGMENT OR DECREE OR $50,000,000 OR MORE IN THE AGGREGATE FOR
ALL SUCH JUDGMENTS AND DECREES (IN EACH CASE TO THE EXTENT NOT PAID OR FULLY
COVERED BY INSURANCE PROVIDED BY A CARRIER THAT HAS ACKNOWLEDGED COVERAGE) AND
ANY SUCH JUDGMENTS OR DECREES SHALL NOT HAVE BEEN VACATED, DISCHARGED, SATISFIED
OR STAYED OR BONDED PENDING APPEAL WITHIN 60 DAYS FROM THE ENTRY THEREOF; OR


 


(I)  THE GUARANTEE CONTAINED IN SECTION 9 SHALL CEASE, FOR ANY REASON, TO BE IN
FULL FORCE AND EFFECT OR ANY LOAN PARTY OR ANY AFFILIATE OF ANY LOAN PARTY SHALL
SO ASSERT; OR

 

48

--------------------------------------------------------------------------------


 


(J)  ANY OF THE SECURITY DOCUMENTS SHALL CEASE, FOR ANY REASON, TO BE IN FULL
FORCE AND EFFECT, OR ANY LOAN PARTY, ANY AFFILIATE OF ANY LOAN PARTY OR ANY
PARTY TO THE INTERCREDITOR AGREEMENT SHALL SO ASSERT, OR ANY LIEN CREATED BY ANY
OF THE SECURITY DOCUMENTS SHALL CEASE TO BE ENFORCEABLE AND OF THE SAME EFFECT
AND PRIORITY PURPORTED TO BE CREATED THEREBY OR ANY LOAN PARTY SHALL ASSERT IN
WRITING THE INVALIDITY, UNENFORCEABILITY OR LACK OF PRIORITY OF SUCH LIENS; OR


 


(K)  THE NUMBER OF FLIGHTS BY THE BORROWER DURING ANY FISCAL QUARTER USING THE
PACIFIC ROUTES DECLINES BY MORE THAN 25% FROM THE NUMBER OF FLIGHTS BY THE
BORROWER USING THE PACIFIC ROUTES DURING THE CORRESPONDING QUARTERLY PERIOD IN
THE FISCAL YEAR ENDING DECEMBER 31, 2004 (AND CALCULATED IN THE SAME MANNER); OR


 


(L)  THE AGGREGATE NUMBER OF DISPOSED JAPANESE FOREIGN SLOTS PLUS UNAVAILABLE
JAPANESE FOREIGN SLOTS SHALL EXCEED 15% OF THE BASE NUMBER OF JAPANESE FOREIGN
SLOTS;


 

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents shall immediately become due and payable,
as the case may be, and (B) if such event is any other Event of Default, with
the consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower declare the Commitments to be terminated forthwith, and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement or any other Loan Document to be due and payable forthwith, whereupon
the same shall immediately terminate and become due and payable, as the case may
be.  Except as expressly provided above in this Section, presentment, demand,
protest and all other notices of any kind are hereby expressly waived by the
Borrower.

 


SECTION 9  GUARANTY


 

9.1                                 The Guaranty.  In order to induce the
Lenders to enter into this Agreement and to extend credit hereunder and in
recognition of the direct benefits to be received by the Guarantors from the
proceeds of the Loans, each Guarantor hereby jointly and severally agrees with
the Agents and the Lenders as follows:  each Guarantor hereby jointly and
severally, unconditionally and irrevocably guarantees as primary obligor and not
merely as surety the full and prompt payment and performance when due, whether
upon maturity, by acceleration or otherwise, of the Obligations to each of the
Lenders and each of the Agents.  If any or all of the Obligations of the
Borrower to the Lenders or the Agents becomes due and payable hereunder, each
Guarantor unconditionally promises on a joint and several basis to pay such
Obligations to the Lenders or the Agents, as the case may be, or order, on
demand, together with any and all expenses which may be incurred by the Agents
or the Lenders in collecting any of the Obligations.

 

9.2                                 Bankruptcy.  Additionally, each Guarantor
jointly and severally, unconditionally and irrevocably guarantees the payment of
any and all Obligations of the Borrower to each of the Lenders and each of the
Agents whether or not due or payable by the Borrower upon the occurrence in
respect to the Borrower of any of the events specified in Section 8(f), and
unconditionally promises to pay such Obligations to each of the Lenders and each
of the Agents, or order, on demand, in lawful money of the United States.

 

49

--------------------------------------------------------------------------------


9.3                                 Nature of Liability.  The liability of each
Guarantor hereunder is exclusive and independent of any security for or other
guaranty of the Obligations of the Borrower whether executed by each Guarantor,
any other guarantor or by any other party, and the liability of each Guarantor
hereunder shall not be affected or impaired by (a) any direction as to
application of payment by the Borrower or by any other party, or (b) any other
continuing or other guaranty, undertaking or maximum liability of a guarantor or
of any other party as to the Obligations of the Borrower, or (c) any payment on
or in reduction of any such other guaranty or undertaking, or (d) any
dissolution, termination or increase, decrease or change in personnel by the
Borrower, or (e) any payment made to the Agents or the Lenders on the
Obligations which such Agents or such Lenders repay the Borrower or Guarantor
(including by depositing the Proceeds with a receiver, intervenor or conservator
of, or trustee or similar officer for, the Borrower or Guarantor) pursuant to
court order in any bankruptcy, reorganization, arrangement, moratorium or other
debtor relief proceeding, and each Guarantor waives any right to the deferral or
modification of its obligations hereunder by reason of any such proceeding.

 

9.4                                 Independent Obligation.  The obligations of
each Guarantor hereunder are independent of the obligations of any other
Guarantor or the Borrower, and a separate action or actions may be brought and
prosecuted against each Guarantor whether or not action is brought against any
other Guarantor or the Borrower and whether or not any other guarantor or the
Borrower be joined in any such action or actions.  Each Guarantor waives, to the
fullest extent permitted by law, the benefit of any statute of limitations
affecting its liability hereunder or the enforcement thereof.  Any payment by
the Borrower or other circumstances which operate to toll any statute of
limitations as to the Borrower shall operate to toll the statute of limitations
as to each Guarantor.

 

9.5                                 Authorization.  Each Guarantor authorizes
the Agents and the Lenders without notice or demand (except as shall be required
by applicable statute and which cannot be waived), and without affecting or
impairing its liability hereunder, from time to time to (a) renew, compromise,
extend, increase, accelerate or otherwise change the time for payment of, or
otherwise change the terms of, the Obligations or any part thereof in accordance
with this Agreement, including any increase or decrease of the rate of interest
thereon, (b) take and hold security from any Guarantor or any other party for
the payment of this guaranty or the Obligations and exchange, enforce, waive and
release any such security, (c) apply such security and direct the order or
manner of sale thereof as the Agents and the Lenders in their discretion may
determine and (d) release or substitute any one or more endorsers, Guarantors,
the Borrower or other obligors.

 

9.6                                 Reliance.  It is not necessary for the
Agents or the Lenders to inquire into the capacity or powers of the Borrower or
its Subsidiaries or the officers, directors, partners or agents acting or
purporting to act on its behalf, and any Obligations made or created in reliance
upon the professed exercise of such powers shall be guaranteed hereunder.

 

9.7                                 Subordination.  Any indebtedness of the
Borrower now or hereafter held by any Guarantor is hereby subordinated to the
Obligations of the Borrower to the Agents and the Lenders; and such indebtedness
of the Borrower to such Guarantor, if any Agent, after an Event of Default has
occurred and is continuing, so requests, shall be collected, enforced and
received by such Guarantor as trustee for the Lenders and be paid over to the
Lenders and the Agents on account of the Obligations of the Borrower to the
Lenders and the Agents, but without affecting or impairing in any manner the
liability of such Guarantor under the other provisions of this Guaranty.  Prior
to the transfer by any Guarantor of any note or negotiable instrument evidencing
any indebtedness of the

 

50

--------------------------------------------------------------------------------


 

Borrower to such Guarantor, such Guarantor shall mark such note or negotiable
instrument with a legend that the same is subject to this subordination.

 

9.8                                 Waiver.  (a)  Each Guarantor waives any
right (except as shall required by applicable statute and which cannot be
waived) to require the Agents or the Lenders to (a) proceed against the
Borrower, any other Guarantor or any other party, (b) proceed against or exhaust
any security held from the Borrower, any other Guarantor or any other party or
(c) pursue any other remedy in the Agents’ or the Lenders’ power whatsoever.
Each Guarantor waives any defense based on or arising out of any defense of the
Borrower, any other Guarantor or any other party other than payment in full of
the Obligations, including, without limitation, any defense based on or arising
out of the disability of the Borrower, any other Guarantor or any other party,
or the unenforceability of the Obligations or any part thereof from any cause,
or the cessation from any cause of the liability of the Borrower other than
payment in full of the Obligations. The Agents and the Lenders may, at their
election, foreclose on any security held by the Agents or the Lenders by one or
more judicial or nonjudicial sales (to the extent such sale is permitted by
applicable law), or exercise any other right or remedy the Agents and the
Lenders may have against the Borrower or any other party, or any security,
without affecting or impairing in any way the liability of each Guarantor
hereunder except to the extent the Obligations have been paid. Each Guarantor
waives any defense arising out of any such election by the Agents and the
Lenders, even though such election operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of such Guarantor against
the Borrower or any other party or any security. Until all Obligations of the
Borrower to the Lenders and to the Agents shall have been paid in full, each
Guarantor agrees that it will not exercise any right of subrogation, and waives
any right to enforce any remedy which the Agents and the Lenders  now have or
may hereafter have against the Borrower, and waives any benefit of, and any
right to participate in, any security now or hereafter held by the Agents and
the Lenders.

 


(B)  EACH GUARANTOR WAIVES ALL PRESENTMENTS, DEMANDS FOR PERFORMANCE, PROTESTS
AND NOTICES, INCLUDING, WITHOUT LIMITATION, NOTICES OF NONPERFORMANCE, NOTICES
OF PROTEST, NOTICES OF DISHONOR, NOTICES OF ACCEPTANCE OF THIS GUARANTY, AND
NOTICES OF THE EXISTENCE, CREATION OR INCURRING OF NEW OR ADDITIONAL
OBLIGATIONS.  EACH GUARANTOR ASSUMES ALL RESPONSIBILITY FOR BEING AND KEEPING
ITSELF INFORMED OF THE BORROWER’S FINANCIAL CONDITION AND ASSETS, AND OF ALL
OTHER CIRCUMSTANCES BEARING UPON THE RISK OF NONPAYMENT OF THE OBLIGATIONS AND
THE NATURE, SCOPE AND EXTENT OF THE RISKS WHICH EACH GUARANTOR ASSUMES AND
INCURS HEREUNDER, AND AGREES THAT THE AGENTS AND THE LENDERS SHALL HAVE NO DUTY
TO ADVISE EITHER GUARANTOR OF INFORMATION KNOWN TO THEM REGARDING SUCH
CIRCUMSTANCES OR RISKS.


 

9.9                                 Limitation on Enforcement.  The Lenders
agree that no Lender shall have any right individually to seek to enforce or to
enforce this guaranty, it being understood and agreed that such rights and
remedies may be exercised only by the Administrative Agent for the benefit of
the Lenders upon the terms of this Agreement.

 


SECTION 10  THE AGENTS


 

10.1                           Appointment.  Each Lender hereby irrevocably
designates and appoints each Agent as the agent of such Lender under this
Agreement and the other Loan Documents, and each such Lender irrevocably
authorizes each Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to such Agent by
the terms of this Agreement and the other Loan Documents, together with such
other powers as are reasonably incidental thereto.

 

51

--------------------------------------------------------------------------------


 

Notwithstanding any provision to the contrary elsewhere in this Agreement, no
Agent shall have any duties or responsibilities, except those expressly set
forth herein, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against any Agent.

 

10.2                           Delegation of Duties.  Each Agent may execute any
of its duties under this Agreement and the other Loan Documents by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.  No Agent shall be responsible
for the negligence or misconduct of any agents or attorneys-in-fact selected by
it with reasonable care.

 

10.3                           Exculpatory Provisions.  Neither any Agent nor
any of their respective officers, directors, employees, agents,
attorneys-in-fact or affiliates shall be (i) liable for any action lawfully
taken or omitted to be taken by it or such Person under or in connection with
this Agreement or any other Loan Document (except to the extent that any of the
foregoing are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from its or such Person’s own gross
negligence or willful misconduct) or (ii) responsible in any manner to any of
the Lenders for any recitals, statements, representations or warranties made by
any Loan Party or any officer thereof contained in this Agreement or any other
Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by any Agent under or in connection
with, this Agreement or any other Loan Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document or for any failure of any Loan Party a party thereto to
perform its obligations hereunder or thereunder.  No Agent shall be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party.

 

10.4                           Reliance by Agents.  Each Agent shall be entitled
to rely, and shall be fully protected in relying, upon any instrument, writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to the Loan Parties), independent accountants and other experts selected
by the Administrative Agent.  Each Agent may deem and treat the payee of any
Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent.  Each Agent shall be fully justified in failing or
refusing to take any action under this Agreement or any other Loan Document
unless it shall first receive such advice or concurrence as it deems appropriate
of the requisite Lenders or it shall first be indemnified to its satisfaction by
the Lenders against any and all liability and expense that may be incurred by it
by reason of taking or continuing to take any such action.  Each Agent shall in
all cases be fully protected in acting, or in refraining from acting, under this
Agreement and the other Loan Documents in accordance with a request of the
requisite Lenders, and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loans.

 

10.5                           Notice of Default.  No Agent shall be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless such Agent has received notice from a Lender or a Loan Party
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”.  In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders.  The

 

52

--------------------------------------------------------------------------------


 

Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the requisite Lenders,
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

 

10.6                           Non-Reliance on Agents and Other Lenders.  Each
Lender expressly acknowledges that neither the Agents nor any of their
respective officers, directors, employees, agents, attorneys-in-fact or
affiliates have made any representations or warranties to it and that no act by
any Agent hereafter taken, including any review of the affairs of a Loan Party
or any affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by any Agent to any Lender.  Each Lender represents
to the Agents that it has, independently and without reliance upon any Agent or
any other Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates and made its own decision to make its Loans
hereunder and enter into this Agreement.  Each Lender also represents that it
will, independently and without reliance upon any Agent or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their Affiliates.  Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
an Agent hereunder, no Agent shall have any duty or responsibility to provide
any Lender with any credit or other information concerning the business,
operations, property, condition (financial or otherwise), prospects or
creditworthiness of any Loan Party or any Affiliate of a Loan Party that may
come into the possession of such Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates.

 

10.7                           Indemnification.  The Lenders agree to indemnify
each Agent in its capacity as such (to the extent not reimbursed by the Loan
Parties and without limiting the obligation of the Loan Parties to do so),
ratably according to their respective Aggregate Exposure Percentages in effect
on the date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Aggregate Exposure Percentages immediately prior to such date), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent in any way
relating to or arising out of, the Commitments, this Agreement, any of the other
Loan Documents or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby or any action taken or
omitted by such Agent under or in connection with any of the foregoing; provided
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such Agent’s
gross negligence or willful misconduct.  The agreements in this Section shall
survive the payment of the Loans and all other amounts payable hereunder.

 

10.8                           Agent in Its Individual Capacity.  Each Agent and
its affiliates may make loans to, accept deposits from and generally engage in
any kind of business with any Loan Party as

 

53

--------------------------------------------------------------------------------


 

though such Agent were not an Agent.  With respect to its Loans made or renewed
by it, each Agent shall have the same rights and powers under this Agreement and
the other Loan Documents as any Lender and may exercise the same as though it
were not an Agent, and the terms “Lender” and “Lenders” shall include each Agent
in its individual capacity.

 

10.9                           Successor Administrative Agent.  The
Administrative Agent may resign as Administrative Agent upon 15 Business Days’
notice to the Lenders and the Borrower.  If the Administrative Agent shall
resign as Administrative Agent, then the Required Lenders shall appoint from
among the Lenders a successor agent for the Lenders, which successor agent shall
(unless an Event of Default under Section 8(a) or 8(f) with respect to the
Borrower shall have occurred and be continuing) be subject to approval by the
Borrower (which approval shall not be unreasonably withheld or delayed),
whereupon such successor agent shall succeed to the rights, powers and duties of
the Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans.  If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above.  After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement and the other Loan Documents.

 

10.10                     Other Agents.  No Agent other than the Administrative
Agent and Syndication Agent shall have any duties or responsibilities hereunder
in its capacity as such.

 


SECTION 11  MISCELLANEOUS


 

11.1                           Amendments and Waivers.  Neither this Agreement,
any other Loan Document, nor any terms hereof or thereof may be amended,
supplemented or modified except in accordance with the provisions of this
Section.  The Required Lenders and each Loan Party party to the relevant Loan
Document may, or, with the written consent of the Required Lenders, the
Administrative Agent and each Loan Party party to the relevant Loan Document
may, from time to time, (a) enter into written amendments, supplements or
modifications hereto and to the other Loan Documents or (b) waive, on such terms
and conditions as the Required Lenders or the Administrative Agent, as the case
may be, may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive or reduce the principal amount or
extend the final scheduled date of maturity of any Loan, extend the scheduled
date or reduce the amount of any required amortization payment in respect of any
Loan, reduce the stated rate of any interest or fee payable hereunder (except
(x) in connection with the waiver of applicability of any post-default increase
in interest rates, which waiver shall be effective with the consent of the
Majority Facility Lenders of each adversely affected Facility and (y) that any
amendment or modification of defined terms used in the financial covenants in
this Agreement shall not constitute a reduction in the rate of interest or fees
for purposes of this clause (i)) or extend the scheduled date of any payment
thereof, or increase the amount or extend the expiration date of any Lender’s
Commitment, in each case without the written

 

54

--------------------------------------------------------------------------------


 

consent of each Lender directly affected thereby;  (ii) eliminate or reduce the
voting rights of any Lender under this Section without the written consent of
such Lender; (iii) reduce any percentage specified in the definition of Required
Lenders, consent to the assignment or transfer by the Borrower of any of its
rights and obligations under this Agreement and the other Loan Documents,
release all or substantially all of the Guarantors from their obligations under
Section 9, or release (A) either of the US to Japan or the US to China Routes
listed on Schedule 7.5, (B) any substantial portion of the Route Collateral, or
(C) all or substantially all of the Collateral, in each case without the written
consent of all Lenders; (iv) amend, modify or waive any provision of Section 3.8
without the written consent of the Majority Facility Lenders in respect of each
Facility adversely affected thereby; (v) reduce the percentage specified in the
definition of Majority Facility Lenders with respect to any Facility without the
written consent of all Lenders under such Facility; or (vi) amend, modify or
waive any provision of Section 10 without the written consent of the
Administrative Agent.  Any such waiver and any such amendment, supplement or
modification shall apply equally to each of the Lenders and shall be binding
upon the Loan Parties, the Lenders, the Agents and all future holders of the
Loans.  In the case of any waiver, the Loan Parties, the Lenders and the Agents
shall be restored to their former position and rights hereunder and under the
other Loan Documents, and any Default or Event of Default waived shall be deemed
to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.

 

For the avoidance of doubt, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof
(collectively, the “Additional Extensions of Credit”) to share ratably in the
benefits of this Agreement and the other Loan Documents with the Loans and the
accrued interest and fees in respect thereof and (b) to include appropriately
the Lenders holding such credit facilities in any determination of the Required
Lenders and Majority Facility Lenders.  If, in connection with any proposed
waiver, amendment, supplement or modification to any of the provisions of this
Agreement as contemplated by this Section, the consent of the Required Lenders
is obtained but the consent of one or more of such other Lenders whose consent
is required is not obtained, then the Borrower shall have the right, so long as
each non-consenting Lender whose individual consent is required is treated as
described in either clause (A) or (B) below, to either (A) replace such
non-consenting Lender with one or more Replacement Lenders pursuant to
Section 3.13 so long as at the time of such replacement, each such Replacement
Lender consents to the proposed waiver, amendment, supplement or modification or
(B) repay in full all of such non-consenting Lender’s outstanding Loans and all
other Obligations owing to such Lender, and at such time such Lender shall no
longer constitute a “Lender” for purposes of this Agreement.

 

11.2                           Notices.  (a) Except as otherwise provided
herein, all notices, requests and demands to or upon the respective parties
hereto to be effective shall be in writing (including by telecopy), and all such
notices, requests and demands shall be effective when received, addressed as
follows in the case of the Loan Parties and the Administrative Agent, and as set
forth in an administrative questionnaire delivered to the Administrative Agent
in the case of the Lenders, or to such other address as may be hereafter
notified by the respective parties hereto:

 

55

--------------------------------------------------------------------------------


 

 

Loan Parties:

2700 Lone Oak Parkway

 

 

Eagan, MN 55121

 

 

Tel: (612) 726-2274

 

 

Fax: (612) 726-0665

 

 

Attn:

Daniel B. Matthews

 

 

 

Senior Vice President
and Treasurer

 

 

 

 

The Administrative Agent:

JPMorgan Chase Bank, N.A.

 

 

1111 Fannin 10th Floor

 

 

Houston, TX 77002

 

 

Attention: Khuyen Ta

 

 

Telecopy: 713-750-2938

 

 

Telephone: 713-750-3780

 

 

 

 

with a copy to:

JPMorgan Chase Bank, N.A.

 

 

277 Park Avenue

 

 

New York, NY 10017

 

 

Attention: Donald Shokrian

 

 

Telecopy:646-534-0574

 

 

Telephone: 212-622-2166

 

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

11.3                           No Waiver; Cumulative Remedies.  No failure to
exercise and no delay in exercising, on the part of any Agent or any Lender, any
right, remedy, power or privilege hereunder or under the other Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

11.4                           Survival of Representations and Warranties.  All
representations and warranties made hereunder, in the other Loan Documents and
in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Loans and other extensions of credit hereunder.

 

11.5                           Payment of Expenses and Taxes.  The Borrower
agrees (a) to pay or reimburse each of the Administrative Agent, and the Joint
Lead Arrangers for all their reasonable and adequately documented out-of-pocket
costs and expenses incurred in connection with the development, preparation and
execution of, and of any amendment, supplement or modification to, this
Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith, including the reasonable and adequately
documented fees and disbursements of Simpson Thacher & Bartlett LLP, outside
counsel to the Administrative Agent and filing and recording fees and expenses,
with statements with respect to the foregoing to be submitted to the Borrower
prior to the Closing Date (in the case of amounts to be paid on the Closing
Date) and from time to time thereafter on a quarterly basis (b) to pay or
reimburse each Lender and Agent for all its

 

56

--------------------------------------------------------------------------------


 

reasonable and adequately documented costs and expenses incurred in connection
with the enforcement or preservation of any rights under this Agreement, the
other Loan Documents and any such other documents, including the reasonable and
adequately documented fees and disbursements of counsel (including the
reasonable allocated fees and expenses of in-house counsel) to each Lender and
of counsel to the Administrative Agent, (c) to pay, indemnify, and hold each
Lender and Agent harmless from, any and all recording and filing fees and any
and all liabilities with respect to, or resulting from any delay in paying,
stamp, excise and other taxes, if any, that may be payable or determined to be
payable in connection with the execution and delivery of, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, and (d)
to indemnify each Agent, each Lender and each of their respective affiliates,
and each of their respective officers, directors, employees, representatives,
trustees, advisors and agents from and hold each of them harmless against any
and all liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, suits, costs, expenses and disbursements (including reasonable and
adequately documented attorney’s and consultant’s fees and disbursements)
incurred by, imposed on or assessed against any of them as a result of, or
arising out of, or in any way related to, or by reason of, any investigation,
litigation or other proceeding (whether or not any Agent or any Lender is a
party thereto) related to the entering into and/or performance of this Agreement
or any other Loan Document or the actual or proposed use of the proceeds of any
Loans hereunder or the consummation of any transactions contemplated therein or
in any other Loan document or the exercise of any of their rights or remedies
provided herein or in any other Loan Document, including the reasonable and
adequately documented fees and disbursements of counsel and other consultants
incurred in connection with any such investigation, litigation, or other
proceeding (but excluding any liabilities, obligations, losses, damages,
penalties, claims, actions, judgments, suits, costs, expenses and disbursements
to the extent arising or incurred by reason of (x) a violation of laws or
governmental regulations pertaining to lending by the Person to be indemnified
(or the Agent or Bank of which such Person is an officer, director, employee,
representative or agent); provided that the Person to be indemnified shall, in
all events, be entitled to the indemnification set forth in Sections 3.9, 3.10
and 3.11) or (y) the gross negligence or willful misconduct of the Person to be
indemnified).  To the extent that the undertaking to indemnify, pay or hold
harmless any Person set forth in the preceding sentence may be unenforceable
because it is violative of any law or public policy, the Borrower shall make the
maximum contribution to the payment and satisfaction of each of the indemnified
liabilities which is permissible under applicable law.  The agreements in this
Section 11.5 shall survive repayment of the Loans and all other amounts payable
hereunder.

 

11.6                           Successors and Assigns; Participations and
Assignments.  (a)  This Agreement shall be binding upon and inure to the benefit
of the Loan Parties, the Lenders, the Administrative Agent, all future holders
of the Loans and their respective successors and assigns, except that the
Borrower may not assign or transfer any of its rights or obligations under this
Agreement without the prior written consent of each Lender.

 


(B)  ANY LENDER MAY, IN ACCORDANCE WITH APPLICABLE LAW, AT ANY TIME SELL TO ONE
OR MORE BANKS, FINANCIAL INSTITUTIONS OR OTHER ENTITIES (EACH, A “PARTICIPANT”)
PARTICIPATING INTERESTS IN ANY LOAN OWING TO SUCH LENDER, ANY COMMITMENT OF SUCH
LENDER OR ANY OTHER INTEREST OF SUCH LENDER HEREUNDER AND UNDER THE OTHER LOAN
DOCUMENTS.  IN THE EVENT OF ANY SUCH SALE BY A LENDER OF A PARTICIPATING
INTEREST TO A PARTICIPANT, SUCH LENDER’S OBLIGATIONS UNDER THIS AGREEMENT TO THE
OTHER PARTIES TO THIS AGREEMENT SHALL REMAIN UNCHANGED, SUCH LENDER SHALL REMAIN
SOLELY RESPONSIBLE FOR THE PERFORMANCE THEREOF, SUCH LENDER SHALL REMAIN THE
HOLDER OF ANY SUCH LOAN FOR ALL PURPOSES UNDER THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, AND THE BORROWER AND THE ADMINISTRATIVE

 

57

--------------------------------------------------------------------------------


 


AGENT SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN CONNECTION
WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS.  IN NO EVENT SHALL ANY PARTICIPANT UNDER ANY SUCH PARTICIPATION
HAVE ANY RIGHT TO APPROVE ANY AMENDMENT OR WAIVER OF ANY PROVISION OF ANY LOAN
DOCUMENT, OR ANY CONSENT TO ANY DEPARTURE BY ANY LOAN PARTY THEREFROM, EXCEPT TO
THE EXTENT THAT SUCH AMENDMENT, WAIVER OR CONSENT WOULD REDUCE THE PRINCIPAL OF,
OR INTEREST ON, THE LOANS OR ANY FEES PAYABLE HEREUNDER, OR POSTPONE THE DATE OF
THE FINAL MATURITY OF THE LOANS, IN EACH CASE TO THE EXTENT SUBJECT TO SUCH
PARTICIPATION.  THE BORROWER AGREES THAT IF AMOUNTS OUTSTANDING UNDER THIS
AGREEMENT AND THE LOANS ARE DUE OR UNPAID, OR SHALL HAVE BEEN DECLARED OR SHALL
HAVE BECOME DUE AND PAYABLE UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, EACH
PARTICIPANT SHALL, TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, BE DEEMED
TO HAVE THE RIGHT OF SETOFF IN RESPECT OF ITS PARTICIPATING INTEREST IN AMOUNTS
OWING UNDER THIS AGREEMENT TO THE SAME EXTENT AS IF THE AMOUNT OF ITS
PARTICIPATING INTEREST WERE OWING DIRECTLY TO IT AS A LENDER UNDER THIS
AGREEMENT, PROVIDED THAT, IN PURCHASING SUCH PARTICIPATING INTEREST, SUCH
PARTICIPANT SHALL BE DEEMED TO HAVE AGREED TO SHARE WITH THE LENDERS THE
PROCEEDS THEREOF AS PROVIDED IN SECTION 11.7(A) AS FULLY AS IF IT WERE A LENDER
HEREUNDER.  THE BORROWER ALSO AGREES THAT EACH PARTICIPANT SHALL BE ENTITLED TO
THE BENEFITS OF SECTIONS 3.9, 3.10 AND 3.11 WITH RESPECT TO ITS PARTICIPATION IN
THE COMMITMENTS AND THE LOANS OUTSTANDING FROM TIME TO TIME AS IF IT WAS A
LENDER; PROVIDED THAT, IN THE CASE OF SECTION 3.10, SUCH PARTICIPANT SHALL HAVE
COMPLIED WITH THE REQUIREMENTS OF SAID SECTION AND PROVIDED, FURTHER, THAT NO
PARTICIPANT SHALL BE ENTITLED TO RECEIVE ANY GREATER AMOUNT PURSUANT TO ANY SUCH
SECTION THAN THE TRANSFEROR LENDER WOULD HAVE BEEN ENTITLED TO RECEIVE IN
RESPECT OF THE AMOUNT OF THE PARTICIPATION TRANSFERRED BY SUCH TRANSFEROR LENDER
TO SUCH PARTICIPANT HAD NO SUCH TRANSFER OCCURRED.


 


(C)  ANY LENDER (AN “ASSIGNOR”) MAY, IN ACCORDANCE WITH APPLICABLE LAW, AT ANY
TIME AND FROM TIME TO TIME UPON NOTICE TO THE BORROWER AND THE ADMINISTRATIVE
AGENT ASSIGN TO ANY LENDER, ANY AFFILIATE OF ANY LENDER OR TO AN ELIGIBLE
TRANSFEREE (AN “ASSIGNEE”) ALL OR ANY PART OF ITS RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS PURSUANT TO AN ASSIGNMENT AND
ACCEPTANCE, EXECUTED BY SUCH ASSIGNEE, SUCH ASSIGNOR AND ANY OTHER PERSON WHOSE
CONSENT IS REQUIRED PURSUANT TO THIS PARAGRAPH, AND DELIVERED TO THE
ADMINISTRATIVE AGENT FOR ITS ACCEPTANCE AND RECORDING IN THE REGISTER; PROVIDED
THAT NO SUCH ASSIGNMENT TO AN ASSIGNEE (OTHER THAN ANY LENDER OR ANY AFFILIATE
OF A LENDER) SHALL BE IN AN AGGREGATE PRINCIPAL AMOUNT OF LESS THAN $2,000,000
(OR AN INTEGRAL MULTIPLE OF $1,000,000 IN EXCESS THEREOF) (OTHER THAN IN THE
CASE OF AN ASSIGNMENT OF ALL OF A LENDER’S INTERESTS UNDER THIS AGREEMENT),
UNLESS OTHERWISE AGREED BY THE BORROWER AND THE ADMINISTRATIVE AGENT.  FOR
PURPOSES OF THE PROVISO CONTAINED IN THE PRECEDING SENTENCE, THE AMOUNT
DESCRIBED THEREIN SHALL BE AGGREGATED IN RESPECT OF EACH LENDER AND EACH
LENDER’S AFFILIATES, IF ANY.  ANY SUCH ASSIGNMENT NEED NOT BE RATABLE AS AMONG
THE FACILITIES.  UPON SUCH EXECUTION, DELIVERY, ACCEPTANCE AND RECORDING, FROM
AND AFTER THE EFFECTIVE DATE DETERMINED PURSUANT TO SUCH ASSIGNMENT AND
ACCEPTANCE, (X) THE ASSIGNEE THEREUNDER SHALL BE A PARTY HERETO AND, TO THE
EXTENT PROVIDED IN SUCH ASSIGNMENT AND ACCEPTANCE, HAVE THE RIGHTS AND
OBLIGATIONS OF A LENDER HEREUNDER WITH LOANS AS SET FORTH THEREIN, AND (Y) THE
ASSIGNOR THEREUNDER SHALL, TO THE EXTENT PROVIDED IN SUCH ASSIGNMENT AND
ACCEPTANCE, BE RELEASED FROM ITS OBLIGATIONS UNDER THIS AGREEMENT (AND, IN THE
CASE OF AN ASSIGNMENT AND ACCEPTANCE COVERING ALL OF AN ASSIGNOR’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT, SUCH ASSIGNOR SHALL CEASE TO BE A PARTY
HERETO).


 


(D)  THE ADMINISTRATIVE AGENT SHALL, ON BEHALF OF THE BORROWER, MAINTAIN AT ITS
ADDRESS REFERRED TO IN SECTION 11.2 A COPY OF EACH ASSIGNMENT AND ACCEPTANCE
DELIVERED TO IT AND A REGISTER (THE “REGISTER”) FOR THE RECORDATION OF THE NAMES
AND ADDRESSES OF THE LENDERS AND THE COMMITMENT OF, AND THE PRINCIPAL AMOUNT OF
THE LOANS OWING TO, EACH LENDER FROM TIME TO TIME.  THE ENTRIES IN THE REGISTER
SHALL BE CONCLUSIVE, IN THE ABSENCE OF MANIFEST ERROR, AND THE BORROWER, EACH
OTHER LOAN PARTY, THE ADMINISTRATIVE AGENT AND THE LENDERS SHALL TREAT EACH
PERSON WHOSE NAME

 

58

--------------------------------------------------------------------------------


 


IS RECORDED IN THE REGISTER AS THE OWNER OF THE LOANS AND ANY NOTES EVIDENCING
THE LOANS RECORDED THEREIN FOR ALL PURPOSES OF THIS AGREEMENT.  ANY ASSIGNMENT
OF ANY LOAN, WHETHER OR NOT EVIDENCED BY A NOTE, SHALL BE EFFECTIVE ONLY UPON
APPROPRIATE ENTRIES WITH RESPECT THERETO BEING MADE IN THE REGISTER (AND EACH
NOTE SHALL EXPRESSLY SO PROVIDE).  ANY ASSIGNMENT OR TRANSFER OF ALL OR PART OF
A LOAN EVIDENCED BY A NOTE SHALL BE REGISTERED ON THE REGISTER ONLY UPON
SURRENDER FOR REGISTRATION OF ASSIGNMENT OR TRANSFER OF THE NOTE EVIDENCING SUCH
LOAN, ACCOMPANIED BY A DULY EXECUTED ASSIGNMENT AND ACCEPTANCE, AND THEREUPON
ONE OR MORE NEW NOTES SHALL BE ISSUED TO THE DESIGNATED ASSIGNEE.


 


(E)  UPON ITS RECEIPT OF AN ASSIGNMENT AND ACCEPTANCE EXECUTED BY AN ASSIGNOR,
AN ASSIGNEE AND ANY OTHER PERSON WHOSE CONSENT IS REQUIRED BY SECTION 11.6(C),
TOGETHER WITH PAYMENT TO THE ADMINISTRATIVE AGENT OF A REGISTRATION AND
PROCESSING FEE OF $4,000, THE ADMINISTRATIVE AGENT SHALL (I) PROMPTLY ACCEPT
SUCH ASSIGNMENT AND ACCEPTANCE AND (II) RECORD THE INFORMATION CONTAINED THEREIN
IN THE REGISTER ON THE EFFECTIVE DATE DETERMINED PURSUANT THERETO.


 


(F)  FOR AVOIDANCE OF DOUBT, THE PARTIES TO THIS AGREEMENT ACKNOWLEDGE THAT THE
PROVISIONS OF THIS SECTION 11.6 CONCERNING ASSIGNMENTS OF LOANS AND NOTES RELATE
ONLY TO THE ABSOLUTE ASSIGNMENTS AND THAT SUCH PROVISIONS DO NOT PROHIBIT
ASSIGNMENTS CREATING SECURITY INTERESTS, INCLUDING ANY PLEDGE OR ASSIGNMENT BY A
LENDER OF ANY LOAN OR NOTE TO ANY FEDERAL RESERVE BANK (IT BEING UNDERSTOOD THAT
ANY FORECLOSURE OF ANY SUCH SECURITY INTEREST AND ANY ASSIGNMENT OF RIGHTS
(INCLUDING VOTING RIGHTS) IN CONNECTION THEREWITH SHALL BE SUBJECT TO THE
REQUIREMENTS OF THIS SECTION).


 


(G)  THE BORROWER, UPON RECEIPT OF WRITTEN NOTICE FROM THE RELEVANT LENDER,
AGREES TO ISSUE NOTES (IN A FORM TO BE REASONABLY AGREED WITH THE BORROWER) TO
ANY LENDER REQUIRING NOTES TO FACILITATE TRANSACTIONS OF THE TYPE DESCRIBED IN
PARAGRAPH (F) ABOVE.


 

11.7                           Adjustments; Set-off.  (a)  Except to the extent
that this Agreement expressly provides for payments to be allocated to a
particular Lender or to the Lenders under a particular Facility, if any Lender
(a “Benefitted Lender”) shall, receive any payment of all or part of the
Obligations owing to it, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Section 8(f), or otherwise), in a greater proportion
than any such payment to or collateral received by any other Lender, if any, in
respect of the Obligations owing to such other Lender, such Benefitted Lender
shall purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefitted Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided, however,
that if all or any portion of such excess payment or benefits is thereafter
recovered from such Benefitted Lender, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest.

 


(B)  IN ADDITION TO ANY RIGHTS AND REMEDIES OF THE LENDERS PROVIDED BY LAW, EACH
LENDER SHALL HAVE THE RIGHT, WITHOUT PRIOR NOTICE TO ANY LOAN PARTY, ANY SUCH
NOTICE BEING EXPRESSLY WAIVED BY THE LOAN PARTIES TO THE EXTENT PERMITTED BY
APPLICABLE LAW, UPON THE COMMENCEMENT AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, TO SET OFF AND APPROPRIATE AND APPLY AGAINST ANY AMOUNT THEN DUE AND
PAYABLE BY ANY LOAN PARTY HEREUNDER ANY AND ALL DEPOSITS (GENERAL OR SPECIAL,
TIME OR DEMAND, PROVISIONAL OR FINAL), IN ANY CURRENCY, AND ANY OTHER CREDITS,
INDEBTEDNESS OR CLAIMS, IN ANY CURRENCY, IN EACH CASE WHETHER DIRECT OR
INDIRECT, ABSOLUTE OR CONTINGENT, MATURED OR UNMATURED, AT ANY TIME HELD OR
OWING BY SUCH LENDER OR ANY BRANCH OR AGENCY THEREOF TO OR FOR THE

 

59

--------------------------------------------------------------------------------


 


CREDIT OR THE ACCOUNT OF THE RELEVANT LOAN PARTY, AS THE CASE MAY BE.  EACH
LENDER AGREES PROMPTLY TO NOTIFY THE BORROWER AND THE ADMINISTRATIVE AGENT AFTER
ANY SUCH SETOFF AND APPLICATION MADE BY SUCH LENDER, PROVIDED THAT THE FAILURE
TO GIVE SUCH NOTICE SHALL NOT AFFECT THE VALIDITY OF SUCH SETOFF AND
APPLICATION.


 

11.8                           Counterparts.  This Agreement may be executed by
one or more of the parties to this Agreement on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.  Delivery of an executed signature page
of this Agreement by facsimile transmission shall be effective as delivery of a
manually executed counterpart hereof.  A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.

 

11.9                           Severability.  Any provision of this Agreement
that is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

11.10                     Integration.  This Agreement and the other Loan
Documents represent the entire agreement of the Loan Parties, the Agents and the
Lenders with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by any Agent or any Lender
relative to subject matter hereof not expressly set forth or referred to herein
or in the other Loan Documents.

 

11.11                     GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

11.12                     Submission To Jurisdiction; Waivers.  Each Loan Party
hereby irrevocably and unconditionally:

 


(A)  SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY,
OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE
NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, THE
COURTS OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE
COURTS FROM ANY THEREOF;


 


(B)  CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS
AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING
WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME;


 


(C)  AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO THE RELEVANT LOAN PARTY
AT ITS ADDRESS SET FORTH IN SECTION 11.2 OR AT SUCH OTHER ADDRESS OF WHICH THE
ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED PURSUANT THERETO;


 


(D)  AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION; AND

 

60

--------------------------------------------------------------------------------


 


(E)  WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE
TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING REFERRED TO IN THIS
SECTION ANY INDIRECT OR CONSEQUENTIAL DAMAGES.


 

11.13                     Acknowledgements.  Each Loan Party hereby acknowledges
that:

 


(A)  IT HAS BEEN ADVISED BY COUNSEL IN THE NEGOTIATION, EXECUTION AND DELIVERY
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS;


 


(B)  NEITHER THE ADMINISTRATIVE AGENT NOR ANY LENDER HAS ANY FIDUCIARY
RELATIONSHIP WITH OR DUTY TO ANY LOAN PARTY ARISING OUT OF OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, AND THE RELATIONSHIP BETWEEN
THE AGENT, AND THE LENDERS, ON ONE HAND, AND THE LOAN PARTIES, ON THE OTHER
HAND, IN CONNECTION HEREWITH OR THEREWITH IS SOLELY THAT OF DEBTOR AND CREDITOR;
AND


 


(C)  NO JOINT VENTURE IS CREATED HEREBY OR BY THE OTHER LOAN DOCUMENTS OR
OTHERWISE EXISTS BY VIRTUE OF THE TRANSACTIONS CONTEMPLATED HEREBY AMONG THE
LENDERS OR AMONG THE LOAN PARTIES AND THE LENDERS.


 

11.14                     Intercreditor Agreement.  Each Lender acknowledges
that it has received and reviewed a copy of the Intercreditor Agreement and has
agreed to the terms thereof.

 

11.15                     Confidentiality.  (a)  Subject to the provisions of
clause (b) of this Section, each Lender shall hold all non-public information
obtained pursuant to the requirements of this Agreement which has been
identified as such by any Loan Party in accordance with its customary procedure
for handling confidential information of this nature and in accordance with safe
and sound banking practices and in any event may make disclosure reasonably to
any bona fide prospective transferee or participant in connection with the
contemplated transfer of any Loan or Commitment or participation therein or as
required or requested by any governmental agency or representative thereof or
pursuant to legal process or to such Lender’s attorney’s, affiliates or
independent auditors, provided that, unless specifically prohibited by
applicable law or court order, each Lender shall notify Holdings of any request
by any governmental agency or representative thereof (other than any such
requests in connection with an examination of the financial condition of such
Lender by such governmental agency) for disclosure of any such non-public
information prior to disclosure of such information; and provided further, that
in no event shall any Lender be obligated or required to return any materials
furnished by Holdings or any of its Subsidiaries, provided that, in the case of
disclosure to any prospective transferee or participant, such Person executes an
agreement with such Lender containing provisions substantially the same as to
those contained in this Section 11.15.

 


(B)  EACH LOAN PARTY HEREBY ACKNOWLEDGES AND AGREES THAT EACH LENDER MAY SHARE
WITH ANY OF ITS AFFILIATES ANY INFORMATION RELATED TO HOLDINGS OR ANY OF ITS
SUBSIDIARIES (INCLUDING, WITHOUT LIMITATION, ANY NONPUBLIC CUSTOMER INFORMATION
REGARDING THE CREDITWORTHINESS OF HOLDINGS OR ANY OF ITS SUBSIDIARIES), PROVIDED
SUCH PERSONS SHALL BE SUBJECT TO THE PROVISIONS OF THIS SECTION TO THE SAME
EXTENT AS SUCH LENDER.


 

11.16                     WAIVERS OF JURY TRIAL.  EACH LOAN PARTY, EACH AGENT
AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

61

--------------------------------------------------------------------------------


 

11.17                     Termination; Releases of Guarantees and Liens.  (a)
After the date upon which the principal of and all accrued interest on the
Loans, and the other Obligations under the Loan Documents, shall have been
indefeasibly paid in full (other than contingent Obligations which are not then
due and payable) and the Commitments have been terminated, this Agreement shall
terminate (provided that all indemnities set forth herein shall survive) and the
Collateral Agent is hereby irrevocably authorized by each Lender (without
requirement of notice to or consent of any Lender except as expressly required
by Section 11.1) to take any action requested by the Borrower having the effect
of releasing any Collateral or guarantee obligations (including, at the request
and expense of the Borrower, the execution and delivery of a proper instrument
or instruments acknowledging the satisfaction and termination of this
Agreement), and the Collateral Agent will duly assign, transfer and deliver to
the Borrower (without recourse and without any representation or warranty) such
of its Collateral as may be in the possession of the Collateral Agent that has
not theretofore been sold or otherwise applied or released pursuant to this
Agreement or any other Loan Document.

 

(b)  In the event that any part of the Collateral is sold in connection with a
sale permitted under this Agreement or any other Loan Document or is otherwise
released at the direction of the Required Lenders (or all the Lenders if
required by Section 11.1 of this Agreement) and the proceeds of such sale or
sales or from such release are applied in accordance with the terms of this
Agreement, such Collateral will be sold free and clear of the Liens created by
this Agreement and the Collateral Agent, at the request and expense of the
Borrower, will duly assign, transfer and deliver to the Borrower (without
recourse and without any representation or warranty) such of the Collateral of
the Borrower as is then being (or has been) so sold or released and as may be in
the possession of the Collateral Agent and has not theretofore been released
pursuant to this Agreement.

 

(c)  At any time that the Borrower desires that Collateral be released as
provided in the foregoing Section 11.17(a) or (b) it shall deliver to the
Collateral Agent a certificate signed by its chief financial officer or another
authorized senior officer stating that the release of the respective Collateral
is permitted pursuant to Section 11.17(a) or (b).  If requested by the
Collateral Agent (although the Collateral Agent shall have no obligation to make
any such request), the Borrower shall furnish appropriate legal opinions (from
counsel, which may be in-house counsel, acceptable to the Collateral Agent) to
the effect set forth in the immediately preceding sentence. The Collateral Agent
shall have no liability whatsoever to any Lender as the result of any release of
Collateral by it as permitted by this Section 11.17.

 

(d) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, no such Collateral shall be released in connection with clause
(b) of this Section 11.17 unless the corresponding liens (if any) of U.S. Bank
and the PBGC (as defined in the Intercreditor Agreement) and any other lien on
such Collateral permitted under Section 7.3(f) of this Agreement are released
prior to or concurrently with any such release hereunder.

 

11.18                     Effect of Amendment and Restatement of the Existing
Credit Agreement.

 

On the Closing Date, the Existing Credit Agreement shall be amended, restated
and superseded in its entirety.  The parties hereto acknowledge and agree that
(a) this Agreement and the other Loan Documents, whether executed and delivered
in connection herewith or otherwise, do not constitute a novation, payment and
reborrowing, or termination of the “Obligations” (as defined in the Existing
Credit Agreement) under the Existing Credit Agreement as in effect prior to the
Closing

 

62

--------------------------------------------------------------------------------


 

Date and (b) such “Obligations” are in all respects continuing (as amended and
restated hereby) with only the terms thereof being modified as provided in this
Agreement.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

NORTHWEST AIRLINES CORPORATION

 

 

 

 

 

By:

/s/ Daniel B. Matthews

 

 

 

Name:

Daniel B. Matthews

 

 

Title:

Senior Vice President & Treasurer

 

 

 

 

 

 

 

 

 

NORTHWEST AIRLINES HOLDINGS
CORPORATION

 

 

 

 

 

 

 

 

 

By:

/s/ Daniel B. Matthews

 

 

 

Name:

Daniel B. Matthews

 

 

Title:

Senior Vice President & Treasurer

 

 

 

 

 

 

 

 

 

NWA INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Daniel B. Matthews

 

 

 

Name:

Daniel B. Matthews

 

 

Title:

Senior Vice President & Treasurer

 

 

 

 

 

 

 

 

 

NORTHWEST AIRLINES, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Daniel B. Matthews

 

 

 

Name:

Daniel B. Matthews

 

 

Title:

Senior Vice President & Treasurer

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as
Administrative Agent and Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Donald S. Shokrian

 

 

 

Name:

Donald S. Shokrian

 

 

Title:

Managing Director

 

63

--------------------------------------------------------------------------------


 

 

J.P. MORGAN SECURITIES INC., as Tranche A
Joint Lead Arranger and Joint Bookrunner and as
Tranche B Joint Lead Arrangers and Joint
Bookrunner

 

 

 

 

 

 

 

 

 

By:

/s/ Jennifer S. Sheer

 

 

 

Name:

Jennifer S. Sheer

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

DEUTSCHE BANK SECURITIES INC., as Tranche
A Joint Lead Arranger and Joint Bookrunner

 

 

 

 

 

 

 

 

 

By:

/s/ Martha Fitzpatrick

 

 

 

Name:

Martha Fitzpatrick

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

By:

/s/ Robert A. Dazley

 

 

 

Name:

Robert A. Dazley

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

CITIGROUP GLOBAL MARKETS INC., as Tranche
B Joint Lead Arranger and Joint Bookrunner

 

 

 

 

 

 

 

 

 

By:

/s/ Whitner Marshall

 

 

 

Name:

Whitner Marshall

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

ABN AMRO Bank N.V.

 

 

 

 

 

 

 

 

 

By:

/s/ Thomas K. Peterson

 

 

 

Name:

Thomas K. Peterson

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

By:

/s/ John Pastore

 

 

 

Name:

John Pastore

 

 

Title:

Vice President

 

64

--------------------------------------------------------------------------------


 

 

CALYON NEW YORK BRANCH

 

 

 

 

 

 

 

 

 

By:

/s/ Brian Bolotin

 

 

 

Name:

Brian Bolotin

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

By:

/s/ Angel Naranjo

 

 

 

Name:

Angel Naranjo

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

CITICORP USA, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Gaylord C. Holmes

 

 

 

Name:

Gaylord C. Holmes

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

DEUTSCHE BANK TRUST COMPANY
AMERICAS

 

 

 

 

 

 

 

 

 

By:

/s/ Marguerite Sutton

 

 

 

Name:

Marguerite Sutton

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

GOLDMAN SACHS CREDIT PARTNERS L.P.

 

 

 

 

 

 

 

 

 

By:

/s/ William Archer

 

 

 

Name:

William Archer

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

KZH CYPRESSTREE-1 LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Hi Hua

 

 

 

Name:

Hi Hua

 

 

Title:

Authorized Agent

 

65

--------------------------------------------------------------------------------


 

 

KZH SOLEIL LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Hi Hua

 

 

 

Name:

Hi Hua

 

 

Title:

Authorized Agent

 

 

 

 

 

 

 

 

 

KZH SOLEIL-2LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Hi Hua

 

 

 

Name:

Hi Hua

 

 

Title:

Authorized Agent

 

 

 

 

 

 

 

 

 

KZH STERLING LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Hi Hua

 

 

 

Name:

Hi Hua

 

 

Title:

Authorized Agent

 

 

 

 

 

 

 

 

 

Laurel Ridge Capital LP

 

 

 

 

 

 

 

 

 

By:

/s/ Van Nguyen

 

 

 

Name:

Van Nguyen

 

 

Title:

Managing Partner

 

 

 

 

 

 

 

 

 

State Street Bank and Trust Company

 

 

 

 

 

 

 

 

 

By:

/s/ Mary H. Carey

 

 

 

Name:

Mary H. Carey

 

 

Title:

Vice President

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

[NAME OF LENDER]

 

 

 

 

 

 

 

 

 

By:

/s/ Mark R. Olmon

 

 

 

Name:

Mark R. Olmon

 

 

Title:

Senior Vice President

 

66

--------------------------------------------------------------------------------